09-50026-mg   Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18   Exhibit B
                                   Pg 1 of 159




                               Exhibit B
09-50026-mg      Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18 Exhibit B
                                          Pg 2 of 159
                                                                 EXECUTION VERSION


                                SETTLEMENT AGREEMENT

                                          PREAMBLE

         This SETTLEMENT AGREEMENT dated as of April 10, 2019 (the “Settlement
Agreement”) is entered into by and among the Motors Liquidation Company Avoidance Action
Trust (the “AAT”), the Motors Liquidation Company GUC Trust (the “GUC Trust”), each of the
defendants in the Term Loan Avoidance Action (including, without limitation, any other Person
that is a successor to, designee, assignee or former manager of, or other Person related to a Term
Lender defendant that becomes a Party as contemplated by Section 11(c)) that is listed on Schedule
1 hereto (each a “Term Lender Party,” and collectively, the “Term Lender Parties”), including,
without limitation, JPMorgan Chase Bank, N.A., in its individual capacity and as administrative
agent (in both such capacities, “JPMorgan”) under a Term Loan Agreement dated as of November
29, 2006 and amended from time to time (the “Term Loan Agreement”), and Simpson Thacher &
Bartlett LLP (“STB”) (each a “Party,” and collectively, the “Parties”). Reference is made to
Section 1 below for the meaning of certain capitalized terms used herein without definition.

                                           RECITALS

         WHEREAS, pursuant to the Term Loan Agreement, JPMorgan and a syndicate of lenders
(each such lender, together with its successors and assigns, a “Term Lender”) made General
Motors Corporation (“Old GM”) an approximately $1.5 billion seven-year term loan (the “Term
Loan”) that, pursuant to a collateral agreement dated as of November 29, 2006, was secured by,
among other things, equipment and fixtures in certain of Old GM’s and Saturn Corporation’s
United States manufacturing facilities (the “Collateral”), which security interest was perfected by
the filing of multiple UCC-1 financing statements and fixture filings;

        WHEREAS, commencing on June 1, 2009 (the “Petition Date”), Old GM and certain of
its successors and affiliates, including Motors Liquidation Company, MLC of Harlem, Inc.,
MLCS, LLC, MLCS Distribution Corporation, Remediation and Liability Management Company,
Inc., and Environmental Corporate Remediation Company, Inc. (collectively, the “Debtors”), filed
voluntary petitions for relief under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”)
in the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”);

       WHEREAS, on the Petition Date, the Debtors also filed a motion seeking approval to sell
substantially all of their assets to a Government-sponsored entity in an expedited sale under
Section 363 of the Bankruptcy Code (the “363 Sale”);

        WHEREAS, on June 25, 2009, the Bankruptcy Court entered the Final Order Pursuant to
Bankruptcy Code Sections 105(a), 361, 362, 363, 364 and 507 and Bankruptcy Rules 2002, 4001
and 6004 (A) Approving a DIP Credit Facility and Authorizing the Debtors to Obtain Post-Petition
Financing Pursuant Thereto, (B) Granting Related Liens and Super-Priority Status, (C)
Authorizing the Use of Cash Collateral and (D) Granting Adequate Protection to Certain Pre-
Petition Secured Parties (the “DIP Order”);

       WHEREAS, the DIP Order, among other things, approved $18.3 billion of debtor-in-
possession financing from the United States Department of Treasury and Export Development
09-50026-mg      Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18          Exhibit B
                                         Pg 3 of 159


Canada (jointly, the “DIP Lenders”), authorized Old GM to repay the Term Loan in full, and
expressly preserved the right of the Official Committee of Unsecured Creditors (the “Committee”)
to both investigate and bring actions with respect to the perfection of the Term Lenders’ first
priority liens;

        WHEREAS, on June 30, 2009, Old GM paid $1,481,656,507.70 to JPMorgan, in its
capacity as administrative agent under the Term Loan Agreement, which funds JPMorgan
thereafter distributed to the Term Lenders of record as of June 30, 2009 in full payment of all
amounts then outstanding under the Term Loan Agreement (the “Term Loan Repayment”);

       WHEREAS, on July 5, 2009, the Bankruptcy Court approved the 363 Sale and entered a
modified final DIP financing order, revised to address the Debtors’ financing needs during the
post-363 Sale “wind-down” of the Debtors’ chapter 11 case (“Wind-Down Financing Order”);

       WHEREAS, the 363 Sale closed on July 10, 2009;

       WHEREAS, on July 31, 2009, the Committee initiated an adversary proceeding, and,
pursuant to an order of the Bankruptcy Court, served JPMorgan but not the other Term Lenders,
seeking to avoid the Term Loan Repayment based on the alleged termination of a Delaware UCC-
1 financing statement (the “Delaware UCC-1”), which avoidance action is styled Motors
Liquidation Company Avoidance Action Trust v. JPMorgan Chase Bank, N.A. et al., Adv. Proc.
No. 09-00504 (Bankr. S.D.N.Y.) (the “Term Loan Avoidance Action”), and which termination
was contested by JPMorgan as unauthorized and ineffective;

       WHEREAS, on March 29, 2011, the Bankruptcy Court entered an order (the
“Confirmation Order”) confirming the Debtors’ Second Amended Joint Chapter 11 Plan (the
“Plan”);

      WHEREAS, the effective date of the Plan was March 31, 2011, and the Plan provided for,
among other things, establishing the AAT;

        WHEREAS, on December 15, 2011, prosecution of the Term Loan Avoidance Action was
transferred from the Committee to the AAT;

        WHEREAS, on January 21, 2015, the United States Court of Appeals for the Second
Circuit held that the Delaware UCC-1 had been effectively terminated (at least as to JPMorgan)
and, accordingly, did not perfect the Term Lenders’ security interest with respect to any of the
Collateral purported to be covered thereby as of the Petition Date;

       WHEREAS, on May 20, 2015, the AAT, as successor to the Committee, filed an amended
complaint against JPMorgan and other Term Lenders seeking, among other things, to avoid the
Term Loan Repayment to the extent the amount of the Term Loan Repayment exceeded the value
of the Collateral as to which the security interest remained perfected by other UCC-1 financing
statements and fixture filings;

       WHEREAS, certain Term Lender Parties (the “Cross-Claimants”) thereafter filed or
agreed to toll the statute of limitations for cross-claims against JPMorgan (the “Cross-Claims”)
seeking, among other things, to recover from JPMorgan any amount that the AAT ultimately


                                               2
09-50026-mg      Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18            Exhibit B
                                         Pg 4 of 159


recovers from the Cross-Claimants in the Term Loan Avoidance Action and their respective costs
of defending the Term Loan Avoidance Action;

       WHEREAS, on September 26, 2017, after a two-week trial, the Bankruptcy Court issued
an opinion with respect to certain of the disputes in the Term Loan Avoidance Action;

        WHEREAS, in the ensuing months, the AAT, those of the Term Lender Parties that are
represented by Wachtell, Lipton, Rosen & Katz; Kelley Drye & Warren LLP; Munger, Tolles &
Olson LLP; Jones Day; Davis Polk & Wardwell LLP; Kasowitz Benson Torres LLP; and Hahn &
Hessen LLP (such law firms together, the “Defendants Steering Committee Counsel”), and other
Parties and Persons engaged in a series of mediation sessions in an attempt to reach a global
resolution of all disputes and potential disputes among them arising out of and/or related to the
Term Loan Avoidance Action, including without limitation the Cross-Claims and the Delaware
Actions;

        WHEREAS, on February 1, 2019, AAT Counsel and the Defendants Steering Committee
Counsel notified the Bankruptcy Court that the Parties they represent had reached an agreement in
principle that will resolve all of the disputes in and related to the Term Loan Avoidance Action,
including without limitation the Cross-Claims and the Delaware Actions, subject to definitive
settlement documentation and Bankruptcy Court approval;

       WHEREAS, on February 1, 2019, the Bankruptcy Court entered an Order Staying All
Deadlines in the Term Loan Avoidance Action to “allow the parties to focus on finalizing the
settlement agreement until further notice from the Court,” Case No. 09-00504-mg at Dkt. 1169;

        WHEREAS, pursuant to the DIP Order and the Wind-Down Financing Order, the GUC
Trust reimbursed certain costs incurred by JPMorgan, in its capacity as administrative agent under
the Term Loan Agreement, in defending the Term Loan Avoidance Action;

        WHEREAS, the GUC Trust used funds provided by the DIP Lenders to reimburse those
costs incurred by JPMorgan in defending the Term Loan Avoidance Action;

       WHEREAS, the DIP Lenders and the GUC Trust assert that they may have claims against
JPMorgan for repayment of those reimbursements, and JPMorgan asserts that it may be entitled to
reimbursement from the GUC Trust in respect of additional costs of defense; and

        WHEREAS, the Parties desire to provide for the global resolution of all of their disputes
and potential disputes by entering into this Settlement Agreement on the terms and conditions set
forth below, including the mutual releases with the DIP Lenders described below;

        NOW, THEREFORE, in consideration of the above recitals and the promises and mutual
covenants and agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows:




                                                3
09-50026-mg     Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18            Exhibit B
                                        Pg 5 of 159


                               TERMS AND CONDITIONS

1.     Defined Terms. In this Settlement Agreement, the following terms shall have the
following respective meanings:

              “AAT” has the meaning set forth in the Preamble.

             “AAT Administrator” means Wilmington Trust Company in its capacity as trust
      administrator and trustee under the AAT Agreement (together with any successor
      appointed under the terms of the AAT Agreement).

             “AAT Agreement” means the Fourth Amended and Restated Motors Liquidation
      Company Avoidance Action Trust Agreement, dated as of February 25, 2019, as it may be
      amended from time to time, by and among Wilmington Trust Company, as trust
      administrator and trustee of the Motors Liquidation Company Avoidance Action Trust, and
      Arthur J. Gonzalez, as trust monitor.

              “AAT Counsel” means Binder & Schwartz LLP.

             “AAT Proposed Orders of Dismissal” means, together, (i) a duly executed proposed
      order of dismissal with prejudice of all of the AAT’s claims in the Term Loan Avoidance
      Action in the form of Exhibit B to this Settlement Agreement, and (ii) joint stipulations of
      dismissal with prejudice of all of the AAT’s claims in the Delaware Actions in the form of
      Exhibit C to this Settlement Agreement.

              “AAT Settlement Account” means the following account:

                     Account Name:                 AAT Distributable Trust Assets Acct.

                     Bank Name and Address:        Wilmington Trust Company
                                                   1100 N. Market Street
                                                   Wilmington, Delaware 19890-0100

                     ABA / Routing Number:         031100092

                     Account Number:

              “AAT Settlement Funding Agreements” has the meaning set forth in Section 5(a).

              “AAT Settlement Payment” means the sum of $231,000,000 (two hundred and
      thirty-one million dollars) to be paid to the AAT on behalf of the Term Lender Parties in
      accordance with Section 2.

              “Actions” means all claims, including without limitation indemnification and
      subrogation claims, objections to claims, causes of action, avoidance actions, setoff
      challenges, debts, obligations, rights, suits, damages, actions, interests, remedies, fees,
      costs, expenses and liabilities, whether asserted or unasserted, known or unknown, foreseen
      or unforeseen, suspected or unsuspected, liquidated or unliquidated, contingent or fixed,


                                               4
09-50026-mg     Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18           Exhibit B
                                        Pg 6 of 159


     accrued or unaccrued, state or federal, currently existing or hereafter arising, in law,
     contract, equity or otherwise, including without limitation all claims for prepetition,
     postpetition, postconfirmation, prejudgment and postjudgment interest and all appeal
     rights.

             “Additional Defense Costs” means, to the extent allowed in accordance with
     Section 11, (i) for any Required Term Lender Party, the reasonable and actual attorney
     fees, expert fees, and other litigation costs incurred as of December 31, 2018 by an outside
     law firm that is not a member of the Defendants Steering Committee Counsel on behalf of
     such Required Term Lender Party in connection with the Term Loan Avoidance Action or
     the Delaware Actions, and (ii) for each Additional Term Lender Party, any reasonable and
     actual attorney fees, expert fees, and other litigation costs incurred as of December 31,
     2018 by outside counsel that filed a pleading on behalf of such Additional Term Lender
     Party in connection with the Term Loan Avoidance Action or the Delaware Actions prior
     to December 31, 2018.

            “Additional Term Lender Parties” means Term Lenders that are not Defendants
     Steering Committee Clients but have become Term Lender Parties pursuant to Section 11.

               “Additional Term Lender Party Deadline” means the Business Day that is five (5)
     Business Days prior to the date on which the first scheduled Approval Hearing is scheduled
     to start.

              “Agreed Allocation” has the meaning set forth in Section 4(e).

              “Allowed AAT Claims” has the meaning set forth in Section 4(d).

              “Allowed GUC Trust Claims” has the meaning set forth in Section 4(c).

            “Allowed TL Claims” means the Allowed GUC Trust Claims and Allowed AAT
     Claims.

           “Approval Hearing” means the hearing in the Bankruptcy Court with respect to the
     Approval Motion.

              “Approval Motion” has the meaning set forth in Section 4(b)(i).

            “Approval Order” shall mean an order in the form of the Proposed Approval Order
     entered by the Bankruptcy Court approving this Settlement Agreement or, if applicable,
     such an order in different form that has become the Approval Order pursuant to Section
     4(i).

              “Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§ 101 et
     seq.

              “Bankruptcy Court” has the meaning set forth in the Recitals.




                                              5
09-50026-mg     Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18          Exhibit B
                                         Pg 7 of 159


            “Business Day” means any day that (i) is not a Saturday or Sunday and (ii) is a day
     on which banks are open for business in New York City.

              “Capital Providers” has the meaning set forth in the AAT Agreement.

            “Capital Provider Release” means a release by a Capital Provider in the form of
     Exhibit F to this Settlement Agreement.

              “Chapter 11 Cases” has the meaning set forth in the Recitals.

              “Closing Certificate” has the meaning set forth in Section 9(b).

              “Collateral” has the meaning set forth in the Recitals.

              “Committee” has the meaning set forth in the Recitals.

            “Confidential Material” means the AAT Settlement Funding Agreements, any
     Proof of Funding, the identity of each Payor and each Payor’s respective contribution
     toward the AAT Settlement Payment.

              “Confirmation Order” has the meaning set forth in the Recitals.

           “Consent Group” means the AAT, the GUC Trust, STB, and each law firm that is
     a member of the Defendants Steering Committee Counsel on behalf of its client or clients.

              “Court Order” has the meaning set forth in Section 4(i).

              “Cross-Claimants” has the meaning set forth in the Recitals.

              “Cross-Claims” has the meaning set forth in the Recitals.

              “Debtors” has the meaning set forth in the Recitals.

            “Defendants Steering Committee Client” means any Term Lender that is or was
     represented by Defendants Steering Committee Counsel.

            “Defendants Steering Committee Counsel” has the meaning set forth in the
     Recitals.

              “Defense Costs” means the Initial Defense Costs and the Additional Defense Costs.

           “Delaware Actions” means the actions commenced by the AAT against Oaktree
     Loan Fund, L.P. and SSS Funding II, LLC in the Delaware Court of Chancery, styled
     Motors Liquidation Company Avoidance Action Trust v. Oaktree Loan Fund, L.P., C.A.
     No. 12191-VCS (Del. Ch.), and Motors Liquidation Company Avoidance Action Trust v.
     SSS Funding II, LLC, C.A. No. 12248-VCS (Del. Ch.).

              “Delaware UCC-1” has the meaning set forth in the Recitals.



                                                6
09-50026-mg     Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18             Exhibit B
                                        Pg 8 of 159


           “DIP Lender Release” means a mutual release among the DIP Lenders, JPMorgan
     and STB in the form of Exhibit E to this Settlement Agreement.

              “DIP Lenders” has the meaning set forth in the Recitals.

              “DIP Order” has the meaning set forth in the Recitals.

            “Dissolved DSC Term Lender” means a Dissolved Term Lender that, at the time of
     the Term Loan Repayment, was affiliated with a Defendants Steering Committee Client or
     its manager.

             “Dissolved Term Lender” means any Term Lender that is no longer extant as of the
     Effective Time.

            “Effective Time” means the time and date on which the wire transfer(s)
     contemplated by Section 2(a) are completed and the AAT has received confirmation of
     such wire transfer(s).

            “Fee Examiner” means Diana Goldberg Adams, who shall be responsible for
     determining disputes over invoices for Additional Defense Costs submitted by Term
     Lender Parties pursuant to Section 11(e).

              “Fee Examiner Fee” means the Fee Examiner’s flat fee payment of $30,000.

            “Final Execution Date” means the Additional Term Lender Party Deadline or, if
     applicable, such later Business Day that has become the Final Execution Date pursuant to
     Section 8(b).

              “Final Closing Conditions” has the meaning set forth in Section 9(a).

             “Final Order” means an order or judgment of the Bankruptcy Court or other court
     of competent jurisdiction with respect to the applicable subject matter (a) which has not
     been reversed, stayed, modified, or amended, and as to which any right to appeal or seek
     certiorari, review, reargument, stay, or rehearing has expired, and as to which no appeal or
     petition for certiorari, review, reargument, stay, or rehearing is pending, or (b) as to which
     an appeal has been taken or petition for certiorari, review, reargument, stay, or rehearing
     has been filed and (i) such appeal or petition for certiorari, review, reargument, stay, or
     rehearing has been resolved by the highest court to which the order or judgment was
     appealed or from which certiorari, review, reargument, stay, or rehearing was sought or (ii)
     the time to appeal further or seek certiorari, review, reargument, stay, or rehearing has
     expired and no such further appeal or petition for certiorari, review, reargument, stay, or
     rehearing is pending.

              “GUC Trust” has the meaning set forth in the Preamble.

             “GUC Trust Administrator” means Wilmington Trust Company, in its capacity as
     trust administrator and trustee under the GUC Trust Agreement (together with any
     successor appointed under the terms of the GUC Trust Agreement).


                                               7
09-50026-mg     Doc 14503-2     Filed 05/13/19 Entered 05/13/19 15:39:18            Exhibit B
                                       Pg 9 of 159


             “GUC Trust Agreement” means the Second Amended and Restated Motors
     Liquidation Company GUC Trust Agreement, dated as of July 30, 2015, as it may be
     amended from time to time, among Wilmington Trust Company, as trust administrator and
     trustee of the Motors Liquidation Company GUC Trust, and FTI Consulting, Inc., as trust
     monitor.

            “Initial Defense Costs” means, for each Required Term Lender Party, the
     reasonable and actual attorney fees, expert fees, and other litigation costs incurred as of
     December 31, 2018 by Defendants Steering Committee Counsel on behalf of such
     Required Term Lender Party in connection with the Term Loan Avoidance Action.

             “Initial Execution Date” means the date on which (i) this Settlement Agreement
     shall have been executed and delivered by each of the AAT, the GUC Trust, STB,
     JPMorgan, and the other Initial Required Term Lenders; and (ii) the AAT Settlement
     Funding Agreements shall have been executed and delivered by each signatory thereto and
     be in full force and effect.

             “Initial Required Term Lenders” means all of the extant Defendants Steering
     Committee Clients, except for extant Defendants Steering Committee Clients that received
     in the aggregate no more than $10,000,000 (or such greater amount and/or such other Term
     Lenders as may be agreed by each of JPMorgan and STB in its sole discretion) of the Term
     Loan Repayment or interest payments that were sought to be recovered in the Term Loan
     Avoidance Action.

            “Initial Required Term Lender Parties” means, collectively, (i) the Initial Required
     Term Lenders and (ii) any other Person that delivers an executed signature page on or
     before the Initial Execution Date that is a successor to, designee, assignee or former
     manager of, or other Person related to either an Initial Required Term Lender or a Dissolved
     DSC Term Lender, all as set forth on Schedule 1 hereto.

              “JPMorgan” has the meaning set forth in the Preamble.

            “Law Firm Trust Account” means a law firm trust account of STB, counsel for an
     STB Insurer, or another Party designated by the Consent Group into which a Payor shall
     deposit its respective share of the AAT Settlement Payment.

            “Net Proceeds Counter-Party” means any Person, including such Person’s
     successors and assigns, that (i) is not a Term Lender and (ii) is a counter-party to a Net
     Proceeds Transaction with any Term Lender that closed or settled on or after June 30, 2009.

            “Net Proceeds Transaction” means a net proceeds claim transfer transaction
     whereby a Term Lender transferred, in whole or in part, its right to receive the proceeds of
     the Term Loan Repayment.

              “New York Court” has the meaning set forth in Section 19.

            “Non-JPMorgan Term Lender Parties” means all of the Term Lender Parties except
     for JPMorgan.


                                              8
09-50026-mg     Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18            Exhibit B
                                         Pg 10 of 159


              “Non-Party” means any Person that is not a Party.

            “Non-Party Releases” means the Capital Provider Releases, the DIP Lender
     Release and the STB Insurer Release.

            “Non-Party Term Lender” means a Term Lender that is not a Party to this
     Settlement Agreement.

              “Notice of Termination” has the meaning set forth in Section 10(b).

              “Old GM” has the meaning set forth in the Recitals.

              “Party” has the meaning set forth in the Preamble.

          “Payors” means the Persons funding the AAT Settlement Payment pursuant to the
     AAT Settlement Funding Agreements.

             “Person” means an individual, partnership, corporation (including a business trust),
     joint stock company, estate, trust, limited liability company, unincorporated association,
     joint venture or other entity, or a government or political subdivision or any agency,
     department or instrumentality thereof.

              “Petition Date” has the meaning set forth in the Recitals.

              “Plan” has the meaning set forth in the Recitals.

              “Pre-Hearing Conditions” has the meaning set forth in Section 8(a).

            “Previously Reimbursed Fees and Expenses” means the $31,533,170 heretofore
     paid by Old GM and the GUC Trust to reimburse JPMorgan and its attorneys for fees and
     expenses relating to the Term Loan Avoidance Action.

           “Proof of Funding” means account statements showing that funds in an aggregate
     amount equal to the AAT Settlement Payment (i) are on deposit in Law Firm Trust
     Account(s), and (ii) are being held in cash or cash equivalents.

              “Proposed Approval Order” has the meaning set forth in Section 4(b)(i).

             “Released Matters” means any and all Actions described in, arising from, related
     in any way to, or in connection with the Term Loan Avoidance Action, the Delaware
     Actions, the Synthetic Lease, the Term Loan Agreement, the Delaware UCC-1, and any
     transactions, financing statements, collateral, services or legal advice related to any of the
     foregoing, including, without limitation, any such Action with respect to fees, expenses,
     prejudgment interest, or valuation. However, Released Matters do not include the
     following: (i) any Action to enforce any rights under this Settlement Agreement, other
     Settlement Documents, the AAT Settlement Funding Agreements, or the Approval Order,
     and (ii) any Action by a Term Lender Party to pursue, receive or retain distributions on the
     Allowed TL Claims in accordance with the allocation set forth on Schedule 1.


                                               9
09-50026-mg     Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18           Exhibit B
                                        Pg 11 of 159


            “Remaining Required Term Lender” means any extant Defendants Steering
     Committee Client that did not execute the Settlement Agreement by the Initial Execution
     Date, except for any such extant Defendants Steering Committee Client as may be agreed
     by each of JPMorgan and STB in its sole discretion.

            “Remaining Required Term Lender Parties” means, collectively, (i) the Remaining
     Required Term Lenders and (ii) any other Person (other than an Initial Required Term
     Lender Party) that is a successor to, designee, assignee or former manager of, or other
     Person related to either a Remaining Required Term Lender or a Dissolved DSC Term
     Lender, provided that such Person delivers an executed signature page on or before the
     Final Execution Date, all as set forth on Schedule 1 hereto.

              “Request” has the meaning set forth in Section 13(b).

             “Required Term Lender Party” means any of the Initial Required Term Lender
     Parties or the Remaining Required Term Lender Parties, all as set forth on Schedule 1
     hereto.

            “Required Term Lender Party Group” means the Required Term Lender Parties
     that are represented by the same member or members of the Defendants Steering
     Committee Counsel.

              “Settlement Agreement” has the meaning set forth in the Preamble.

            “Settlement Document” means this Settlement Agreement or any document,
     agreement, proposed order, stipulation, notice, release or other writing contemplated to be
     executed or delivered pursuant hereto or in connection herewith; provided that neither the
     AAT Settlement Funding Agreements nor the Non-Party Releases shall be deemed a
     Settlement Document.

              “STB” has the meaning set forth in the Preamble.

              “STB Insurer” means each of the insurers participating in STB’s 2008 professional
     liability insurance program as set forth on Schedule 2 hereto.

             “STB Insurer Release” means a release agreement between STB and each of the
     STB Insurers that, at the Effective Time, shall automatically extinguish any and all Actions
     by the STB Insurers in connection with Released Matters, including without limitation any
     such Actions in the nature of subrogation.

            “Synthetic Lease” means the financing arrangement between Old GM, JPMorgan
     Chase Bank, N.A., as administrative agent, and a group of financial institutions that,
     beginning on October 31, 2001, provided Old GM with approximately $300 million in
     financing, secured by liens on certain real estate properties that became subject to the
     financing over time.

              “Term Lender” has the meaning set forth in the Recitals.



                                              10
09-50026-mg     Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18            Exhibit B
                                         Pg 12 of 159


              “Term Lender Parties” has the meaning set forth in the Preamble.

            “Term Lenders’ Stipulation of Dismissal” means a joint stipulation of dismissal
     with prejudice of all of the pending claims, counterclaims, cross-claims and third-party
     claims of JPMorgan and the Cross-Claimants in the Term Loan Avoidance Action in the
     form of Exhibit D to this Settlement Agreement.

              “Term Loan” has the meaning set forth in the Recitals.

              “Term Loan Avoidance Action” has the meaning set forth in the Recitals.

              “Term Loan Agreement” has the meaning set forth in the Preamble.

              “Term Loan Repayment” has the meaning set forth in the Recitals.

              “Termination Event” has the meaning set forth in Section 10(a).

              “363 Sale” has the meaning set forth in the Recitals.

            “Trust Account Funding Date” means the Business Day that is two (2) Business
     Days prior to the date on which the first scheduled Approval Hearing is scheduled to start.

              “Trusts” means the AAT and the GUC Trust.

              “Wind-Down Financing Order” has the meaning set forth in the Recitals.

2.   Wiring of AAT Settlement Payment; Filing of Dismissals.

     (a)     Subject to subsection 2(b), upon email distribution of the fully executed Closing
     Certificate to all members of the Consent Group or their counsel, each Party to this
     Settlement Agreement that is a party to an AAT Settlement Funding Agreement shall take
     such action as is required on its part by such AAT Settlement Funding Agreement to
     authorize the AAT Settlement Payment to be immediately transferred and delivered to the
     AAT for itself and its beneficiaries by wire transfer of immediately available funds from
     the Law Firm Trust Account(s) to the AAT Settlement Account in accordance with the
     AAT Settlement Funding Agreements.

     (b)     If the fully executed Closing Certificate is distributed to all members of the Consent
     Group or their counsel after 12:00 Noon (New York City Time), or on a day that is not a
     Business Day, the wire transfer(s) contemplated by the immediately preceding subsection
     2(a) shall take place on the immediately succeeding Business Day.

     (c)      Promptly after the Effective Time,

              (i)    the AAT shall (x) cause the duly executed AAT Proposed Orders of
              Dismissal to be filed in the applicable courts and served on all applicable Parties,
              and (y) distribute by email to all members of the Consent Group or their counsel
              each of the duly executed Capital Provider Releases and DIP Lender Release;



                                               11
09-50026-mg      Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18                Exhibit B
                                          Pg 13 of 159


              (ii)    JPMorgan shall cause the duly executed Term Lenders’ Stipulation of
              Dismissal to be filed in the Bankruptcy Court and served on all applicable
              Parties; and

              (iii) STB shall distribute by email to all members of the Consent Group or their
              counsel the duly executed STB Insurer Release.

3.   Releases.

     (a)     Releases by the AAT; Agreement Not to Sue. Automatically at the Effective Time,
     the AAT, on behalf of itself and on behalf of its past, present and future representatives,
     beneficiaries, monitors, trustees, agents, and predecessor and successor entities, hereby
     does and shall be deemed to fully, finally and forever generally release, waive and
     discharge each and every other Party, Term Lender, Net Proceeds Counter-Party and the
     STB Insurers, each of their respective predecessors, successors and assigns, each of their
     respective past, present and future direct and indirect parents, subsidiaries, affiliates and
     all of their respective property, and each of their respective past, present and future
     partners, members, officers, directors, employees, divisions, branches, control persons,
     attorneys, financial advisors, accountants, investment bankers, investment advisors,
     actuaries, professionals, collateral managers, equity holders, noteholders, agents, trustees
     and representatives and all of their respective property, from and in respect of all Released
     Matters. For the avoidance of doubt:

              (i)     The AAT confirms and agrees that it will commence no further Actions
              against JPMorgan, any of the Term Lenders, any of the Net Proceeds Counter-
              Parties, STB or the STB Insurers, or any of their respective predecessors, successors
              or assigns, or any of their respective past, present or future direct or indirect parents,
              subsidiaries, affiliates or any of their respective property, or any of their respective
              past, present or future partners, members, officers, directors, employees, divisions,
              branches, control persons, attorneys, financial advisors, accounts, investment
              bankers, investment advisors, actuaries, professionals, collateral managers, equity
              holders, noteholders, agents, trustees or representatives or any of their respective
              property relating to amounts that were paid on account of the Term Loan (including,
              without limitation, principal, interest, litigation expenses and attorneys’ fees) or any
              other Released Matter, other than any Action solely as it relates to the enforcement
              or breach of the Settlement Documents or the Approval Order;

              (ii)   The AAT confirms and agrees that it will not object to or otherwise
              challenge the Allowed AAT Claims or the Allowed GUC Trust Claims, will not
              pursue any efforts to reconstitute or otherwise revive any Dissolved Term Lender,
              and will not attempt to recover any funds from any Net Proceeds Counter-Party
              concerning any of the Released Matters; and

              (iii) The AAT confirms and agrees that it accepts the AAT Settlement Payment
              in full and complete satisfaction of any and all Actions concerning the Released
              Matters against JPMorgan, the Term Lenders, the Net Proceeds Counter-Parties,




                                                 12
09-50026-mg     Doc 14503-2        Filed 05/13/19 Entered 05/13/19 15:39:18               Exhibit B
                                          Pg 14 of 159


              STB and the STB Insurers, whether or not such Actions have been asserted or are
              otherwise held by the AAT at the Effective Time.

     (b)      Releases by the GUC Trust; Agreement Not to Sue: Automatically at the Effective
     Time, the GUC Trust, on behalf of itself and on behalf of its past, present and future
     representatives, beneficiaries, monitors, trustees, agents, and predecessor and successor
     entities, hereby does and shall be deemed to fully, finally and forever generally release,
     waive and discharge each and every other Party, Term Lender, Net Proceeds Counter-Party
     and the STB Insurers, each of their respective predecessors, successors and assigns, each
     of their respective past, present and future direct and indirect parents, subsidiaries, affiliates
     and all of their respective property, and each of their respective past, present and future
     partners, members, officers, directors, employees, divisions, branches, control persons,
     attorneys, financial advisors, accountants, investment bankers, investment advisors,
     actuaries, professionals, collateral managers, equity holders, noteholders, agents, trustees
     and representatives and all of their respective property, from and in respect of all Released
     Matters. For the avoidance of doubt:

              (i)      The GUC Trust confirms and agrees that it will commence no Actions
              against any of the Term Lenders, any of the Net Proceeds Counter-Parties, STB or
              the STB Insurers, or any of their respective predecessors, successors or assigns, or
              any of their respective past, present or future direct or indirect parents, subsidiaries,
              affiliates or any of their respective property, or any of their respective past, present
              or future partners, members, officers, directors, employees, divisions, branches,
              control persons, attorneys, financial advisors, accounts, investment bankers,
              investment advisors, actuaries, professionals, collateral managers, equity holders,
              noteholders, agents, trustees or representatives or any of their respective property
              relating to amounts that were paid on account of the Term Loan (including
              principal, interest, litigation expenses and attorneys’ fees) or any other Released
              Matter, other than any Action solely as it relates to the enforcement or breach of
              the Settlement Documents or the Approval Order; and

              (ii)   The GUC Trust confirms and agrees that it will not object to or otherwise
              challenge the Allowed GUC Trust Claims or the Allowed AAT Claims, and will
              not commence any Action to recover the Previously Reimbursed Fees and
              Expenses.

     (c)      Releases by JPMorgan:

              (i)     Automatically at the Effective Time, JPMorgan, on behalf of itself and on
              behalf of its past, present and future representatives, beneficiaries, monitors,
              trustees, agents, and predecessor and successor entities, hereby does and shall be
              deemed to fully, finally and forever generally release, waive and discharge each
              and every other Party, the Non-Party Term Lenders, the Dissolved Term Lenders
              and the STB Insurers, each of their respective predecessors, successors and assigns,
              each of their respective past, present and future direct and indirect parents,
              subsidiaries, affiliates and all of their respective property, and each of their
              respective past, present and future partners, members, officers, directors,


                                                 13
09-50026-mg     Doc 14503-2        Filed 05/13/19 Entered 05/13/19 15:39:18               Exhibit B
                                          Pg 15 of 159


              employees, divisions, branches, control persons, attorneys, financial advisors,
              accountants, investment bankers, investment advisors, actuaries, professionals,
              collateral managers, equity holders, noteholders, agents, trustees and
              representatives and all of their respective property, from and in respect of all
              Released Matters.

              (ii)    Automatically at the Effective Time, JPMorgan, acting in its capacity as
              administrative agent pursuant to Section 8.05 of the Term Loan Agreement, on
              behalf of itself and the other Term Lenders (including, without limitation, the Term
              Lender Parties, the Non-Party Term Lenders, the Dissolved Term Lenders, and any
              Term Lenders that are in the process of dissolving), hereby does and shall be
              deemed to fully, finally and forever generally release, waive and discharge each
              and every other Party and the STB Insurers, each of their respective predecessors,
              successors and assigns, each of their respective past, present and future direct and
              indirect parents, subsidiaries, affiliates and all of their respective property, and each
              of their respective past, present and future partners, members, officers, directors,
              employees, divisions, branches, control persons, attorneys, financial advisors,
              accountants, investment bankers, investment advisors, actuaries, professionals,
              collateral managers, equity holders, noteholders, agents, trustees and
              representatives and all of their respective property, from and in respect of all
              Released Matters. JPMorgan does not represent or warrant the extent of its
              authority to bind any Term Lenders to any provision of this Settlement Agreement
              pursuant to Section 8.05 of the Term Loan Agreement, and shall have no liability
              if such authority does not bind any Person (other than JPMorgan) to any provision
              of this Settlement Agreement.

              (iii) JPMorgan confirms and agrees that it will not seek any reimbursement of
              fees or expenses from the DIP Lenders in addition to the Previously Reimbursed
              Fees and Expenses.

     (d)      Releases by the Non-JPMorgan Term Lender Parties:

              (i)     Automatically at the Effective Time, each Non-JPMorgan Term Lender
              Party, on behalf of itself, and on behalf of its past, present and future
              representatives, agents, managers and predecessor and successor entities, hereby
              does and shall be deemed to fully, finally and forever generally release, waive and
              discharge each and every other Party, the Dissolved Term Lenders and the STB
              Insurers, each of their respective predecessors, successors and assigns, each of their
              respective past, present and future direct and indirect parents, subsidiaries, affiliates
              and all of their respective property, and each of their respective past, present and
              future partners, members, officers, directors, employees, divisions, branches,
              control persons, attorneys, financial advisors, accountants, investment bankers,
              investment advisors, actuaries, professionals, collateral managers, equity holders,
              noteholders, agents, trustees and representatives and all of their respective property,
              from and in respect of all Released Matters.




                                                 14
09-50026-mg     Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18            Exhibit B
                                        Pg 16 of 159


              (ii)   Each Non-JPMorgan Term Lender Party confirms and agrees that it will not
              seek any reimbursement of fees or expenses from the DIP Lenders.

     (e)      Releases by STB: Automatically at the Effective Time, STB, on behalf of itself
     and on behalf of its past, present and future representatives, agents, and predecessor and
     successor entities, hereby does and shall be deemed to fully, finally and forever generally
     release, waive and discharge each and every other Party and the Dissolved Term Lenders,
     each of their respective predecessors, successors and assigns, each of their respective past,
     present and future direct and indirect parents, subsidiaries, affiliates and all of their
     respective property, and each of their respective past, present and future partners, members,
     officers, directors, employees, divisions, branches, control persons, attorneys, financial
     advisors, accountants, investment bankers, investment advisors, actuaries, professionals,
     collateral managers, equity holders, noteholders, agents, trustees and representatives and
     all of their respective property, from and in respect of all Released Matters.

     (f)     Waiver of Certain Rights. All rights under Section 1542 of the California Civil
     Code, or any analogous state or federal law, are hereby expressly WAIVED, if applicable,
     with respect to any of the Actions described in this Section. Section 1542 of the California
     Civil Code reads as follows:

              “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
              DEBTOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO
              EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
              RELEASE, AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE
              MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
              DEBTOR OR RELEASED PARTY.”

     (g)     Preservation of Setoff Rights. If, in contravention of the provisions of the Approval
     Order, a Non-Party (including, without limitation, a Non-Party Term Lender or a Dissolved
     Term Lender, but excluding any Non-Party who is a signatory to a Non-Party Release)
     asserts a Released Matter against a Party or any Person who is released pursuant to Section
     3(a), (b), (c), (d) or (e) by virtue of its relationship to a Party, then such Party or other
     Person against whom the Released Matter is asserted may assert a Released Matter against
     such Non-Party as a setoff (in addition to any other defenses, claims or remedies it may
     have), notwithstanding the release by such Party or other Person of Released Matters
     pursuant to Section 3(a), (b), (c), (d) or (e).

4.   Bankruptcy Court Approval; Allowance of Claims.

     (a)      Effectiveness of Rights and Obligations. The rights and obligations of the Parties
     to this Settlement Agreement are subject to Bankruptcy Court approval, except to the extent
     that this Settlement Agreement provides that action by a Party is required to be completed
     prior to the Effective Time.

     (b)      Approval Motion and Proposed Approval Order; Amended Schedule 1.

              (i)     Promptly following the Initial Execution Date and in any event not later
              than three (3) Business Days thereafter, the AAT shall file (x) a motion that shall


                                              15
09-50026-mg     Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18           Exhibit B
                                         Pg 17 of 159


              describe the terms and implementation of this Settlement Agreement in form and
              substance reasonably acceptable to the Consent Group (the “Approval Motion”),
              provided that the members of the Consent Group other than the AAT shall have no
              consent rights with respect to the form or substance of those portions of the
              Approval Motion regarding the AAT’s legal positions and other analyses in respect
              of the Term Loan Avoidance Action, and (y) a related proposed order in the form
              of Exhibit A hereto (the “Proposed Approval Order”), pursuant to Bankruptcy Code
              Sections 105 and 1142 and Bankruptcy Rule 9019, seeking approval of the
              Settlement Agreement and entry of the related proposed order. The GUC Trust
              shall separately join in the Approval Motion to the extent necessary to obtain
              authorization for its entry into the Settlement Agreement and the other actions on
              its part contemplated by the Settlement Agreement.

              (ii)     As soon as reasonably practicable following the Final Execution Date and
              in any event not later than three (3) Business Days thereafter, JPMorgan shall re-
              file this Settlement Agreement as amended to include (x) an amended Schedule 1
              (in form and substance satisfactory to the Defendants Steering Committee Counsel)
              calculated in accordance with Section 4(e) to give effect to any Term Lenders that
              have become Additional Term Lender Parties pursuant to Section 11, any allocation
              information received on or before the Final Execution Date that was not reflected
              in a prior Schedule 1 and/or the failure of any Defendants Steering Committee
              Clients to become Parties, and (y) the duly executed signature pages of any
              Additional Term Lender Parties in the form of Exhibit I. Thereafter, JPMorgan
              shall re-file any further amended Schedule 1 (in form and substance satisfactory to
              the Defendants Steering Committee Counsel) as may be necessary to reflect the
              resolution of any disputed Defense Costs pursuant to Section 11(e). The last filed
              Schedule 1 shall be filed no later than thirty (30) calendar days after entry of the
              Approval Order and shall replace all prior versions of Schedule 1.

     (c)      Allowed GUC Trust Claims.

              (i)    The Parties acknowledge and agree that the AAT Settlement Payment (x) is
              being made to the AAT to settle the Term Loan Avoidance Action against the Term
              Lenders, (y) is a partial repayment of the Term Loan Repayment on behalf of the
              Term Lenders, and (z) is a recovery by the AAT of the proceeds of the Term Loan
              Avoidance Action. The claims arising in favor of the Term Lenders as a result of
              the AAT Settlement Payment are “Term Loan Avoidance Action Claims” under
              and as defined in the GUC Trust Agreement.

              (ii)    Automatically at the Effective Time, there shall be allowed against the GUC
              Trust, in favor of the Term Lender Parties, Resolved Allowed General Unsecured
              Claims (as defined in the GUC Trust Agreement) in the aggregate amount of
              $231,000,000 (two hundred and thirty-one million dollars), corresponding to the
              AAT Settlement Payment paid on behalf of the Term Lender Parties (the “Allowed
              GUC Trust Claims”). The Allowed GUC Trust Claims shall be allocated among
              the Term Lender Parties as set forth in Schedule 1. The GUC Trust shall treat the
              Allowed GUC Trust Claims in accordance with the GUC Trust Agreement,


                                               16
09-50026-mg     Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18           Exhibit B
                                         Pg 18 of 159


              including, without limitation, Sections 3.4(a), 5.1(c), 5.3 and 5.4 thereof, and the
              Approval Order.

     (d)      Allowed AAT Claims.

              (i)     The Parties acknowledge and agree that the AAT Settlement Payment (x) is
              being made to the AAT to settle the Term Loan Avoidance Action against the Term
              Lenders, (y) is a partial repayment of the Term Loan Repayment on behalf of the
              Term Lenders, and (z) is a recovery by the AAT of the proceeds of the Term Loan
              Avoidance Action. The claims arising in favor of the Term Lender Parties as a
              result of the AAT Settlement Payment are allowed claims against the AAT pursuant
              to Bankruptcy Code section 502(h), and are “Term Loan Avoidance Action
              Claims” under and as defined in the AAT Agreement.

              (ii)    Automatically at the Effective Time, there shall be allowed against the
              AAT, in favor of the Term Lender Parties, Resolved Allowed General Unsecured
              Claims (as defined in the AAT Agreement) in the aggregate amount of
              $231,000,000 (two hundred and thirty-one million dollars), corresponding to the
              AAT Settlement Payment paid on behalf of the Term Lender Parties (the “Allowed
              AAT Claims”). The Allowed AAT Claims shall be allocated among the Term
              Lender Parties as set forth in Schedule 1. The AAT shall treat the Allowed AAT
              Claims in accordance with the terms of the AAT Agreement, including, without
              limitation, Sections 3.4(a), 5.1(c), 5.3 and 5.4 thereof, and the Approval Order.

     (e)   Agreed Allocation. The Allowed TL Claims shall be allocated in accordance with
     Schedule 1, which shall be calculated as follows (the “Agreed Allocation”):

              (i)    No Term Lender shall share in any of the Allowed TL Claims unless it is a
              Term Lender Party. Nothing in this subsection prohibits a Term Lender Party from
              assigning its right to recover its share of the Allowed TL Claims to its manager or
              other Person, including, without limitation, counsel to such Term Lender Party, in
              accordance with the GUC Trust Agreement.

              (ii)   JPMorgan and the other Term Lender Parties agree to share the Allowed TL
              Claims equally in proportion to their Defense Costs (giving effect to the receipt by
              JPMorgan of the Previously Reimbursed Fees and Expenses), provided that in no
              event shall JPMorgan’s recovery be reduced below 59.8% of the Allowed TL
              Claims on account of claims for Additional Defense Costs. To effectuate this
              agreement, JPMorgan and the other Term Lender Parties agree to allocate the
              Allowed TL Claims as set forth in subsections 4(e)(iii)-(iv) below.

              (iii) As of the Initial Execution Date, and subject to any adjustments that may
              become necessary pursuant to Section 4(e)(iv), JPMorgan shall be entitled to 62.5%
              of each of the Allowed TL Claims, and the other Required Term Lender Parties
              shall collectively be entitled to 37.5% thereof.




                                               17
09-50026-mg     Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18              Exhibit B
                                         Pg 19 of 159


              (iv)   As of the Final Execution Date and thereafter,

                     (x)      JPMorgan shall be entitled to 62.5% of each of the Allowed TL
                     Claims, except that if any Additional Defense Costs have been allowed
                     pursuant to Section 11, then JPMorgan’s percentage share of each of the
                     Allowed TL Claims shall decrease in proportion to its reduced percentage
                     share of the total Defense Costs of all of the Term Lender Parties, provided
                     that in no event shall JPMorgan be entitled to less than 59.8% of each of the
                     Allowed TL Claims.

                     (y)     The Non-JPMorgan Term Lender Parties that are then Parties to this
                     Settlement Agreement, including without limitation the Additional Term
                     Lender Parties, shall collectively be entitled to 37.5% of each of the
                     Allowed TL Claims, except that if any Additional Defense Costs have been
                     allowed pursuant to Section 11, then the Non-JPMorgan Term Lender
                     Parties’ collective percentage share of the Allowed TL Claims shall increase
                     in proportion to their increased collective percentage share of the total
                     Defense Costs of all of the Term Lender Parties, provided that in no event
                     shall the Non-JPMorgan Term Lender Parties be collectively entitled to
                     more than 40.2% of each of the Allowed TL Claims.

     (f)     Bar Order. The Proposed Approval Order shall incorporate the following bar order
     provision: “Upon entry of this Order, any Person (other than a DIP Lender) that is not a
     signatory to the Settlement Agreement is permanently barred, enjoined, and restrained from
     contesting or disputing the reasonableness of the settlement, or commencing, prosecuting,
     or asserting any Actions, including, without limitation, Actions for contribution,
     indemnity, or comparative fault (however denominated and on whatsoever theory), arising
     out of or related to any Released Matters.”

     (g)   Notice of Approval Motion. Within five (5) Business Days after the filing of the
     Approval Motion,

              (i)     The AAT, at its own expense, shall provide notice of the Approval Motion
              to (x) each of its beneficiaries, (y) the DIP Lenders, the Capital Providers and all of
              its other sources of funding, and (z) the U.S. Trustee;

              (ii)    The GUC Trust, at its own expense, shall provide notice of the Approval
              Motion to (x) its unitholders; (y) counsel to the “Signatory Plaintiffs,” as such term
              is defined in the settlement agreement by and among the Signatory Plaintiffs and
              the GUC Trust, dated as of February 1, 2019; and (z) all parties requesting notice
              in the Chapter 11 Cases pursuant to the Bankruptcy Court’s CM/ECF system;

              (iii) JPMorgan, at its own expense, shall provide notice of the Approval Motion
              via ECF or other means permitted by Section 12 to: (w) the Defendants Steering
              Committee Counsel; (x) all other Term Lender counsel of record; (y) any other
              Term Lender recipient of the Term Loan Repayment at the electronic or physical
              address provided to JPMorgan, as agent, by the Term Lender as of June 30, 2009



                                                18
09-50026-mg     Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18            Exhibit B
                                        Pg 20 of 159


              (or such other address, if any, as provided by such Term Lender to JPMorgan
              thereafter in connection with the Term Loan Avoidance Action); and (z) any Net
              Proceeds Counter-Party to a Net Proceeds Transaction with JPMorgan; and

              (iv)    Each Non-JPMorgan Term Lender Party that is represented by a member of
              the Defendants Steering Committee Counsel, at its own expense, shall provide
              notice of the Approval Motion to any Net Proceeds Counter-Party to a Net Proceeds
              Transaction with such Non-JPMorgan Term Lender Party, provided that such Net
              Proceeds Counter-Party is known to the employee or representative of such Non-
              JPMorgan Term Lender Party who is responsible for supervising the defense of the
              Term Loan Avoidance Action.

     (h)     Additional Notices. Publication notice substantially in the form of Exhibit H shall
     be published in The New York Times and Investor’s Business Daily on two publication
     days at least two weeks prior to the Approval Hearing, and the cost of such publication
     notice shall be borne by STB.

     (i)     Modification to Proposed Approval Order. If the Bankruptcy Court enters an order
     (the “Court Order”) that varies from the form of Proposed Approval Order, the Consent
     Group shall have ten (10) Business Days to determine whether to consent to the Court
     Order. The Court Order shall become effective and be deemed the Approval Order for all
     purposes of this Settlement Agreement if (x) the Consent Group consents to the Court
     Order, or (y) with respect to any varying provisions of the Court Order that solely modify
     the benefits afforded to or the obligations of each of the Non-JPMorgan Term Lender
     Parties in an equivalent manner, the Defendants Steering Committee Counsel consent to
     the Court Order.

5.   AAT Settlement Payment; Settlement Documents; Non-Party Releases.

     (a)   No later than the Initial Execution Date, the Payors shall execute and provide to
     STB and/or JPMorgan confidential agreements (the “AAT Settlement Funding
     Agreements”) whereby the Payors shall agree as follows:

              (i)    Each Payor will be obligated to fund its share of the AAT Settlement
              Payment totaling in the aggregate $231,000,000 (two hundred and thirty-one
              million dollars) in accordance with and subject to the terms and conditions of this
              Settlement Agreement;

              (ii)     Each Payor commits that, by no later than the Trust Account Funding Date,
              it shall cause its respective share of the AAT Settlement Payment to be received
              and deposited in cash or cash equivalents into a Law Firm Trust Account, and shall
              not withdraw the deposited funds unless (x) 180 calendar days have elapsed since
              the Trust Account Funding Date and no Approval Order has been entered, or (y) the
              Settlement Agreement has been terminated pursuant to Section 10 of this
              Settlement Agreement; provided, however, that if the Approval Hearing has been
              adjourned pursuant to Section 8(b) because the Pre-Hearing Condition set forth in




                                              19
09-50026-mg         Doc 14503-2    Filed 05/13/19 Entered 05/13/19 15:39:18            Exhibit B
                                          Pg 21 of 159


              subsection 8(a)(i) will not be satisfied on or before the Additional Term Lender
              Party Deadline, the 180-day period shall commence on the Final Execution Date;

              (iii) Each Payor authorizes the law firm holding its respective share of the AAT
              Settlement Payment to deliver Proof of Funding regarding its respective share of
              the AAT Settlement Payment to Defendants Steering Committee Counsel and AAT
              Counsel; and

              (iv)    Each Payor authorizes the law firm holding its respective share of the AAT
              Settlement Payment, upon the law firm’s receipt of a fully executed Closing
              Certificate from STB and/or JPMorgan, to immediately transfer and deliver its
              share of the AAT Settlement Payment to the AAT Settlement Account by wire
              transfer of immediately available funds in accordance with Section 2 of this
              Settlement Agreement.

     (b)      No later than three (3) Business Days following the Initial Execution Date:

              (i)     The AAT shall distribute to all members of the Consent Group or their
              counsel a duly executed copy of this Settlement Agreement and confirm by email
              to all members of the Consent Group or their counsel that it has (x) received duly
              executed AAT Proposed Orders of Dismissal, (y) received a duly executed DIP
              Lender Release, and (z) received a duly executed Capital Provider Release from
              every Capital Provider;

              (ii)   STB and JPMorgan shall confirm by email to all members of the Consent
              Group or their counsel that a duly executed copy of each of the AAT Settlement
              Funding Agreements has been distributed to every member of the Defendants
              Steering Committee Counsel; and

              (iii) STB shall confirm by email to all members of the Consent Group or their
              counsel that it has entered into the STB Insurer Release with all of the STB Insurers.

     (c)    Upon the Trust Account Funding Date, the Payors or their designees shall deliver
     Proof of Funding to STB and every member of the Defendants Steering Committee
     Counsel. No later than one (1) Business Day following receipt of Proof of Funding,
     JPMorgan shall confirm such receipt by email to the AAT or AAT Counsel and make such
     Proof of Funding available for inspection by AAT Counsel.

     (d)      No later than three (3) Business Days following the Final Execution Date,
     JPMorgan shall confirm by email to all members of the Consent Group or their counsel
     that it has received the duly executed Term Lenders’ Stipulation of Dismissal.

     (e)      Each Term Lender Party confirms and agrees that:

              (i)      to the extent that, prior to executing this Settlement Agreement, it obtained
                       reimbursement of fees, expenses or damages relating to the Term Loan
                       Avoidance Action from any Non-Party, including but not limited to insurers
                       or Net Proceeds Counter-Parties, it has delivered or will deliver to


                                                20
09-50026-mg      Doc 14503-2     Filed 05/13/19 Entered 05/13/19 15:39:18           Exhibit B
                                        Pg 22 of 159


                     JPMorgan and STB prior to the Final Execution Date a release, in form and
                     substance satisfactory to each of JPMorgan and STB, by such Non-Party of
                     any Actions arising from, related in any way to, or in connection with the
                     Released Matters; and

              (ii)   after executing this Settlement Agreement, it will not seek reimbursement
                     (apart from the Allowed TL Claims) of fees, expenses or damages relating
                     to the Term Loan Avoidance Action from any Non-Party, including but not
                     limited to insurers or Net Proceeds Counter-Parties, and will forego any
                     such claims previously asserted, unless, prior to the Final Execution Date,
                     it delivers to JPMorgan and STB a release, in form and substance
                     satisfactory to each of JPMorgan and STB, by such Non-Party of any
                     Actions arising from, related in any way to, or in connection with the
                     Released Matters.

     (f)      JPMorgan and STB each agree that to the extent a Non-Party provides JPMorgan
     and STB with a release contemplated by Section 5(e), JPMorgan and STB each hereby
     fully, finally and forever generally release, waive and discharge such Non-Party from any
     Actions arising from, related in any way to, or in connection with the Released Matters.
     Such release shall be immediately effective at the Effective Time.

6.   Representations and Warranties.

     (a)     General Representations and Warranties. To induce each other Party to enter into
     and perform its obligations under this Settlement Agreement, each Party, for itself,
     represents, warrants and acknowledges, as of the Initial Execution Date (for all Parties
     other than the Remaining Required Term Lender Parties and any Additional Term Lender
     Parties) and as of the Final Execution Date (for all Parties), as follows:

              (i)     Due Existence. It is duly organized, validly existing and in good standing
              under the laws of the jurisdiction of its organization and has all the requisite
              corporate, partnership, limited liability company, or other power and authority to
              execute and deliver this Settlement Agreement and the other documents and
              instruments contemplated hereby to which it is contemplated to be a party and
              perform its obligations under this Settlement Agreement and the other documents
              and instruments contemplated hereby to which it is contemplated to be a party, and
              to consummate the transactions contemplated herein and therein.

              (ii)    Authority. Other than approval of the Bankruptcy Court contemplated by
              Section 4 hereof, the execution, delivery and performance by it under this
              Settlement Agreement and the other Settlement Documents to which it is
              contemplated to be a party and the consummation of the transactions contemplated
              herein and therein, have been duly authorized by all necessary action on its part,
              and no other actions or proceedings on its part are necessary to authorize and
              approve this Settlement Agreement or the other Settlement Documents to which it
              is contemplated to be a party or any of the transactions contemplated herein or
              therein.


                                              21
09-50026-mg     Doc 14503-2        Filed 05/13/19 Entered 05/13/19 15:39:18                Exhibit B
                                          Pg 23 of 159


              (iii) Validity. This Settlement Agreement and the other Settlement Documents,
              as applicable, have been duly executed and delivered by it and constitute its legal,
              valid, and binding agreement, enforceable against it in accordance with their terms.

              (iv)   No Conflict. Its execution, delivery, and performance (when such
              performance is due) of this Settlement Agreement does not and shall not (x) violate
              any provision of law, rule or regulation applicable to it or any of its subsidiaries or
              its or their subsidiaries’ certificates of incorporation or bylaws or other
              organizational documents, or (y) conflict with, result in a breach of, or constitute a
              default under any material contractual obligations to which it or any of its
              subsidiaries is a party.

              (v)     No Reliance. This Settlement Agreement has been negotiated by it and its
              respective legal counsel, and legal or equitable principles that might require the
              construction of this Settlement Agreement or any of its provisions against the Party
              responsible for drafting this Settlement Agreement will not apply in any
              construction or interpretation of this Settlement Agreement. It acknowledges and
              agrees that it has been represented by its own counsel and advisors in connection
              with this Settlement Agreement, has conducted its own investigations of the
              relevant facts and circumstances, and is not relying on any representations or
              warranties of any other Party except for the representations and warranties
              expressly set forth herein.

              (vi)     No Assignment. It is not aware of any transaction in which it has sold,
              assigned, transferred or otherwise disposed of (other than by release or pursuant to
              a Net Proceeds Transaction) any Action purported to be released by such Party
              pursuant to Section 3, or, for the avoidance of doubt, any Action that, if not for any
              such sale, assignment, transfer or other disposition, would be released by Section
              3; and it will not sell, assign, transfer or otherwise dispose of (other than by release),
              any Action purported to be released by such Party pursuant to Section 3, or, for the
              avoidance of doubt, any Action that, if not for any such sale, assignment, transfer
              or other disposition, would be released by Section 3. If it is required to give notice
              pursuant to Section 4(g)(iii) or (iv), its counter-party to any Net Proceeds
              Transaction referred to in the preceding sentence is a Net Proceeds Counter-Party
              that shall receive notice of the Approval Motion pursuant to Section 4(g)(iii) or (iv)
              or is a Party.

     (b)      Additional Representations, Warranties and Acknowledgments.

              (i)     To induce each other Party to enter into and perform its obligations under
              this Settlement Agreement, each Required Term Lender Party, for itself, represents,
              warrants, and acknowledges, as of the Initial Execution Date, as follows:

                      (a)    Threatened Non-Party Actions. It is not aware of any threatened
                      Action by any non-Party relating to any of the Released Matters.




                                                 22
09-50026-mg     Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18           Exhibit B
                                         Pg 24 of 159


                     (b)     Net Proceeds Transactions. Its employee or representative
                     responsible for supervising the defense of the Term Loan Avoidance Action
                     is not aware of any Net Proceeds Counter-Party with which it has entered
                     into a Net Proceeds Transaction other than the Net Proceeds Counter-Parties
                     to which it will provide notice of the Approval Motion under Section 4(g).

              (ii)    To the extent that funds for the AAT Settlement Payment are provided by
              Persons other than the Term Lender Parties, each of the Required Term Lender
              Parties and STB agrees and acknowledges that those funds are being paid to the
              AAT on behalf of and at the direction of the Term Lender Parties to fully resolve,
              among other things, the potential liabilities of the Term Lenders to the AAT.

              (iii) Each of JPMorgan and STB, for itself, represents that on or before the Initial
              Execution Date (x) it has received the AAT Settlement Funding Agreements (or
              copies thereof) contemplated by Section 5(a), (y) it has executed each AAT
              Settlement Funding Agreement to which it is a party and each AAT Settlement
              Funding Agreement has been executed on behalf of all other parties thereto by
              individuals purporting to be authorized to sign on behalf of such other parties, and
              (z) to the best of its knowledge, each AAT Settlement Funding Agreement is in full
              force and effect.

7.   Covenants.

     (a)     The Parties shall use good faith efforts to implement this Settlement Agreement
     and the transactions and other Settlement Documents and agreements contemplated
     hereby. Without limiting the generality of the foregoing, all of the Parties shall, or shall
     cause their attorneys to, timely execute the proposed orders and stipulations required to be
     delivered to all members of the Consent Group or their counsel in accordance with
     Section 5.

     (b)      The Parties shall cooperate with each other in good faith and shall coordinate their
     activities (to the extent possible and subject to the terms of this Settlement Agreement) in
     respect of (i) the implementation of the terms set forth in this Settlement Agreement, and
     (ii) the consummation of the transactions contemplated by this Settlement Agreement.

8.   Pre-Hearing Conditions.

     (a)     This Settlement Agreement shall be subject to the following additional conditions
     (the “Pre-Hearing Conditions”):

              (i)    This Settlement Agreement shall have been duly executed and delivered by
              every Remaining Required Term Lender; and

              (ii)   No litigation or proceeding shall be pending before any court that may
              adversely affect any Party’s ability to enter into the Settlement Agreement (and the
              other Settlement Documents) or perform its obligations thereunder.




                                               23
09-50026-mg     Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18            Exhibit B
                                         Pg 25 of 159


     (b)    If it appears that the Pre-Hearing Condition set forth in subsection 8(a)(i)
     immediately above will not be satisfied on or before the Additional Term Lender Party
     Deadline, the Consent Group may request the Court to adjourn the Approval Hearing. If
     the Approval Hearing is adjourned, the Final Execution Date for all purposes of this
     Settlement Agreement shall be the Business Day that is five (5) Business Days prior to the
     date on which the Approval Hearing is then scheduled to start.

9.   Final Closing Conditions; Effective Time.

     (a)    The Effective Time shall not occur unless and until the following additional
     conditions are satisfied (the “Final Closing Conditions”):

              (i)    The Approval Order shall have been entered by the clerk of the Bankruptcy
              Court on the docket of the Chapter 11 Cases and shall have become a Final Order;

              (ii)   The funds required to make the AAT Settlement Payment shall have been
              deposited in the Law Firm Trust Account(s);

              (iii) The distributions and confirmations required by Sections 5(b) and (d) shall
              have been made;

              (iv)   No Termination Event shall have occurred and be continuing; and

              (v)    No litigation or proceeding shall be pending before any court that may
              adversely affect any Party’s ability to perform its obligations under the Settlement
              Agreement (and the other Settlement Documents).

     (b)     Within three (3) Business Days after the satisfaction of the last of the Final Closing
     Conditions to occur, each member of the Consent Group shall execute and deliver to
     Wachtell, Lipton, Rosen & Katz via email a certificate confirming that each Final Closing
     Condition has been satisfied or duly waived (the “Closing Certificate”), which Closing
     Certificate shall be in the form of Exhibit G to this Settlement Agreement. Upon receipt
     of signature pages from each member of the Consent Group, Wachtell, Lipton, Rosen &
     Katz shall distribute the fully executed Closing Certificate to the email address for each
     member of the Consent Group that is set forth on such member’s signature page to the
     Closing Certificate.

     (c)     If all of the Final Closing Conditions are met and any member of the Consent Group
     has failed to execute the Closing Certificate, each of the AAT, the GUC Trust, JPMorgan,
     the Required Term Lender Parties, and STB shall be entitled to bring a motion in the
     Bankruptcy Court to compel the execution of the Closing Certificate by any required
     signatory.




                                               24
09-50026-mg     Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18              Exhibit B
                                         Pg 26 of 159


10.   Termination.

      (a)   The occurrence of any of the following shall be a termination event (each, a
      “Termination Event”):

              (i)    The breach by any Party of any agreement, representation, warranty, or
              covenant of such Party set forth in this Settlement Agreement or any Settlement
              Document which would result in any Party (without its consent) not obtaining the
              full payment, full allowed claim, complete release or bar order intended to be
              provided by this Settlement Agreement; or

              (ii)   The Bankruptcy Court or any regulatory authority or any other court of
              competent jurisdiction enters an order denying the Approval Motion or otherwise
              denies or modifies the benefits afforded to or the obligations of any Party
              thereunder (unless such Party consents to such denial or modification within ten
              (10) Business Days or, in the case of any denial or modification that affects the
              Non-JPMorgan Term Lender Parties in an equivalent manner, the Defendants
              Steering Committee Counsel consents thereto within ten (10) Business Days).

      (b)     Upon the occurrence of a Termination Event, any non-breaching Party adversely
      affected by the relevant breach in the case of clause (a)(i) of this Section, and any Party
      adversely affected by the relevant modification or denial in the case of clause (a)(ii) of this
      Section, shall have the right to deliver a notice of termination (a “Notice of Termination”)
      to each other Party.

      (c)     Immediately upon the receipt by all Parties of a Notice of Termination, all Parties’
      obligations under this Settlement Agreement (other than specific provisions expressly
      intended to survive termination) and all Non-Party Releases shall be terminated, and all
      Parties and Non-Parties shall be released from all commitments, undertakings, agreements,
      and obligations arising from or under this Settlement Agreement, and thereby returned to
      the status quo ante; provided that in the case of a termination resulting from a breach by
      any Party, all non-breaching Parties shall retain all rights and remedies to recover damages
      from the breaching Party or obtain specific enforcement against the breaching Party in
      respect of such breach.

      (d)     If this Settlement Agreement is terminated for any reason, nothing in this
      Settlement Agreement shall be construed as a waiver by any Party of any or all of such
      Party’s rights, remedies, claims, and defenses, and, in the event of termination, the Parties
      expressly reserve any and all of their respective rights, remedies, claims, and defenses.

      (e)    If this Settlement Agreement is terminated for any reason, this Settlement
      Agreement will have no precedential or evidentiary effect in any proceeding other than a
      proceeding with respect to validity, effectuation, and enforcement of this Settlement
      Agreement.

      (f)    Notwithstanding anything herein to the contrary, no Party shall be responsible or
      otherwise liable for any other Party or Person’s failure to perform any of its obligations
      under the Settlement Documents or the AAT Settlement Funding Agreements. For the


                                                25
09-50026-mg     Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18             Exhibit B
                                         Pg 27 of 159


      avoidance of doubt, if a Termination Event occurs because of a default by a Party or Person
      under the AAT Settlement Funding Agreements, no non-defaulting Party is responsible for
      such a default.

11.   Execution by Term Lender Parties; Defense Costs.

      (a)     Execution by Required Term Lender Parties.

              (i)     The Initial Required Term Lender Parties shall be the only Term Lender
              Parties as of the Initial Execution Date. After the Initial Execution Date and on or
              before the Final Execution Date, any Remaining Required Term Lender may
              become a Remaining Required Term Lender Party by providing JPMorgan its duly
              executed and completed signature page in the form of Exhibit I hereto.

              (ii)     The Required Term Lender Parties shall be entitled to Allowed TL Claims
              in respect of their Initial Defense Costs in accordance with the Agreed Allocation.
              Prior to the Initial Execution Date, each law firm that is a member of the Defendants
              Steering Committee Counsel shall have provided JPMorgan with the aggregate
              Initial Defense Costs incurred by each such law firm. By no later than the Final
              Execution Date, each such law firm shall have instructed JPMorgan as to how its
              Initial Defense Costs should be allocated among the Required Term Lender Parties
              represented by each such law firm.

              (iii) Prior to the Initial Execution Date, Schedule 1 shall reflect the Allowed TL
              Claims of each Required Term Lender Party Group on an aggregate basis. If, prior
              to the fifth Business Day prior to the Initial Execution Date, any law firm that is a
              member of the Defendants Steering Committee Counsel has instructed JPMorgan
              as to the allocation among the Required Term Lender Parties in its Required Term
              Lender Party Group of the Initial Defense Costs incurred by such law firm,
              JPMorgan shall distribute within three Business Days after the Initial Execution
              Date by email to all members of the Consent Group or their counsel an amended
              Schedule 1 reflecting such additional allocation information, which shall be the
              version of Schedule 1 filed with the Approval Motion.

              (iv)   Additional allocation and Defense Cost information not previously reflected
              in Schedule 1 will be included in the amendment(s) to Schedule 1 filed in
              accordance with Section 4(b)(ii). JPMorgan shall have no obligation to revise
              Schedule 1 to reflect allocation information submitted to it after the Final Execution
              Date.

      (b)    Execution by Additional Term Lender Parties. After the Initial Execution Date and
      on or before the Additional Term Lender Party Deadline, any Term Lender that is not a
      Required Term Lender Party may become an Additional Term Lender Party by providing
      JPMorgan its duly executed and completed signature page in the form of Exhibit I hereto.
      The notice of the Approval Motion provided to the Term Lenders shall notify them of the




                                               26
09-50026-mg     Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18             Exhibit B
                                        Pg 28 of 159


     opportunity to (i) become an Additional Term Lender Party and (ii) obtain an allocation of
     each of the Allowed TL Claims as set forth in Section 11(d).

     (c)     Other Persons as Parties. A Person that is a successor to, designee, assignee or
     former manager of, or other Person related to a Term Lender or Dissolved Term Lender
     defendant may become a Party to this Settlement Agreement by executing and delivering,
     within the timeframe applicable to such Term Lender pursuant to Section 11(a) or (b), a
     signature page in the form of Exhibit I hereto (i) to signify such Person’s agreement to be
     bound to this Settlement Agreement and (ii) to become the holder of Allowed TL Claims
     and/or receive distributions in respect of Allowed TL Claims to which such Term Lender
     is otherwise entitled.

     (d)     Additional Defense Costs. Any Term Lender Party may seek an allocation to it of
     each of the Allowed TL Claims in respect of its Additional Defense Costs by submitting
     on or before the Additional Term Lender Party Deadline copies of invoices for its proposed
     Additional Defense Costs to the Defendants Steering Committee Counsel, which invoices
     shall set forth in reasonable detail the specific legal services performed by its counsel on a
     task basis, the amount of time allocated to each individual task and a breakdown of any
     expenses. The Defendants Steering Committee Counsel shall keep such invoices
     confidential and shall not disclose them to any Person except the Fee Examiner pursuant
     to Section 11(e). Submission of invoices to the Defendants Steering Committee Counsel
     or the Fee Examiner shall not constitute a waiver of the attorney-client or any other
     privilege applicable to the information contained in such invoices.

     (e)     Disputes Regarding Additional Defense Costs. In the event that, on or before the
     third (3rd) Business Day following the date of entry of the Approval Order, any of the
     Defendants Steering Committee Counsel objects in writing (including sending a copy of
     the objection and the proposed Additional Defense Costs to the Fee Examiner) to any
     proposed Additional Defense Costs submitted by any Term Lender Party, including
     without limitation on the ground that such proposed Additional Defense Costs are not
     reasonable, such Term Lender Party and the objecting member of the Defendants Steering
     Committee Counsel shall attempt to resolve consensually such dispute.

              (i)    If consensually resolved, subject to the approval of the other members of
              the Defendants Steering Committee Counsel, the resolved amount shall be allowed
              as such Term Lender Party’s Additional Defense Costs.

              (ii)    If such Term Lender Party and the objecting member of the Defendants
              Steering Committee Counsel are unable to resolve consensually such dispute on or
              before the tenth (10th) calendar day following the date of entry of the Approval
              Order, or if the other members of the Defendants Steering Committee do not
              consent to the proposed resolution of such dispute on or before the tenth (10th)
              calendar day following the date of entry of the Approval Order, then the amount, if
              any, to be allowed for such Term Lender Party’s Additional Defense Costs shall be
              determined by the Fee Examiner within twenty (20) calendar days following the
              entry of the Approval Order. The Fee Examiner shall promptly send her
              determination to the Defendants Steering Committee Counsel and the relevant


                                              27
09-50026-mg      Doc 14503-2        Filed 05/13/19 Entered 05/13/19 15:39:18               Exhibit B
                                           Pg 29 of 159


               Term Lender Party. Absent a showing of fraud, the Fee Examiner’s determination
               shall be binding and final on all of the Term Lender Parties and the Defendants
               Steering Committee Counsel.

       (f)   Payment of Fee Examiner Fee. JPMorgan shall pay the Fee Examiner Fee to the
       Fee Examiner within five (5) Business Days after entry of the Approval Order.

       (g)      No Repayment from the DIP Lenders. No Term Lender Party shall seek or be
       entitled to payment or reimbursement of or on account of its Defense Costs or other
       litigation costs from the DIP Lenders.

12.     Notices. With the exception of the notices required by Section 4(h), all notices hereunder
shall be deemed given if in writing and delivered by electronic mail, courier, or U.S. mail to the
following addresses (or at such other addresses as shall be specified by like notice):

       (a)     if to the AAT, the GUC Trust, JPMorgan or STB, to the addresses of that Party and
       its counsel set forth on that Party’s signature page to this Settlement Agreement;

       (b)     if to any other Party, to the addresses of that Party and, if applicable, its counsel set
       forth on that Party’s signature page to this Settlement Agreement;

       (c)    if to a Non-Party Term Lender, to the last known address of such Non-Party Term
       Lender according to JPMorgan’s books and records pursuant to Section 4(g)(iii)(y);

       (d)    if to a Net Proceeds Counter-Party, to the last known address of such Net Proceeds
       Counter-Party according to the books and records of the Term Lender Party that is
       responsible for notifying such Net Proceeds Counter-Party pursuant to Section 4(g);

       (e)     if to an STB Insurer, to the address listed for such STB Insurer on Schedule 2;

       (f)      if to the beneficiaries of the AAT, to the last known address of the holders of the
       Initial Allowed General Unsecured Claims (as defined in the AAT Agreement) as reflected
       on the books and records of the GUC Trust Administrator;

       (g)     if to the U.S. Treasury, to:

               United States Department of the Treasury
               1500 Pennsylvania Avenue, NW
               Washington, DC 20220
               Attn: Chief Counsel, Office of Financial Stability
               Telecopy: (202) 927-9225
               with a copy to: OFSChiefCounselNotices@treasury.gov

               with a copy to:

               David S. Jones
               Deputy Chief, Civil Division
               United States Attorney’s Office for the Southern District of New York


                                                  28
09-50026-mg     Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18   Exhibit B
                                        Pg 30 of 159


              86 Chambers St., Third Floor
              New York, NY 10007
              Email: david.jones6@usdoj.gov

     (h)      if to Export Development Canada, to:

              Export Development Canada
              150 Slater Street
              Ottawa, Ontario
              Canada K1A 1K3
              Attention: Loans Services
                         Asset Management/Covenants Officer
              Telecopy: 613-598-2514
                         613-598-3186

              with a copy to:

              Michael L. Schein
              Vedder Price P.C.
              1633 Broadway, 31st Floor
              New York, NY 10019
              Email: mschein@vedderprice.com

     (i)      if to the AAT Capital Providers, to:

              Cynthiana LLC
              2711 Centerville Road
              Wilmington, DE 19808
              Fax Number: (302) 636-5454
              Email: info@litfinsolutions.com
              Attn: Cynthiana LLC Manager

              Earlham LLC
              2711 Centerville Road
              Wilmington, DE 19808
              Fax Number: (302) 636-5454
              Email: info@litfinsolutions.com
              Attn: Earlham LLC Manager

              LW Holdco VI LLC
              1350 Avenue of the Americas, 2nd Floor
              New York, NY 10019
              Fax Number: (646) 389-1032
              Email: weinstein@lakewhillans.com
              Attn: Boaz Weinstein




                                              29
09-50026-mg      Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18              Exhibit B
                                          Pg 31 of 159


       (j)    if to a GUC Trust beneficiary or unitholder, to such address as appears on the books
       and records of the GUC Trust Administrator, or such other address as may be designated
       from time to time by notice given in accordance with the provision of this Section 12.

13.    Confidentiality.

       (a)      The Confidential Material shall be kept strictly confidential and may not be
       disclosed by any Party or its counsel to any Person other than (i) managers, partners,
       directors, officers, employees, legal counsel, accountants, auditors, tax advisors,
       regulators, insurers, or reinsurers of such Party or its affiliates who have a need to know
       such information and only to the extent such Party has made reasonable efforts to advise
       such person or entity to maintain confidentiality in accordance with the terms hereof; (ii)
       as necessary in connection with prosecuting or defending Actions regarding rights under
       this Settlement Agreement, any Settlement Documents or the AAT Settlement Funding
       Agreements; (iii) to the extent deemed necessary by counsel representing a Party or any
       affiliate thereof to protect the interests of such Party or affiliate in connection with either
       defending a derivative action against the board of directors of such Party or any affiliate
       thereof or responding to a shareholder demand on such Party or affiliate, in a manner
       calculated to maintain the confidentiality of such materials to the fullest extent possible;
       (iv) as required by court order or other compulsory judicial process or as required by any
       regulatory agency or self-regulatory organization; or (v) to the Bankruptcy Court, upon its
       request and in a manner calculated to maintain confidentiality of such materials to the
       fullest extent possible.

       (b)     If any Party receives compulsory judicial process or other request (collectively, a
       “Request”) to provide information regarding the Confidential Material, or otherwise
       intends to provide information regarding the Confidential Material pursuant to Section
       13(a)(ii), (iii) or (iv), such Party shall promptly notify STB and every member of the
       Defendants Steering Committee Counsel in writing of such Request or such intent so that
       STB or any member of the Defendants Steering Committee Counsel may have an
       opportunity to oppose such disclosure, except that notwithstanding anything in this
       Agreement to the contrary, Term Lenders may disclose Confidential Material to their
       regulators or in response to a shareholder demand on such Term Lender or any affiliate
       thereof, in each case without notice to any Party.

       (c)    Nothing in this Agreement is intended to or shall preclude any Party from disclosing
       in any way it deems appropriate its own contribution (or absence of contribution) or the
       contribution (or absence of contribution) of any of its insurers toward the AAT Settlement
       Payment.

       (d)    The rights and obligations under this Section 13 shall survive termination of the
       Settlement Agreement.

14.    Headings; References. The headings contained in this Settlement Agreement are solely
for convenience of reference and shall not affect the meaning or interpretation of this Settlement
Agreement or of any term or provision hereof. Unless otherwise specified, (a) all references to
Sections, the Preamble, or Recitals in this Agreement refer to Sections, the Preamble, or Recitals


                                                 30
09-50026-mg       Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18             Exhibit B
                                          Pg 32 of 159


of this Agreement, and (b) the terms hereof, herein, herewith or the like refer to this Agreement in
its entirety.

15.     Entire Agreement. The Settlement Documents and the AAT Settlement Funding
Agreements constitute the entire contract among the Parties relative to the subject matter hereof.
The Settlement Documents supersede any previous agreements or understandings among the
Parties, express or implied, with respect to the subject matter hereof.

16.     Amendments. Unless otherwise stated herein, this Settlement Agreement and the
provisions hereof may not be amended, supplemented, waived or otherwise modified without the
prior written consent of each of the Parties (or, in the case of any change that solely modifies the
benefits afforded to or the obligations of each of the Non-JPMorgan Term Lender Parties in an
equivalent manner, the consent of the Defendants Steering Committee Counsel), nor may any Party
seek to terminate this Settlement Agreement except in respect of a Termination Event.

17.     No Admissions. Nothing in this Settlement Agreement, the other Settlement Documents,
the AAT Settlement Funding Agreements or any negotiations or proceedings in connection
herewith or therewith shall be claimed to be evidence of an admission by any Party or DIP Lender
or their affiliates of any liability, violation of law, or wrongdoing whatsoever, or the truth or
untruth, or merit or lack of merit, of any claim or defense of any Party, including, without
limitation, the over- or under-collateralization of the obligations under the Term Loan Agreement
and the claims and defenses at issue in the Cross-Claims. Each of the Parties denies any and all
wrongdoing or liability of any kind and does not concede any infirmity in the claims or defenses
which it has asserted or could assert. None of this Settlement Agreement, the other Settlement
Documents, the AAT Settlement Funding Agreements or the negotiations or proceedings in
connection herewith or therewith may be used in any proceeding against any Party or its affiliates
for any purpose except with respect to the validity, effectuation, and enforcement of this Settlement
Agreement. The waiver by any Party of any breach of this Settlement Agreement, the Settlement
Documents, or the AAT Settlement Funding Agreements shall not be deemed or construed as a
waiver of any other breach, whether prior, subsequent, or contemporaneous of this Settlement
Agreement.

18.    Counterparts; Signatures. This Settlement Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one instrument. This Settlement
Agreement may be executed and delivered manually, by facsimile transmission or by email
transmission.

19.     Governing Law; Jurisdiction. THIS SETTLEMENT AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF. Each Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Bankruptcy Court and any appellate court from
such court, in any proceeding arising out of or relating to this Settlement Agreement, or for
recognition or enforcement of any judgment resulting from any such proceeding, and each Party
hereby irrevocably and unconditionally agrees that all claims in respect of any such suit, action, or
proceeding may be heard and determined in the Bankruptcy Court. In the event that the
Bankruptcy Court does not have jurisdiction to hear and/or determine any such matter, each Party


                                                 31
09-50026-mg       Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18             Exhibit B
                                          Pg 33 of 159


hereby irrevocably and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the New York state court located in the Borough of Manhattan, City of New York
or the United States District for the Southern District of New York (as applicable, the “New York
Court”) with respect to any such matter. Each Party hereby knowingly, voluntarily, intentionally,
irrevocably and unconditionally waives, to the full extent it may legally and effectively do so, (a)
any objection which it may now or hereafter have to the laying of venue of any proceeding arising
out of or relating to the Settlement Agreement in the Bankruptcy Court or the New York Court, as
applicable, specified above, (b) the defense of an inconvenient forum to the maintenance of such
proceeding in any such court, and (c) the right to object, with respect to such proceeding, that such
court does not have jurisdiction over such Party.

       IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
or caused this Settlement Agreement to be duly executed by their respective officers,
representatives or agents, effective as of the date first above written.




                                                 32
09-50026-mg   Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18   Exhibit B
                                   Pg 34 of 159
09-50026-mg   Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18   Exhibit B
                                   Pg 35 of 159
09-50026-mg   Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18   Exhibit B
                                   Pg 36 of 159
09-50026-mg   Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18   Exhibit B
                                   Pg 37 of 159
09-50026-mg   Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18   Exhibit B
                                   Pg 38 of 159




       Non-JPMorgan Intial
    Required Term Lender Party
          Signature Pages
       Intentionally Omitted
                      09-50026-mg      Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18       Exhibit B
                                                            Schedule
                                                            Pg        1
                                                               39 of 159

   Initial Required Term Lender Party (or its Designee),                                           Pro Rata Share of Allowed GUC
                                                                Counsel, Address and Email
                    Address and Email                                                                      Trust Claims*
                                                           Wachtell Lipton Rosen & Katz
                                                           c/o Harold S. Novikoff
                                                           51 West 52nd Street
JPMorgan Chase Bank, N.A.                                  New York, NY 10019
c/o Gabriel Torres                                         Email: HSNovikoff@wlrk.com
4 New York Plaza, 19th Floor                                                                                       $144,375,000.00
New York, NY 10004                                         Kelley Drye & Warren LLP
Email: gabriel.torres@jpmchase.com                         c/o John M. Callagy
                                                           101 Park Avenue
                                                           New York, NY 10178
                                                           Email: jcallagy@kelleydrye.com
Arrowgrass Master Fund Ltd.
c/o Andrew Trowbridge                                      Davis Polk & Wardwell LLP
Arrowgrass Capital Partners LLP                            c/o Elliot Moskowitz
3rd Floor, 10 Portman Square                               450 Lexington Avenue                                        $124,952.89
Marylebone, London, W1H6AZ                                 New York, NY 10017
United Kingdom                                             Email: elliot.moskowitz@davispolk.com
Email: andrew.trowbridge@arrowgrass.com
Baltic Funding, LLC
                                                           Davis Polk & Wardwell LLP
c/o Jason Stone
                                                           c/o Elliot Moskowitz
Bank of America
                                                           450 Lexington Avenue                                        $257,045.29
50 Rockefeller Plaza, 7th Floor
                                                           New York, NY 10017
New York, NY 10020
                                                           Email: elliot.moskowitz@davispolk.com
Email: jason.stone@bankofamerica.com
Bank of America, N.A .
                                                           Davis Polk & Wardwell LLP
c/o Jason Stone
                                                           c/o Elliot Moskowitz
Bank of America
                                                           450 Lexington Avenue                                         $20,584.81
50 Rockefeller Plaza, 7th Floor
                                                           New York, NY 10017
New York, NY 10020
                                                           Email: elliot.moskowitz@davispolk.com
Email: jason.stone@bankofamerica.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                         1
                       09-50026-mg          Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18      Exhibit B
                                                                 Schedule
                                                                 Pg        1
                                                                    40 of 159

   Initial Required Term Lender Party (or its Designee),                                               Pro Rata Share of Allowed GUC
                                                                   Counsel, Address and Email
                    Address and Email                                                                          Trust Claims*
Barclays Bank PLC
                                                               Davis Polk & Wardwell LLP
c/o Fiona M. Fallon
                                                               c/o Elliot Moskowitz
Barclays Bank PLC
                                                               450 Lexington Avenue                                        $193,022.18
745 Seventh Avenue
                                                               New York, NY 10017
New York, NY 10019
                                                               Email: elliot.moskowitz@davispolk.com
Email: fiona.m.fallon@barclayscapital.com
Bismarck CBNA Loan Funding LLC
                                                               Davis Polk & Wardwell LLP
c/o James S. Goddard
                                                               c/o Elliot Moskowitz
Citi
                                                               450 Lexington Avenue                                              $0.02
388 Greenwich Street, 17th Floor
                                                               New York, NY 10017
New York, NY 10013
                                                               Email: elliot.moskowitz@davispolk.com
Email: james.goddard@citi.com
Carbonado LLC
                                                               Davis Polk & Wardwell LLP
c/o Hayward H. Smith
                                                               c/o Elliot Moskowitz
NatWest Markets
                                                               450 Lexington Avenue                                          $1,194.36
600 Washington Boulevard
                                                               New York, NY 10017
Stamford, CT 06901
                                                               Email: elliot.moskowitz@davispolk.com
Email: hayward.smith@natwestmarkets.com
Citibank, N.A.
                                                               Davis Polk & Wardwell LLP
c/o James S. Goddard
                                                               c/o Elliot Moskowitz
Citi
                                                               450 Lexington Avenue                                        $367,462.31
388 Greenwich Street, 17th Floor
                                                               New York, NY 10017
New York, NY 10013
                                                               Email: elliot.moskowitz@davispolk.com
Email: james.goddard@citi.com
Citigroup Financial Products Inc.
                                                               Davis Polk & Wardwell LLP
c/o James S. Goddard
                                                               c/o Elliot Moskowitz
Citi
                                                               450 Lexington Avenue                                        $367,462.31
388 Greenwich Street, 17th Floor
                                                               New York, NY 10017
New York, NY 10013
                                                               Email: elliot.moskowitz@davispolk.com
Email: james.goddard@citi.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                             2
                       09-50026-mg          Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18      Exhibit B
                                                                 Schedule
                                                                 Pg        1
                                                                    41 of 159

   Initial Required Term Lender Party (or its Designee),                                               Pro Rata Share of Allowed GUC
                                                                   Counsel, Address and Email
                    Address and Email                                                                          Trust Claims*
Deutsche Bank AG
                                                               Davis Polk & Wardwell LLP
c/o Eric Herbst
                                                               c/o Elliot Moskowitz
DB USA Core Corporation
                                                               450 Lexington Avenue                                        $121,231.59
5201 Gate Parkway
                                                               New York, NY 10017
Jacksonville, FL 32256
                                                               Email: elliot.moskowitz@davispolk.com
Email: eric.herbst@db.com
Diamond Springs Trading LLC
                                                               Davis Polk & Wardwell LLP
c/o Jason Stone
                                                               c/o Elliot Moskowitz
Bank of America
                                                               450 Lexington Avenue                                           $455.41
50 Rockefeller Plaza, 7th Floor
                                                               New York, NY 10017
New York, NY 10020
                                                               Email: elliot.moskowitz@davispolk.com
Email: jason.stone@bankofamerica.com
Goldman Sachs – ABS Loans 2007 Ltd.
                                                               Davis Polk & Wardwell LLP
c/o Stephanie Goldstein
                                                               c/o Elliot Moskowitz
Goldman Sachs
                                                               450 Lexington Avenue                                         $53,397.75
200 West Street
                                                               New York, NY 10017
New York, NY 10282
                                                               Email: elliot.moskowitz@davispolk.com
Email: stephanie.goldstein@gs.com
Goldman Sachs Lending Partners LLC
                                                               Davis Polk & Wardwell LLP
c/o Stephanie Goldstein
                                                               c/o Elliot Moskowitz
Goldman Sachs
                                                               450 Lexington Avenue                                        $374,184.37
200 West Street
                                                               New York, NY 10017
New York, NY 10282
                                                               Email: elliot.moskowitz@davispolk.com
Email: stephanie.goldstein@gs.com
Grand Central Asset Trust, WAM Series
                                                               Davis Polk & Wardwell LLP
c/o Fiona M. Fallon
                                                               c/o Elliot Moskowitz
Barclays Bank PLC
                                                               450 Lexington Avenue                                         $58,939.98
745 Seventh Avenue
                                                               New York, NY 10017
New York, NY 10019
                                                               Email: elliot.moskowitz@davispolk.com
Email: fiona.m.fallon@barclayscapital.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                             3
                       09-50026-mg      Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18      Exhibit B
                                                             Schedule
                                                             Pg        1
                                                                42 of 159

   Initial Required Term Lender Party (or its Designee),                                           Pro Rata Share of Allowed GUC
                                                                Counsel, Address and Email
                    Address and Email                                                                      Trust Claims*
Loan Funding XI LLC
                                                           Davis Polk & Wardwell LLP
c/o James S. Goddard
                                                           c/o Elliot Moskowitz
Citi
                                                           450 Lexington Avenue                                              $0.02
388 Greenwich Street, 17th Floor
                                                           New York, NY 10017
New York, NY 10013
                                                           Email: elliot.moskowitz@davispolk.com
Email: james.goddard@citi.com

MacKay Short Duration Alpha Fund                           Davis Polk & Wardwell LLP
c/o Joseph-Henri Diatta                                    c/o Elliot Moskowitz
Nomura Bank (Luxembourg) S.A.                              450 Lexington Avenue                                         $80,883.84
P.O. Box 289 – L-2012 Luxembourg                           New York, NY 10017
Email: joseph-henri.diatta@nomura.com                      Email: elliot.moskowitz@davispolk.com

Marathon CLO I Ltd.
                                                           Davis Polk & Wardwell LLP
c/o Nate Johnson
                                                           c/o Elliot Moskowitz
Marathon Asset Management, LP
                                                           450 Lexington Avenue                                         $49,361.16
One Bryant Park, 38th Floor
                                                           New York, NY 10017
New York, NY 10036
                                                           Email: elliot.moskowitz@davispolk.com
Email: njohnson@marathonfund.com
Marathon CLO II Ltd
                                                           Davis Polk & Wardwell LLP
c/o Nate Johnson
                                                           c/o Elliot Moskowitz
Marathon Asset Management, LP
                                                           450 Lexington Avenue                                         $66,791.36
One Bryant Park, 38th Floor
                                                           New York, NY 10017
New York, NY 10036
                                                           Email: elliot.moskowitz@davispolk.com
Email: njohnson@marathonfund.com
Marathon Financing I, B.V.
                                                           Davis Polk & Wardwell LLP
c/o Nate Johnson
                                                           c/o Elliot Moskowitz
Marathon Asset Management, LP
                                                           450 Lexington Avenue                                        $671,425.62
One Bryant Park, 38th Floor
                                                           New York, NY 10017
New York, NY 10036
                                                           Email: elliot.moskowitz@davispolk.com
Email: njohnson@marathonfund.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                         4
                       09-50026-mg       Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18       Exhibit B
                                                                  Schedule
                                                                  Pg        1
                                                                     43 of 159

   Initial Required Term Lender Party (or its Designee),                                                 Pro Rata Share of Allowed GUC
                                                                     Counsel, Address and Email
                    Address and Email                                                                            Trust Claims*
Meritage Fund LLC f/k/a Meritage Fund Ltd.
                                                                 Davis Polk & Wardwell LLP
c/o Chief Compliance Officer
                                                                 c/o Elliot Moskowitz
Meritage Group LP
                                                                 450 Lexington Avenue                                         $17,476.15
One Ferry Building, Suite 375
                                                                 New York, NY 10017
San Francisco, CA 94111
                                                                 Email: elliot.moskowitz@davispolk.com
Email: Meritage-cco@meritagegroup.com
Merrill Lynch Capital Services, Inc.
                                                                 Davis Polk & Wardwell LLP
c/o Jason Stone
                                                                 c/o Elliot Moskowitz
Bank of America
                                                                 450 Lexington Avenue                                         $31,926.86
50 Rockefeller Plaza, 7th Floor
                                                                 New York, NY 10017
New York, NY 10020
                                                                 Email: elliot.moskowitz@davispolk.com
Email: jason.stone@bankofamerica.com
Morgan Stanley Senior Funding Inc.
                                                                 Davis Polk & Wardwell LLP
c/o Rebecca Winters
                                                                 c/o Elliot Moskowitz
Morgan Stanley
                                                                 450 Lexington Avenue                                        $464,156.40
1633 Broadway, 30th Floor
                                                                 New York, NY 10017
New York, NY 10019
                                                                 Email: elliot.moskowitz@davispolk.com
Email: rebecca.winters@morganstanley.com
Muzinich & Company (Ireland) Ltd. for the Account of Muzinich
Loan Fund Plus f/k/a Muzinich & Company (Ireland) Ltd. for the
                                                                 Davis Polk & Wardwell LLP
Account of Extra Yield $ Loan Fund
                                                                 c/o Elliot Moskowitz
c/o Adam Kaufman
                                                                 450 Lexington Avenue                                        $149,058.05
Muzinich & Co., Inc.
                                                                 New York, NY 10017
450 Park Avenue
                                                                 Email: elliot.moskowitz@davispolk.com
New York, NY 10022
Email: akaufman@muzinich.com
The Royal Bank of Scotland plc
                                                                 Davis Polk & Wardwell LLP
c/o Hayward H. Smith
                                                                 c/o Elliot Moskowitz
NatWest Markets
                                                                 450 Lexington Avenue                                        $516,809.88
600 Washington Boulevard
                                                                 New York, NY 10017
Stamford, CT 06901
                                                                 Email: elliot.moskowitz@davispolk.com
Email: hayward.smith@natwestmarkets.com


* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                               5
                       09-50026-mg      Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                Schedule
                                                                Pg        1
                                                                   44 of 159

   Initial Required Term Lender Party (or its Designee),                                            Pro Rata Share of Allowed GUC
                                                                  Counsel, Address and Email
                    Address and Email                                                                       Trust Claims*
Arch Reinsurance Ltd.                                                                           $2,779,541
                                                              Hahn & Hessen LLP
c/o Hahn & Hessen LLP                                                                           [This is the aggregate share of Allowed
                                                              c/o Mark T. Power
Attn: Mark T. Power                                                                             GUC Trust Claims in respect of Initial
                                                              488 Madison Avenue
488 Madison Avenue                                                                              Defense Costs incurred by Hahn &
                                                              New York, NY 10022
New York, NY 10022                                                                              Hessen LLP on behalf of all of its
                                                              Email: Mpower@hahnhessen.com
email: MPower@hahnhessen.com                                                                    clients]
Bill & Melinda Gates Foundation Trust
                                                              Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                              c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                              488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                              New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                              Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Building Trades United Pension Trust Fund
                                                              Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                              c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                              488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                              New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                              Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Carillon Reams Core Plus Bond Fund (formerly Frontegra
Columbus Core Plus Bond Fund)                                 Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP                                         c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power                                           488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue                                            New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022                                            Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Carpenters Pension Fund of Illinois
                                                              Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                              c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                              488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                              New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                              Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                            6
                        09-50026-mg        Doc 14503-2     Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                  Schedule
                                                                  Pg        1
                                                                     45 of 159

   Initial Required Term Lender Party (or its Designee),                                              Pro Rata Share of Allowed GUC
                                                                    Counsel, Address and Email
                    Address and Email                                                                         Trust Claims*
Caterpillar Inc. Master Retirement Trust
                                                                Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                                Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Columbus Unconstrained Bond Fund (formerly Reams
Unconstrained Bond Fund)                                        Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP                                           c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power                                             488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue                                              New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022                                              Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Connecticut General Life Insurance Company In Respect of Its
Separate Account 4828CP                                         Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP                                           c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power                                             488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue                                              New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022                                              Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Cummins Inc. and Affiliates Collective Investment Trust
                                                                Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                                Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Dallas Employee Retirement Fund
                                                                Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                                Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com


* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                              7
                        09-50026-mg       Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                               Schedule
                                                               Pg        1
                                                                  46 of 159

   Initial Required Term Lender Party (or its Designee),                                           Pro Rata Share of Allowed GUC
                                                                 Counsel, Address and Email
                    Address and Email                                                                      Trust Claims*
Debello Investors LLC
                                                             Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                             c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                             488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                             New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                             Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Eighth District Electrical Pension Fund
                                                             Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                             c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                             488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                             New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                             Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Emerson Electric Co. Retirement Master Trust
                                                             Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                             c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                             488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                             New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                             Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Employees’ Retirement System of Baltimore County
                                                             Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                             c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                             488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                             New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                             Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Employees’ Retirement System of the City of Milwaukee
                                                             Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                             c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                             488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                             New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                             Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                           8
                      09-50026-mg       Doc 14503-2          Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                    Schedule
                                                                    Pg        1
                                                                       47 of 159

   Initial Required Term Lender Party (or its Designee),                                                Pro Rata Share of Allowed GUC
                                                                      Counsel, Address and Email
                    Address and Email                                                                           Trust Claims*
Foothill CLO I, Ltd
                                                                  Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                  c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                  488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                  New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                                  Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Gulf Stream – Compass CLO 2007 Ltd.
                                                                  Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                  c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                  488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                  New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                                  Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Gulf Stream – Sextant CLO 2007-1 Ltd.
                                                                  Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                  c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                  488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                  New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                                  Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Halliburton Company Employee Benefit Master Trust
                                                                  Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                  c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                  488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                  New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                                  Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Health Forward Foundation, f/k/a Health Care Foundation of
Greater Kansas City                                               Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP                                             c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power                                               488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue                                                New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022                                                Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                                9
                       09-50026-mg       Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                              Schedule
                                                              Pg        1
                                                                 48 of 159

   Initial Required Term Lender Party (or its Designee),                                          Pro Rata Share of Allowed GUC
                                                                Counsel, Address and Email
                    Address and Email                                                                     Trust Claims*
ILWU/PMA Pension Plan
                                                            Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                            c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                            488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                            New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                            Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Indiana Public Retirement System
                                                            Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                            c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                            488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                            New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                            Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Indiana State Police Pension Trust
                                                            Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                            c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                            488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                            New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                            Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Indiana University
                                                            Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                            c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                            488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                            New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                            Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
J.C. Penney Corporation, Inc. Pension Plan Trust
                                                            Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                            c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                            488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                            New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                            Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                      10
                       09-50026-mg         Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                Schedule
                                                                Pg        1
                                                                   49 of 159

   Initial Required Term Lender Party (or its Designee),                                            Pro Rata Share of Allowed GUC
                                                                  Counsel, Address and Email
                    Address and Email                                                                       Trust Claims*
Kraft Heinz Foods Company & Kraft Foods Master Retirement
Trust                                                         Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP                                         c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power                                           488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue                                            New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022                                            Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Kynikos Opportunity Fund II, L.P.
                                                              Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                              c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                              488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                              New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                              Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Kynikos Opportunity Fund International Limited
                                                              Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                              c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                              488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                              New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                              Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Kynikos Opportunity Fund, L.P.
                                                              Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                              c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                              488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                              New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                              Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Los Angeles Fire and Police Pension Plan
                                                              Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                              c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                              488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                              New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                              Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                        11
                       09-50026-mg        Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                   Schedule
                                                                   Pg        1
                                                                      50 of 159

   Initial Required Term Lender Party (or its Designee),                                               Pro Rata Share of Allowed GUC
                                                                       Counsel, Address and Email
                    Address and Email                                                                          Trust Claims*
Master Trust for Certain Tax Qualified Bechtel Retirement Plans,
f/k/a Master Trust for Certain Tax-Qualified Retirement Plans of
                                                                   Hahn & Hessen LLP                [The aggregate share of Allowed GUC
Bechtel Corporation
                                                                   c/o Mark T. Power                Trust Claims in respect of Initial
c/o Hahn & Hessen LLP
                                                                   488 Madison Avenue               Defense Costs incurred by Hahn &
Attn: Mark T. Power
                                                                   New York, NY 10022               Hessen LLP on behalf of all of its
488 Madison Avenue
                                                                   Email: Mpower@hahnhessen.com     clients is listed above]
New York, NY 10022
email: Mpower@hahnhessen.com
Master Trust Pursuant to the Retirement Plans of APL Limited &
Subsidiaries                                                       Hahn & Hessen LLP                [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP                                              c/o Mark T. Power                Trust Claims in respect of Initial
Attn: Mark T. Power                                                488 Madison Avenue               Defense Costs incurred by Hahn &
488 Madison Avenue                                                 New York, NY 10022               Hessen LLP on behalf of all of its
New York, NY 10022                                                 Email: Mpower@hahnhessen.com     clients is listed above]
email: MPower@hahnhessen.com
Mather Foundation
                                                                   Hahn & Hessen LLP                [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                   c/o Mark T. Power                Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                   488 Madison Avenue               Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                   New York, NY 10022               Hessen LLP on behalf of all of its
New York, NY 10022
                                                                   Email: Mpower@hahnhessen.com     clients is listed above]
email: MPower@hahnhessen.com
Montana Board of Investments
                                                                   Hahn & Hessen LLP                [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                   c/o Mark T. Power                Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                   488 Madison Avenue               Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                   New York, NY 10022               Hessen LLP on behalf of all of its
New York, NY 10022
                                                                   Email: Mpower@hahnhessen.com     clients is listed above]
email: MPower@hahnhessen.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                            12
                       09-50026-mg       Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                 Schedule
                                                                 Pg        1
                                                                    51 of 159

   Initial Required Term Lender Party (or its Designee),                                             Pro Rata Share of Allowed GUC
                                                                      Counsel, Address and Email
                    Address and Email                                                                        Trust Claims*
Municipal Employees' Retirement System of Michigan
                                                                  Hahn & Hessen LLP                [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                  c/o Mark T. Power                Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                  488 Madison Avenue               Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                  New York, NY 10022               Hessen LLP on behalf of all of its
New York, NY 10022
                                                                  Email: Mpower@hahnhessen.com     clients is listed above]
email: MPower@hahnhessen.com
New Orleans Carpenters Pension Plan f/k/a Louisiana Carpenters
Regional Council Pension Plan                                     Hahn & Hessen LLP                [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP                                             c/o Mark T. Power                Trust Claims in respect of Initial
Attn: Mark T. Power                                               488 Madison Avenue               Defense Costs incurred by Hahn &
488 Madison Avenue                                                New York, NY 10022               Hessen LLP on behalf of all of its
New York, NY 10022                                                Email: Mpower@hahnhessen.com     clients is listed above]
email: MPower@hahnhessen.com
Primus CLO II Ltd.
                                                                  Hahn & Hessen LLP                [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                  c/o Mark T. Power                Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                  488 Madison Avenue               Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                  New York, NY 10022               Hessen LLP on behalf of all of its
New York, NY 10022
                                                                  Email: Mpower@hahnhessen.com     clients is listed above]
email: MPower@hahnhessen.com
Prudential Retirement Insurance & Annuity Company, on behalf of
Separate Account SA-1 8                                           Hahn & Hessen LLP                [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP                                             c/o Mark T. Power                Trust Claims in respect of Initial
Attn: Mark T. Power                                               488 Madison Avenue               Defense Costs incurred by Hahn &
488 Madison Avenue                                                New York, NY 10022               Hessen LLP on behalf of all of its
New York, NY 10022                                                Email: Mpower@hahnhessen.com     clients is listed above]
email: MPower@hahnhessen.com
Purdue University
                                                                  Hahn & Hessen LLP                [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                  c/o Mark T. Power                Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                  488 Madison Avenue               Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                  New York, NY 10022               Hessen LLP on behalf of all of its
New York, NY 10022
                                                                  Email: Mpower@hahnhessen.com     clients is listed above]
email: MPower@hahnhessen.com


* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                           13
                       09-50026-mg          Doc 14503-2    Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                  Schedule
                                                                  Pg        1
                                                                     52 of 159

   Initial Required Term Lender Party (or its Designee),                                              Pro Rata Share of Allowed GUC
                                                                    Counsel, Address and Email
                    Address and Email                                                                         Trust Claims*
Raytheon Master Pension Trust, with respect to accounts Logan
Floating Rate Portfolio, WAMCO 3131, and Logan Mid Grade
                                                                Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
Portfolio
                                                                c/o Mark T. Power                 Trust Claims in respect of Initial
c/o Hahn & Hessen LLP
                                                                488 Madison Avenue                Defense Costs incurred by Hahn &
Attn: Mark T. Power
                                                                New York, NY 10022                Hessen LLP on behalf of all of its
488 Madison Avenue
                                                                Email: Mpower@hahnhessen.com      clients is listed above]
New York, NY 10022
email: MPower@hahnhessen.com
Retirement Board of the Park Employees’ and Retirement Board
Employees’ Annuity and Benefit Fund of Chicago                  Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP                                           c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power                                             488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue                                              New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022                                              Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Santa Barbara County Employees' Retirement System
                                                                Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                                Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Seattle City Employees’ Retirement System
                                                                Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                                Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                          14
                        09-50026-mg        Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                    Schedule
                                                                    Pg        1
                                                                       53 of 159

   Initial Required Term Lender Party (or its Designee),                                                Pro Rata Share of Allowed GUC
                                                                       Counsel, Address and Email
                    Address and Email                                                                           Trust Claims*
Shinnecock CLO II Ltd.
                                                                   Hahn & Hessen LLP                [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                   c/o Mark T. Power                Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                   488 Madison Avenue               Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                   New York, NY 10022               Hessen LLP on behalf of all of its
New York, NY 10022
                                                                   Email: Mpower@hahnhessen.com     clients is listed above]
email: MPower@hahnhessen.com
Sonoma County Employees’ Retirement Association
                                                                   Hahn & Hessen LLP                [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                   c/o Mark T. Power                Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                   488 Madison Avenue               Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                   New York, NY 10022               Hessen LLP on behalf of all of its
New York, NY 10022
                                                                   Email: Mpower@hahnhessen.com     clients is listed above]
email: MPower@hahnhessen.com
St. Luke’s Health System Corporation, as successor to St. Luke’s
Episcopal Health System Foundation                                 Hahn & Hessen LLP                [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP                                              c/o Mark T. Power                Trust Claims in respect of Initial
Attn: Mark T. Power                                                488 Madison Avenue               Defense Costs incurred by Hahn &
488 Madison Avenue                                                 New York, NY 10022               Hessen LLP on behalf of all of its
New York, NY 10022                                                 Email: Mpower@hahnhessen.com     clients is listed above]
email: MPower@hahnhessen.com
State of Indiana Major Moves Construction Fund
                                                                   Hahn & Hessen LLP                [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                   c/o Mark T. Power                Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                   488 Madison Avenue               Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                   New York, NY 10022               Hessen LLP on behalf of all of its
New York, NY 10022
                                                                   Email: Mpower@hahnhessen.com     clients is listed above]
email: MPower@hahnhessen.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                            15
                       09-50026-mg        Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                   Schedule
                                                                   Pg        1
                                                                      54 of 159

   Initial Required Term Lender Party (or its Designee),                                               Pro Rata Share of Allowed GUC
                                                                       Counsel, Address and Email
                    Address and Email                                                                          Trust Claims*
Stichting Bewaarder Syntrus Achmea Global High Yield Pool f/k/a
Stichting Bewaarder Interpolis Pensioenen Global High Yield Pool   Hahn & Hessen LLP                [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP                                              c/o Mark T. Power                Trust Claims in respect of Initial
Attn: Mark T. Power                                                488 Madison Avenue               Defense Costs incurred by Hahn &
488 Madison Avenue                                                 New York, NY 10022               Hessen LLP on behalf of all of its
New York, NY 10022                                                 Email: Mpower@hahnhessen.com     clients is listed above]
email: MPower@hahnhessen.com

Stichting Pensioenfonds Hoogovens
                                                                   Hahn & Hessen LLP                [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                   c/o Mark T. Power                Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                   488 Madison Avenue               Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                   New York, NY 10022               Hessen LLP on behalf of all of its
New York, NY 10022
                                                                   Email: Mpower@hahnhessen.com     clients is listed above]
email: MPower@hahnhessen.com
Stichting Pensioenfonds Metaal en Techniek
                                                                   Hahn & Hessen LLP                [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                   c/o Mark T. Power                Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                   488 Madison Avenue               Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                   New York, NY 10022               Hessen LLP on behalf of all of its
New York, NY 10022
                                                                   Email: Mpower@hahnhessen.com     clients is listed above]
email: MPower@hahnhessen.com

Taxable Fixed Income Managers: Portfolio 1 [Series] f/k/a
Goldman Sachs GMS Core Plus Fixed Income Portfolio                 Hahn & Hessen LLP                [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP                                              c/o Mark T. Power                Trust Claims in respect of Initial
Attn: Mark T. Power                                                488 Madison Avenue               Defense Costs incurred by Hahn &
488 Madison Avenue                                                 New York, NY 10022               Hessen LLP on behalf of all of its
New York, NY 10022                                                 Email: Mpower@hahnhessen.com     clients is listed above]
email: MPower@hahnhessen.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                            16
                       09-50026-mg        Doc 14503-2         Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                     Schedule
                                                                     Pg        1
                                                                        55 of 159

   Initial Required Term Lender Party (or its Designee),                                                 Pro Rata Share of Allowed GUC
                                                                       Counsel, Address and Email
                    Address and Email                                                                            Trust Claims*
The Board of Pensions of the Presbyterian Church (U.S.A.)
                                                                   Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                   c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                   488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                   New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                                   Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com

The Children’s Hospital of Philadelphia
                                                                   Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                   c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                   488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                   New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                                   Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
The Duchossois Group Inc. Pension Trust
                                                                   Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                   c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                   488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                   New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                                   Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
The Rotary Foundation of Rotary International
                                                                   Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                   c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                   488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                   New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                                   Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Twin Lake Total Return Partners LP f/k/a Talon Total Return
Partners LP                                                        Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP                                              c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power                                                488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue                                                 New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022                                                 Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com


* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                             17
                       09-50026-mg       Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                 Schedule
                                                                 Pg        1
                                                                    56 of 159

   Initial Required Term Lender Party (or its Designee),                                             Pro Rata Share of Allowed GUC
                                                                     Counsel, Address and Email
                    Address and Email                                                                        Trust Claims*
Twin Lake Total Return Partners QP LP f/k/a Talon Total Return
QP Partners LP                                                   Hahn & Hessen LLP                [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP                                            c/o Mark T. Power                Trust Claims in respect of Initial
Attn: Mark T. Power                                              488 Madison Avenue               Defense Costs incurred by Hahn &
488 Madison Avenue                                               New York, NY 10022               Hessen LLP on behalf of all of its
New York, NY 10022                                               Email: Mpower@hahnhessen.com     clients is listed above]
email: MPower@hahnhessen.com
University of Kentucky
                                                                 Hahn & Hessen LLP                [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                 c/o Mark T. Power                Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                 488 Madison Avenue               Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                 New York, NY 10022               Hessen LLP on behalf of all of its
New York, NY 10022
                                                                 Email: Mpower@hahnhessen.com     clients is listed above]
email: MPower@hahnhessen.com
Ventura County Employees’ Retirement Association
                                                                 Hahn & Hessen LLP                [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                 c/o Mark T. Power                Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                 488 Madison Avenue               Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                 New York, NY 10022               Hessen LLP on behalf of all of its
New York, NY 10022
                                                                 Email: Mpower@hahnhessen.com     clients is listed above]
email: MPower@hahnhessen.com
Vulcan Ventures Incorporated
                                                                 Hahn & Hessen LLP                [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                 c/o Mark T. Power                Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                 488 Madison Avenue               Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                 New York, NY 10022               Hessen LLP on behalf of all of its
New York, NY 10022
                                                                 Email: Mpower@hahnhessen.com     clients is listed above]
email: MPower@hahnhessen.com
Wexford Catalyst Investors LLC
                                                                 Hahn & Hessen LLP                [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                 c/o Mark T. Power                Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                 488 Madison Avenue               Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                 New York, NY 10022               Hessen LLP on behalf of all of its
New York, NY 10022
                                                                 Email: Mpower@hahnhessen.com     clients is listed above]
email: MPower@hahnhessen.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                          18
                         09-50026-mg      Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                               Schedule
                                                               Pg        1
                                                                  57 of 159

   Initial Required Term Lender Party (or its Designee),                                           Pro Rata Share of Allowed GUC
                                                                 Counsel, Address and Email
                    Address and Email                                                                      Trust Claims*
Wexford Spectrum Investors LLC
                                                             Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                             c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                             488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                             New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                             Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
                                                             Jones Day
                                                             c/o Christopher DiPompeo
                                                             51 Louisiana Ave., N.W.
                                                             Washington, D.C. 20001
                                                             Email: cdipompeo@jonesday.com
Ares Enhanced Loan Investment Strategy III, Ltd.                                                                $0.00
                                                             Munger, Tolles & Olson LLP
                                                             c/o Nicholas Fram
                                                             560 Mission St., 27th Floor
                                                             San Francisco, CA 94105
                                                             Email: nicholas.fram@mto.com


                                                             Jones Day
                                                             c/o Christopher DiPompeo
                                                             51 Louisiana Ave., N.W.
                                                             Washington, D.C. 20001
                                                             Email: cdipompeo@jonesday.com
Ares IIIR-IVR CLO Ltd.                                                                                          $0.00
                                                             Munger, Tolles & Olson LLP
                                                             c/o Nicholas Fram
                                                             560 Mission St., 27th Floor
                                                             San Francisco, CA 94105
                                                             Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                       19
                       09-50026-mg       Doc 14503-2    Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                               Schedule
                                                               Pg        1
                                                                  58 of 159

   Initial Required Term Lender Party (or its Designee),                                           Pro Rata Share of Allowed GUC
                                                                 Counsel, Address and Email
                    Address and Email                                                                      Trust Claims*
                                                             Jones Day
                                                             c/o Christopher DiPompeo
Ares Management LLC                                          51 Louisiana Ave., N.W.
2000 Avenue of the Stars, 12th Floor                         Washington, D.C. 20001
Los Angeles, California 90067                                Email: cdipompeo@jonesday.com
Email: cnikolaus@aresmgmt.com
                                                                                                            $354,531.62
     on behalf of:                                           Munger, Tolles & Olson LLP
    ● ARES VIR CLO LTD                                       c/o Nicholas Fram
    ● ARES XI CLO LTD.                                       560 Mission St., 27th Floor
    ● Ares Enhanced Loan Investment Strategy IR, Ltd.        San Francisco, CA 94105
                                                             Email: nicholas.fram@mto.com


                                                             Jones Day
                                                             c/o Christopher DiPompeo
                                                             51 Louisiana Ave., N.W.
                                                             Washington, D.C. 20001
                                                             Email: cdipompeo@jonesday.com
Ares VR CLO Ltd.                                                                                                $0.00
                                                             Munger, Tolles & Olson LLP
                                                             c/o Nicholas Fram
                                                             560 Mission St., 27th Floor
                                                             San Francisco, CA 94105
                                                             Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                     20
                      09-50026-mg      Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                            Schedule
                                                            Pg        1
                                                               59 of 159

   Initial Required Term Lender Party (or its Designee),                                        Pro Rata Share of Allowed GUC
                                                                Counsel, Address and Email
                    Address and Email                                                                   Trust Claims*
                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
Atrium IV                                                  Washington, D.C. 20001
c/o Credit Suisse Asset Management, LLC                    Email: cdipompeo@jonesday.com
Attn: Michael Chaisanguanthum
                                                                                                         $100,001.97
Eleven Madison Avenue                                      Munger, Tolles & Olson LLP
New York, NY 10010                                         c/o Nicholas Fram
Email: michael.chaisanguanthum@credit-suisse.com           560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com


                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
Atrium V                                                   Washington, D.C. 20001
c/o Credit Suisse Asset Management, LLC                    Email: cdipompeo@jonesday.com
Attn: Michael Chaisanguanthum
                                                                                                         $284,733.39
Eleven Madison Avenue                                      Munger, Tolles & Olson LLP
New York, NY 10010                                         c/o Nicholas Fram
Email: michael.chaisanguanthum@credit-suisse.com           560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                  21
                      09-50026-mg      Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                            Schedule
                                                            Pg        1
                                                               60 of 159

   Initial Required Term Lender Party (or its Designee),                                        Pro Rata Share of Allowed GUC
                                                                Counsel, Address and Email
                    Address and Email                                                                   Trust Claims*
                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
                                                           Washington, D.C. 20001
Avery Point CLO, Limited
                                                           Email: cdipompeo@jonesday.com
c/o James Goldman
200 Clarendon Street                                                                                     $394,241.57
                                                           Munger, Tolles & Olson LLP
Boston, MA 02116
                                                           c/o Nicholas Fram
Email: JGoldman@baincapital.com
                                                           560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com


                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
Bentham Syndicated Loan Fund                               Washington, D.C. 20001
c/o Credit Suisse Asset Management, LLC                    Email: cdipompeo@jonesday.com
Attn: Michael Chaisanguanthum
                                                                                                         $228,281.41
Eleven Madison Avenue                                      Munger, Tolles & Olson LLP
New York, NY 10010                                         c/o Nicholas Fram
Email: michael.chaisanguanthum@credit-suisse.com           560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                  22
                      09-50026-mg       Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                             Schedule
                                                             Pg        1
                                                                61 of 159

   Initial Required Term Lender Party (or its Designee),                                         Pro Rata Share of Allowed GUC
                                                                Counsel, Address and Email
                    Address and Email                                                                    Trust Claims*
                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
Black Diamond CLO 2005-1 Adviser, L.L.C.                   Washington, D.C. 20001
c/o Sam Goldfarb                                           Email: cdipompeo@jonesday.com
One Sound Shore Drive, Suite 200
                                                                                                         $1,685,580.65
Greenwich, CT 06830                                        Munger, Tolles & Olson LLP
Email: sgoldfarb@bdcm.com                                  c/o Nicholas Fram
     on behalf of: Black Diamond CLO 2005-1 Ltd.           560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com


                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
Black Diamond CLO 2005-2 Adviser, L.L.C.                   Washington, D.C. 20001
c/o Sam Goldfarb                                           Email: cdipompeo@jonesday.com
One Sound Shore Drive, Suite 200
                                                                                                         $1,355,987.75
Greenwich, CT 06830                                        Munger, Tolles & Olson LLP
Email: sgoldfarb@bdcm.com                                  c/o Nicholas Fram
    on behalf of: Black Diamond CLO 2005-2 Ltd.            560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                   23
                       09-50026-mg          Doc 14503-2     Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                   Schedule
                                                                   Pg        1
                                                                      62 of 159

   Initial Required Term Lender Party (or its Designee),                                               Pro Rata Share of Allowed GUC
                                                                     Counsel, Address and Email
                    Address and Email                                                                          Trust Claims*
                                                                 Jones Day
                                                                 c/o Christopher DiPompeo
                                                                 51 Louisiana Ave., N.W.
Black Diamond CLO 2006-1 Adviser, L.L.C.                         Washington, D.C. 20001
c/o Sam Goldfarb                                                 Email: cdipompeo@jonesday.com
One Sound Shore Drive, Suite 200
                                                                                                               $1,735,298.46
Greenwich, CT 06830                                              Munger, Tolles & Olson LLP
Email: sgoldfarb@bdcm.com                                        c/o Nicholas Fram
     on behalf of: Black Diamond CLO 2006-1 (Cayman) Ltd.        560 Mission St., 27th Floor
                                                                 San Francisco, CA 94105
                                                                 Email: nicholas.fram@mto.com


                                                                 Jones Day
                                                                 c/o Christopher DiPompeo
                                                                 51 Louisiana Ave., N.W.
                                                                 Washington, D.C. 20001
Black Diamond International Funding, Ltd.
                                                                 Email: cdipompeo@jonesday.com
c/o Sam Goldfarb
One Sound Shore Drive, Suite 200                                                                               $3,402,693.50
                                                                 Munger, Tolles & Olson LLP
Greenwich, CT 06830
                                                                 c/o Nicholas Fram
Email: sgoldfarb@bdcm.com
                                                                 560 Mission St., 27th Floor
                                                                 San Francisco, CA 94105
                                                                 Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                         24
                      09-50026-mg       Doc 14503-2     Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                               Schedule
                                                               Pg        1
                                                                  63 of 159

   Initial Required Term Lender Party (or its Designee),                                           Pro Rata Share of Allowed GUC
                                                                 Counsel, Address and Email
                    Address and Email                                                                      Trust Claims*
                                                             Jones Day
                                                             c/o Christopher DiPompeo
                                                             51 Louisiana Ave., N.W.
Board of Retirement of the San Diego County Employees        Washington, D.C. 20001
Retirement Association                                       Email: cdipompeo@jonesday.com
Attn: Brant Will
                                                                                                                $20,734.99
2275 Rio Bonito Way, Suite 100                               Munger, Tolles & Olson LLP
San Diego, CA 92108                                          c/o Nicholas Fram
Email: BWill@sdcera.org                                      560 Mission St., 27th Floor
                                                             San Francisco, CA 94105
                                                             Email: nicholas.fram@mto.com


                                                             Jones Day
                                                             c/o Christopher DiPompeo
                                                             51 Louisiana Ave., N.W.
Castle Garden Funding                                        Washington, D.C. 20001
c/o Credit Suisse Asset Management, LLC                      Email: cdipompeo@jonesday.com
Attn: Michael Chaisanguanthum
                                                                                                            $228,281.41
Eleven Madison Avenue                                        Munger, Tolles & Olson LLP
New York, NY 10010                                           c/o Nicholas Fram
Email: michael.chaisanguanthum@credit-suisse.com             560 Mission St., 27th Floor
                                                             San Francisco, CA 94105
                                                             Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                     25
                     09-50026-mg     Doc 14503-2     Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                            Schedule
                                                            Pg        1
                                                               64 of 159

   Initial Required Term Lender Party (or its Designee),                                        Pro Rata Share of Allowed GUC
                                                                Counsel, Address and Email
                    Address and Email                                                                   Trust Claims*
                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
                                                           Washington, D.C. 20001
Chatham Light II CLO, Limited
                                                           Email: cdipompeo@jonesday.com
c/o James Goldman
200 Clarendon Street                                                                                     $295,834.94
                                                           Munger, Tolles & Olson LLP
Boston, MA 02116
                                                           c/o Nicholas Fram
Email: JGoldman@baincapital.com
                                                           560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com


                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
                                                           Washington, D.C. 20001
Eaton Vance CDO IX, Ltd.
                                                           Email: cdipompeo@jonesday.com
c/o Chris Fortier
Two International Place                                                                                  $265,865.64
                                                           Munger, Tolles & Olson LLP
Boston, MA 02110
                                                           c/o Nicholas Fram
Email: CFortier@EatonVance.com
                                                           560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                  26
                     09-50026-mg     Doc 14503-2     Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                            Schedule
                                                            Pg        1
                                                               65 of 159

   Initial Required Term Lender Party (or its Designee),                                        Pro Rata Share of Allowed GUC
                                                                Counsel, Address and Email
                    Address and Email                                                                   Trust Claims*
                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
                                                           Washington, D.C. 20001
Eaton Vance CDO VIII, Ltd .
                                                           Email: cdipompeo@jonesday.com
c/o Chris Fortier
Two International Place                                                                                  $461,443.63
                                                           Munger, Tolles & Olson LLP
Boston, MA 02110
                                                           c/o Nicholas Fram
Email: CFortier@EatonVance.com
                                                           560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com


                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
                                                           Washington, D.C. 20001
Eaton Vance CDO X PLC
                                                           Email: cdipompeo@jonesday.com
c/o Chris Fortier
Two International Place                                                                                  $230,432.32
                                                           Munger, Tolles & Olson LLP
Boston, MA 02110
                                                           c/o Nicholas Fram
Email: CFortier@EatonVance.com
                                                           560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                  27
                       09-50026-mg       Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                              Schedule
                                                              Pg        1
                                                                 66 of 159

   Initial Required Term Lender Party (or its Designee),                                          Pro Rata Share of Allowed GUC
                                                                Counsel, Address and Email
                    Address and Email                                                                     Trust Claims*
                                                            Jones Day
                                                            c/o Christopher DiPompeo
                                                            51 Louisiana Ave., N.W.
                                                            Washington, D.C. 20001
Eaton Vance Floating Rate Income Trust
                                                            Email: cdipompeo@jonesday.com
c/o Chris Fortier
Two International Place                                                                                    $475,369.35
                                                            Munger, Tolles & Olson LLP
Boston, MA 02110
                                                            c/o Nicholas Fram
Email: CFortier@EatonVance.com
                                                            560 Mission St., 27th Floor
                                                            San Francisco, CA 94105
                                                            Email: nicholas.fram@mto.com


                                                            Jones Day
                                                            c/o Christopher DiPompeo
                                                            51 Louisiana Ave., N.W.
                                                            Washington, D.C. 20001
Eaton Vance Floating Rate Portfolio
                                                            Email: cdipompeo@jonesday.com
c/o Chris Fortier
Two International Place                                                                                   $1,214,506.55
                                                            Munger, Tolles & Olson LLP
Boston, MA 02110
                                                            c/o Nicholas Fram
Email: CFortier@EatonVance.com
                                                            560 Mission St., 27th Floor
                                                            San Francisco, CA 94105
                                                            Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                    28
                      09-50026-mg      Doc 14503-2     Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                              Schedule
                                                              Pg        1
                                                                 67 of 159

   Initial Required Term Lender Party (or its Designee),                                          Pro Rata Share of Allowed GUC
                                                                   Counsel, Address and Email
                    Address and Email                                                                     Trust Claims*
                                                                Jones Day
                                                                c/o Christopher DiPompeo
                                                                51 Louisiana Ave., N.W.
Eaton Vance International (Cayman Islands) Floating Rate Income Washington, D.C. 20001
Portfolio                                                       Email: cdipompeo@jonesday.com
c/o Chris Fortier
                                                                                                           $172,202.26
Two International Place                                         Munger, Tolles & Olson LLP
Boston, MA 02110                                                c/o Nicholas Fram
Email: CFortier@EatonVance.com                                  560 Mission St., 27th Floor
                                                                San Francisco, CA 94105
                                                                Email: nicholas.fram@mto.com


                                                              Jones Day
                                                              c/o Christopher DiPompeo
                                                              51 Louisiana Ave., N.W.
                                                              Washington, D.C. 20001
Eaton Vance Limited Duration Income Fund
                                                              Email: cdipompeo@jonesday.com
c/o Chris Fortier
Two International Place                                                                                    $512,008.15
                                                              Munger, Tolles & Olson LLP
Boston, MA 02110
                                                              c/o Nicholas Fram
Email: CFortier@EatonVance.com
                                                              560 Mission St., 27th Floor
                                                              San Francisco, CA 94105
                                                              Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                    29
                       09-50026-mg        Doc 14503-2          Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                      Schedule
                                                                      Pg        1
                                                                         68 of 159

   Initial Required Term Lender Party (or its Designee),                                                  Pro Rata Share of Allowed GUC
                                                                        Counsel, Address and Email
                    Address and Email                                                                             Trust Claims*
                                                                    Jones Day
                                                                    c/o Christopher DiPompeo
                                                                    51 Louisiana Ave., N.W.
Eaton Vance Management                                              Washington, D.C. 20001
c/o Chris Fortier                                                   Email: cdipompeo@jonesday.com
Two International Place
                                                                                                                  $1,842,127.22
Boston, MA 02110                                                    Munger, Tolles & Olson LLP
Email: CFortier@EatonVance.com                                      c/o Nicholas Fram
    on behalf of: Eaton Vance Institutional Senior Loan Fund        560 Mission St., 27th Floor
                                                                    San Francisco, CA 94105
                                                                    Email: nicholas.fram@mto.com


                                                                    Jones Day
                                                                    c/o Christopher DiPompeo
                                                                    51 Louisiana Ave., N.W.
                                                                    Washington, D.C. 20001
Eaton Vance Senior Debt Portfolio
                                                                    Email: cdipompeo@jonesday.com
c/o Chris Fortier
Two International Place                                                                                            $731,413.93
                                                                    Munger, Tolles & Olson LLP
Boston, MA 02110
                                                                    c/o Nicholas Fram
Email: CFortier@EatonVance.com
                                                                    560 Mission St., 27th Floor
                                                                    San Francisco, CA 94105
                                                                    Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                            30
                       09-50026-mg       Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                              Schedule
                                                              Pg        1
                                                                 69 of 159

   Initial Required Term Lender Party (or its Designee),                                          Pro Rata Share of Allowed GUC
                                                                Counsel, Address and Email
                    Address and Email                                                                     Trust Claims*
                                                            Jones Day
                                                            c/o Christopher DiPompeo
                                                            51 Louisiana Ave., N.W.
                                                            Washington, D.C. 20001
Eaton Vance Senior Floating Rate Trust
                                                            Email: cdipompeo@jonesday.com
c/o Chris Fortier
Two International Place                                                                                    $398,363.50
                                                            Munger, Tolles & Olson LLP
Boston, MA 02110
                                                            c/o Nicholas Fram
Email: CFortier@EatonVance.com
                                                            560 Mission St., 27th Floor
                                                            San Francisco, CA 94105
                                                            Email: nicholas.fram@mto.com


                                                            Jones Day
                                                            c/o Christopher DiPompeo
                                                            51 Louisiana Ave., N.W.
                                                            Washington, D.C. 20001
Eaton Vance Senior Income Trust
                                                            Email: cdipompeo@jonesday.com
c/o Chris Fortier
Two International Place                                                                                    $205,088.40
                                                            Munger, Tolles & Olson LLP
Boston, MA 02110
                                                            c/o Nicholas Fram
Email: CFortier@EatonVance.com
                                                            560 Mission St., 27th Floor
                                                            San Francisco, CA 94105
                                                            Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                    31
                      09-50026-mg       Doc 14503-2    Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                              Schedule
                                                              Pg        1
                                                                 70 of 159

   Initial Required Term Lender Party (or its Designee),                                          Pro Rata Share of Allowed GUC
                                                                Counsel, Address and Email
                    Address and Email                                                                     Trust Claims*
                                                            Jones Day
                                                            c/o Christopher DiPompeo
                                                            51 Louisiana Ave., N.W.
                                                            Washington, D.C. 20001
Eaton Vance Short Duration Diversified Income Fund
                                                            Email: cdipompeo@jonesday.com
c/o Chris Fortier
Two International Place                                                                                    $105,975.23
                                                            Munger, Tolles & Olson LLP
Boston, MA 02110
                                                            c/o Nicholas Fram
Email: CFortier@EatonVance.com
                                                            560 Mission St., 27th Floor
                                                            San Francisco, CA 94105
                                                            Email: nicholas.fram@mto.com


                                                            Jones Day
                                                            c/o Christopher DiPompeo
                                                            51 Louisiana Ave., N.W.
                                                            Washington, D.C. 20001
Eaton Vance Variable Trust Floating Rate Income Fund
                                                            Email: cdipompeo@jonesday.com
c/o Chris Fortier
Two International Place                                                                                    $661,541.29
                                                            Munger, Tolles & Olson LLP
Boston, MA 02110
                                                            c/o Nicholas Fram
Email: CFortier@EatonVance.com
                                                            560 Mission St., 27th Floor
                                                            San Francisco, CA 94105
                                                            Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                    32
                      09-50026-mg       Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                 Schedule
                                                                 Pg        1
                                                                    71 of 159

   Initial Required Term Lender Party (or its Designee),                                             Pro Rata Share of Allowed GUC
                                                                     Counsel, Address and Email
                    Address and Email                                                                        Trust Claims*
                                                                    Jones Day
                                                                    c/o Christopher DiPompeo
FCA US LLC Pension Investment Committee on behalf of the FCA
                                                                    51 Louisiana Ave., N.W.
US LLC Master Retirement Trust
                                                                    Washington, D.C. 20001
Attn: Robert Watson (or Jing Ling, Jeff Pickett, or Michael Groebe)
                                                                    Email: cdipompeo@jonesday.com
555 Chrysler Drive
Auburn Hills, MI 48326                                                                                        $100,622.13
                                                                    Munger, Tolles & Olson LLP
Email: robert.watson@fcagroup.com
                                                                    c/o Nicholas Fram
Email: jing.ling@fcagroup.com
                                                                    560 Mission St., 27th Floor
Email: jeff.pickett@fcagroup.com
                                                                    San Francisco, CA 94105
Email: michael.groebe@fcagroup.com
                                                                    Email: nicholas.fram@mto.com


                                                                Jones Day
                                                                c/o Christopher DiPompeo
                                                                51 Louisiana Ave., N.W.
FIAM Floating Rate High Income Commingled Pool
                                                                Washington, D.C. 20001
c/o Fidelity Investments
                                                                Email: cdipompeo@jonesday.com
Attn: Colm Hogan
Mail Code: V10F                                                                                               $188,351.05
                                                                Munger, Tolles & Olson LLP
245 Summer St.
                                                                c/o Nicholas Fram
Boston MA 02210
                                                                560 Mission St., 27th Floor
Email: Colm.Hogan@FMR.com
                                                                San Francisco, CA 94105
                                                                Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                       33
                     09-50026-mg       Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                            Schedule
                                                            Pg        1
                                                               72 of 159

   Initial Required Term Lender Party (or its Designee),                                        Pro Rata Share of Allowed GUC
                                                                Counsel, Address and Email
                    Address and Email                                                                   Trust Claims*
                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
FIAM High Yield Bond Commingled Pool
                                                           Washington, D.C. 20001
c/o Fidelity Investments
                                                           Email: cdipompeo@jonesday.com
Attn: Colm Hogan
Mail Code: V10F                                                                                              $2,804.23
                                                           Munger, Tolles & Olson LLP
245 Summer St.
                                                           c/o Nicholas Fram
Boston MA 02210
                                                           560 Mission St., 27th Floor
Email: Colm.Hogan@FMR.com
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com


                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
FIAM High Yield Fund, LLC
                                                           Washington, D.C. 20001
c/o Fidelity Investments
                                                           Email: cdipompeo@jonesday.com
Attn: Colm Hogan
Mail Code: V10F                                                                                              $27,107.60
                                                           Munger, Tolles & Olson LLP
245 Summer St.
                                                           c/o Nicholas Fram
Boston MA 02210
                                                           560 Mission St., 27th Floor
Email: Colm.Hogan@FMR.com
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                  34
                        09-50026-mg        Doc 14503-2           Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                        Schedule
                                                                        Pg        1
                                                                           73 of 159

   Initial Required Term Lender Party (or its Designee),                                                    Pro Rata Share of Allowed GUC
                                                                          Counsel, Address and Email
                    Address and Email                                                                               Trust Claims*
                                                                      Jones Day
                                                                      c/o Christopher DiPompeo
Fidelity Advisor Series I: Fidelity Advisor Floating Rate High        51 Louisiana Ave., N.W.
Income Fund                                                           Washington, D.C. 20001
c/o Fidelity Investments                                              Email: cdipompeo@jonesday.com
Attn: Colm Hogan
                                                                                                                     $265,701.17
Mail Code: V10F                                                       Munger, Tolles & Olson LLP
245 Summer St.                                                        c/o Nicholas Fram
Boston MA 02210                                                       560 Mission St., 27th Floor
Email: Colm.Hogan@FMR.com                                             San Francisco, CA 94105
                                                                      Email: nicholas.fram@mto.com


                                                                      Jones Day
                                                                      c/o Christopher DiPompeo
Fidelity Advisor Series I: Fidelity Advisor High Income Advantage     51 Louisiana Ave., N.W.
Fund                                                                  Washington, D.C. 20001
c/o Fidelity Investments                                              Email: cdipompeo@jonesday.com
Attn: Colm Hogan
                                                                                                                     $584,215.42
Mail Code: V10F                                                       Munger, Tolles & Olson LLP
245 Summer St.                                                        c/o Nicholas Fram
Boston MA 02210                                                       560 Mission St., 27th Floor
Email: Colm.Hogan@FMR.com                                             San Francisco, CA 94105
                                                                      Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                              35
                        09-50026-mg        Doc 14503-2        Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                     Schedule
                                                                     Pg        1
                                                                        74 of 159

   Initial Required Term Lender Party (or its Designee),                                                 Pro Rata Share of Allowed GUC
                                                                         Counsel, Address and Email
                    Address and Email                                                                            Trust Claims*
                                                                     Jones Day
                                                                     c/o Christopher DiPompeo
                                                                     51 Louisiana Ave., N.W.
Fidelity Advisor Series II: Fidelity Advisor Strategic Income Fund
                                                                     Washington, D.C. 20001
c/o Fidelity Investments
                                                                     Email: cdipompeo@jonesday.com
Attn: Colm Hogan
Mail Code: V10F                                                                                                  $2,793,951.80
                                                                     Munger, Tolles & Olson LLP
245 Summer St.
                                                                     c/o Nicholas Fram
Boston MA 02210
                                                                     560 Mission St., 27th Floor
Email: Colm.Hogan@FMR.com
                                                                     San Francisco, CA 94105
                                                                     Email: nicholas.fram@mto.com


                                                                       Jones Day
                                                                       c/o Christopher DiPompeo
Fidelity Advisor Strategic Income Fund, a series of Fidelity Advisor
                                                                       51 Louisiana Ave., N.W.
Series II, as successor in interest to Fidelity Strategic Income Fund,
                                                                       Washington, D.C. 20001
a series of Fidelity School Street Trust
                                                                       Email: cdipompeo@jonesday.com
c/o Fidelity Investments
Attn: Colm Hogan                                                                                                 $2,326,813.16
                                                                       Munger, Tolles & Olson LLP
Mail Code: V10F
                                                                       c/o Nicholas Fram
245 Summer St.
                                                                       560 Mission St., 27th Floor
Boston MA 02210
                                                                       San Francisco, CA 94105
Email: Colm.Hogan@FMR.com
                                                                       Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                           36
                       09-50026-mg        Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                               Schedule
                                                               Pg        1
                                                                  75 of 159

   Initial Required Term Lender Party (or its Designee),                                           Pro Rata Share of Allowed GUC
                                                                 Counsel, Address and Email
                    Address and Email                                                                      Trust Claims*
                                                             Jones Day
                                                             c/o Christopher DiPompeo
                                                             51 Louisiana Ave., N.W.
Fidelity American High Yield Fund
                                                             Washington, D.C. 20001
c/o Fidelity Investments
                                                             Email: cdipompeo@jonesday.com
Attn: Colm Hogan
Mail Code: V10F                                                                                                 $4,440.04
                                                             Munger, Tolles & Olson LLP
245 Summer St.
                                                             c/o Nicholas Fram
Boston MA 02210
                                                             560 Mission St., 27th Floor
Email: Colm.Hogan@FMR.com
                                                             San Francisco, CA 94105
                                                             Email: nicholas.fram@mto.com


                                                             Jones Day
                                                             c/o Christopher DiPompeo
                                                             51 Louisiana Ave., N.W.
Fidelity Canadian Asset Allocation Fund
                                                             Washington, D.C. 20001
c/o Fidelity Investments
                                                             Email: cdipompeo@jonesday.com
Attn: Colm Hogan
Mail Code: V10F                                                                                                 $4,907.41
                                                             Munger, Tolles & Olson LLP
245 Summer St.
                                                             c/o Nicholas Fram
Boston MA 02210
                                                             560 Mission St., 27th Floor
Email: Colm.Hogan@FMR.com
                                                             San Francisco, CA 94105
                                                             Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                     37
                        09-50026-mg        Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                    Schedule
                                                                    Pg        1
                                                                       76 of 159

   Initial Required Term Lender Party (or its Designee),                                                Pro Rata Share of Allowed GUC
                                                                         Counsel, Address and Email
                    Address and Email                                                                           Trust Claims*
                                                                     Jones Day
                                                                     c/o Christopher DiPompeo
Fidelity Central Investment Portfolios LLC: Fidelity Floating Rate   51 Louisiana Ave., N.W.
Central Fund                                                         Washington, D.C. 20001
c/o Fidelity Investments                                             Email: cdipompeo@jonesday.com
Attn: Colm Hogan
                                                                                                                $3,764,216.77
Mail Code: V10F                                                      Munger, Tolles & Olson LLP
245 Summer St.                                                       c/o Nicholas Fram
Boston MA 02210                                                      560 Mission St., 27th Floor
Email: Colm.Hogan@FMR.com                                            San Francisco, CA 94105
                                                                     Email: nicholas.fram@mto.com


                                                                     Jones Day
                                                                     c/o Christopher DiPompeo
Fidelity Central Investment Portfolios LLC: Fidelity High Income     51 Louisiana Ave., N.W.
Central Fund 1                                                       Washington, D.C. 20001
c/o Fidelity Investments                                             Email: cdipompeo@jonesday.com
Attn: Colm Hogan
                                                                                                                     $701.06
Mail Code: V10F                                                      Munger, Tolles & Olson LLP
245 Summer St.                                                       c/o Nicholas Fram
Boston MA 02210                                                      560 Mission St., 27th Floor
Email: Colm.Hogan@FMR.com                                            San Francisco, CA 94105
                                                                     Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                          38
                        09-50026-mg        Doc 14503-2        Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                     Schedule
                                                                     Pg        1
                                                                        77 of 159

   Initial Required Term Lender Party (or its Designee),                                                 Pro Rata Share of Allowed GUC
                                                                       Counsel, Address and Email
                    Address and Email                                                                            Trust Claims*
                                                                   Jones Day
                                                                   c/o Christopher DiPompeo
Fidelity Central Investment Portfolios LLC: Fidelity High Income   51 Louisiana Ave., N.W.
Central Fund 2                                                     Washington, D.C. 20001
c/o Fidelity Investments                                           Email: cdipompeo@jonesday.com
Attn: Colm Hogan
                                                                                                                  $151,194.95
Mail Code: V10F                                                    Munger, Tolles & Olson LLP
245 Summer St.                                                     c/o Nicholas Fram
Boston MA 02210                                                    560 Mission St., 27th Floor
Email: Colm.Hogan@FMR.com                                          San Francisco, CA 94105
                                                                   Email: nicholas.fram@mto.com


                                                                   Jones Day
                                                                   c/o Christopher DiPompeo
Fidelity High Income Fund, a series of Fidelity Summer Street
                                                                   51 Louisiana Ave., N.W.
Trust, as successor in interest to Fidelity Advisor High Income
                                                                   Washington, D.C. 20001
Fund, a series of Fidelity Advisor Series I
                                                                   Email: cdipompeo@jonesday.com
c/o Fidelity Investments
Attn: Colm Hogan                                                                                                      $934.74
                                                                   Munger, Tolles & Olson LLP
Mail Code: V10F
                                                                   c/o Nicholas Fram
245 Summer St.
                                                                   560 Mission St., 27th Floor
Boston MA 02210
                                                                   San Francisco, CA 94105
Email: Colm.Hogan@FMR.com
                                                                   Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                           39
                        09-50026-mg        Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                Schedule
                                                                Pg        1
                                                                   78 of 159

   Initial Required Term Lender Party (or its Designee),                                            Pro Rata Share of Allowed GUC
                                                                  Counsel, Address and Email
                    Address and Email                                                                       Trust Claims*
                                                              Jones Day
                                                              c/o Christopher DiPompeo
                                                              51 Louisiana Ave., N.W.
Fidelity Income Fund: Fidelity Total Bond Fund
                                                              Washington, D.C. 20001
c/o Fidelity Investments
                                                              Email: cdipompeo@jonesday.com
Attn: Colm Hogan
Mail Code: V10F                                                                                                  $1,402.12
                                                              Munger, Tolles & Olson LLP
245 Summer St.
                                                              c/o Nicholas Fram
Boston MA 02210
                                                              560 Mission St., 27th Floor
Email: Colm.Hogan@FMR.com
                                                              San Francisco, CA 94105
                                                              Email: nicholas.fram@mto.com


                                                              Jones Day
                                                              c/o Christopher DiPompeo
                                                              51 Louisiana Ave., N.W.
Fidelity Puritan Trust: Fidelity Puritan Fund
                                                              Washington, D.C. 20001
c/o Fidelity Investments
                                                              Email: cdipompeo@jonesday.com
Attn: Colm Hogan
Mail Code: V10F                                                                                                  $4,673.72
                                                              Munger, Tolles & Olson LLP
245 Summer St.
                                                              c/o Nicholas Fram
Boston MA 02210
                                                              560 Mission St., 27th Floor
Email: Colm.Hogan@FMR.com
                                                              San Francisco, CA 94105
                                                              Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                      40
                       09-50026-mg       Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                  Schedule
                                                                  Pg        1
                                                                     79 of 159

   Initial Required Term Lender Party (or its Designee),                                              Pro Rata Share of Allowed GUC
                                                                    Counsel, Address and Email
                    Address and Email                                                                         Trust Claims*
                                                                Jones Day
                                                                c/o Christopher DiPompeo
                                                                51 Louisiana Ave., N.W.
Fidelity Summer Street Trust: Fidelity Capital & Income Fund
                                                                Washington, D.C. 20001
c/o Fidelity Investments
                                                                Email: cdipompeo@jonesday.com
Attn: Colm Hogan
Mail Code: V10F                                                                                               $11,588,029.62
                                                                Munger, Tolles & Olson LLP
245 Summer St.
                                                                c/o Nicholas Fram
Boston MA 02210
                                                                560 Mission St., 27th Floor
Email: Colm.Hogan@FMR.com
                                                                San Francisco, CA 94105
                                                                Email: nicholas.fram@mto.com


                                                                Jones Day
                                                                c/o Christopher DiPompeo
                                                                51 Louisiana Ave., N.W.
Fidelity Summer Street Trust: Fidelity High Income Fund
                                                                Washington, D.C. 20001
c/o Fidelity Investments
                                                                Email: cdipompeo@jonesday.com
Attn: Colm Hogan
Mail Code: V10F                                                                                               $1,517,090.59
                                                                Munger, Tolles & Olson LLP
245 Summer St.
                                                                c/o Nicholas Fram
Boston MA 02210
                                                                560 Mission St., 27th Floor
Email: Colm.Hogan@FMR.com
                                                                San Francisco, CA 94105
                                                                Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                        41
                        09-50026-mg         Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                     Schedule
                                                                     Pg        1
                                                                        80 of 159

   Initial Required Term Lender Party (or its Designee),                                                 Pro Rata Share of Allowed GUC
                                                                       Counsel, Address and Email
                    Address and Email                                                                            Trust Claims*
                                                                   Jones Day
                                                                   c/o Christopher DiPompeo
First Trust Advisors L.P.
                                                                   51 Louisiana Ave., N.W.
c/o First Trust Portfolios L.P.
                                                                   Washington, D.C. 20001
Attn: Amy Lum
                                                                   Email: cdipompeo@jonesday.com
Assistant General Counsel
500 W. 5th Street, 8th Floor                                                                                      $267,081.23
                                                                   Munger, Tolles & Olson LLP
Austin, Texas 78701
                                                                   c/o Nicholas Fram
Email: ALum@ftportfolios.com
                                                                   560 Mission St., 27th Floor
     on behalf of: First Trust/Four Corners Senior Floating Rate
                                                                   San Francisco, CA 94105
Income Fund
                                                                   Email: nicholas.fram@mto.com


                                                                   Jones Day
                                                                   c/o Christopher DiPompeo
                                                                   51 Louisiana Ave., N.W.
First Trust Senior Floating Rate Income Fund II
                                                                   Washington, D.C. 20001
c/o First Trust Portfolios L.P.
                                                                   Email: cdipompeo@jonesday.com
Attn: Amy Lum
Assistant General Counsel                                                                                         $790,222.18
                                                                   Munger, Tolles & Olson LLP
500 W. 5th Street, 8th Floor
                                                                   c/o Nicholas Fram
Austin, Texas 78701
                                                                   560 Mission St., 27th Floor
Email: ALum@ftportfolios.com
                                                                   San Francisco, CA 94105
                                                                   Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                           42
                       09-50026-mg     Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                            Schedule
                                                            Pg        1
                                                               81 of 159

   Initial Required Term Lender Party (or its Designee),                                        Pro Rata Share of Allowed GUC
                                                                Counsel, Address and Email
                    Address and Email                                                                   Trust Claims*
                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
                                                           Washington, D.C. 20001
                                                           Email: cdipompeo@jonesday.com
General Electric Capital Corporation                                                                         $0.00
                                                           Munger, Tolles & Olson LLP
                                                           c/o Nicholas Fram
                                                           560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com


                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
General Electric Pension Trust                             Washington, D.C. 20001
c/o GE Capital                                             Email: cdipompeo@jonesday.com
Attn: Megan Easley
                                                                                                         $573,479.77
901 Main Avenue                                            Munger, Tolles & Olson LLP
Norwalk, CT 06851                                          c/o Nicholas Fram
Email: Megan.Easley@ge.com                                 560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                  43
                      09-50026-mg     Doc 14503-2     Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                             Schedule
                                                             Pg        1
                                                                82 of 159

   Initial Required Term Lender Party (or its Designee),                                         Pro Rata Share of Allowed GUC
                                                                 Counsel, Address and Email
                    Address and Email                                                                    Trust Claims*
                                                            Jones Day
                                                            c/o Christopher DiPompeo
                                                            51 Louisiana Ave., N.W.
IBM Personal Pension Plan Trust                             Washington, D.C. 20001
C/o IBM Corporation                                         Email: cdipompeo@jonesday.com
Attn: Jihwan Kim
                                                                                                              $14,484.57
1 North Castle Drive                                        Munger, Tolles & Olson LLP
Armonk, NY 10504                                            c/o Nicholas Fram
Email: jihwank@us.ibm.com                                   560 Mission St., 27th Floor
                                                            San Francisco, CA 94105
                                                            Email: nicholas.fram@mto.com


                                                              Jones Day
                                                              c/o Christopher DiPompeo
                                                              51 Louisiana Ave., N.W.
International Paper Company Commingled Investment Group Trust Washington, D.C. 20001
C/o Carol Tusch (or Mary Jane Palmer)                         Email: cdipompeo@jonesday.com
6400 Poplar Avenue
                                                                                                              $39,355.93
Memphis, TN 38197                                             Munger, Tolles & Olson LLP
Email: carol.tusch@ipaper.com                                 c/o Nicholas Fram
Email: MaryJane.Palmer@ipaper.com                             560 Mission St., 27th Floor
                                                              San Francisco, CA 94105
                                                              Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                   44
                       09-50026-mg       Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                              Schedule
                                                              Pg        1
                                                                 83 of 159

   Initial Required Term Lender Party (or its Designee),                                          Pro Rata Share of Allowed GUC
                                                                Counsel, Address and Email
                    Address and Email                                                                     Trust Claims*
                                                            Jones Day
                                                            c/o Christopher DiPompeo
                                                            51 Louisiana Ave., N.W.
Iowa Public Employees' Retirement System                    Washington, D.C. 20001
Attn: Keith Scholten (or Gregg Schochenmaier)               Email: cdipompeo@jonesday.com
7401 Register Drive PO Box 9117
                                                                                                           $108,226.41
Des Moines, IA 50306-9117                                   Munger, Tolles & Olson LLP
Email: keith.scholten@ipers.org                             c/o Nicholas Fram
Email: gregg.schochenmaier@ipers.org                        560 Mission St., 27th Floor
                                                            San Francisco, CA 94105
                                                            Email: nicholas.fram@mto.com


                                                            Jones Day
                                                            c/o Christopher DiPompeo
                                                            51 Louisiana Ave., N.W.
Jersey Street CLO, Ltd.                                     Washington, D.C. 20001
c/o MFS                                                     Email: cdipompeo@jonesday.com
Attn: Matthew Stowe
                                                                                                           $121,681.20
111 Huntington Avenue                                       Munger, Tolles & Olson LLP
Boston, MA 02199                                            c/o Nicholas Fram
Email: MStowe@MFS.com                                       560 Mission St., 27th Floor
                                                            San Francisco, CA 94105
                                                            Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                    45
                     09-50026-mg     Doc 14503-2     Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                            Schedule
                                                            Pg        1
                                                               84 of 159

   Initial Required Term Lender Party (or its Designee),                                        Pro Rata Share of Allowed GUC
                                                                Counsel, Address and Email
                    Address and Email                                                                   Trust Claims*
                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
                                                           Washington, D.C. 20001
Katonah III, Ltd.
                                                           Email: cdipompeo@jonesday.com
c/o James Goldman
200 Clarendon Street                                                                                         $13,223.39
                                                           Munger, Tolles & Olson LLP
Boston, MA 02116
                                                           c/o Nicholas Fram
Email: JGoldman@baincapital.com
                                                           560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com


                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
                                                           Washington, D.C. 20001
Katonah IV, Ltd.
                                                           Email: cdipompeo@jonesday.com
c/o James Goldman
200 Clarendon Street                                                                                         $16,298.60
                                                           Munger, Tolles & Olson LLP
Boston, MA 02116
                                                           c/o Nicholas Fram
Email: JGoldman@baincapital.com
                                                           560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                  46
                       09-50026-mg     Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                            Schedule
                                                            Pg        1
                                                               85 of 159

   Initial Required Term Lender Party (or its Designee),                                        Pro Rata Share of Allowed GUC
                                                                Counsel, Address and Email
                    Address and Email                                                                   Trust Claims*
                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
                                                           Washington, D.C. 20001
                                                           Email: cdipompeo@jonesday.com
Madison Park Funding I, Ltd.                                                                                 $0.00
                                                           Munger, Tolles & Olson LLP
                                                           c/o Nicholas Fram
                                                           560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com


                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
Madison Park Funding II, Ltd.                              Washington, D.C. 20001
c/o Credit Suisse Asset Management, LLC                    Email: cdipompeo@jonesday.com
Attn: Michael Chaisanguanthum
                                                                                                         $139,893.18
Eleven Madison Avenue                                      Munger, Tolles & Olson LLP
New York, NY 10010                                         c/o Nicholas Fram
Email: michael.chaisanguanthum@credit-suisse.com           560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                  47
                      09-50026-mg      Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                            Schedule
                                                            Pg        1
                                                               86 of 159

   Initial Required Term Lender Party (or its Designee),                                        Pro Rata Share of Allowed GUC
                                                                Counsel, Address and Email
                    Address and Email                                                                   Trust Claims*
                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
Madison Park Funding III, Ltd.                             Washington, D.C. 20001
c/o Credit Suisse Asset Management, LLC                    Email: cdipompeo@jonesday.com
Attn: Michael Chaisanguanthum
                                                                                                         $139,893.18
Eleven Madison Avenue                                      Munger, Tolles & Olson LLP
New York, NY 10010                                         c/o Nicholas Fram
Email: michael.chaisanguanthum@credit-suisse.com           560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com


                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
                                                           Washington, D.C. 20001
                                                           Email: cdipompeo@jonesday.com
Madison Park Funding V, Ltd.                                                                                 $0.00
                                                           Munger, Tolles & Olson LLP
                                                           c/o Nicholas Fram
                                                           560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                  48
                      09-50026-mg      Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                            Schedule
                                                            Pg        1
                                                               87 of 159

   Initial Required Term Lender Party (or its Designee),                                        Pro Rata Share of Allowed GUC
                                                                Counsel, Address and Email
                    Address and Email                                                                   Trust Claims*
                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
Madison Park Funding VI, Ltd.
                                                           Washington, D.C. 20001
c/o Credit Suisse Asset Management, LLC
                                                           Email: cdipompeo@jonesday.com
Attn: Michael Chaisanguanthum
Eleven Madison Avenue                                                                                    $228,281.41
                                                           Munger, Tolles & Olson LLP
New York, NY 10010
                                                           c/o Nicholas Fram
Email: michael.chaisanguanthum@credit-suisse.com
                                                           560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com


                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
Madison Park Funding XXVI, Ltd.                            Washington, D.C. 20001
c/o Credit Suisse Asset Management, LLC                    Email: cdipompeo@jonesday.com
Attn: Michael Chaisanguanthum
                                                                                                         $228,281.41
Eleven Madison Avenue                                      Munger, Tolles & Olson LLP
New York, NY 10010                                         c/o Nicholas Fram
Email: michael.chaisanguanthum@credit-suisse.com           560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                  49
                      09-50026-mg    Doc 14503-2     Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                            Schedule
                                                            Pg        1
                                                               88 of 159

   Initial Required Term Lender Party (or its Designee),                                        Pro Rata Share of Allowed GUC
                                                                Counsel, Address and Email
                    Address and Email                                                                   Trust Claims*
                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
Marlborough Street CLO, Ltd.                               Washington, D.C. 20001
c/o MFS                                                    Email: cdipompeo@jonesday.com
Attn: Matthew Stowe
                                                                                                         $115,492.35
111 Huntington Avenue                                      Munger, Tolles & Olson LLP
Boston, MA 02199                                           c/o Nicholas Fram
Email: MStowe@MFS.com                                      560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com


                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
Metropolitan West Asset Management, LLC
                                                           Washington, D.C. 20001
Attn: Eric Hausner
                                                           Email: cdipompeo@jonesday.com
865 S. Figueroa St., Suite 1800
Los Angeles, CA 90017                                                                                    $349,485.43
                                                           Munger, Tolles & Olson LLP
Email: Eric.Hausner@tcw.com
                                                           c/o Nicholas Fram
    on behalf of:
                                                           560 Mission St., 27th Floor
METROPOLITAN WEST HIGH YIELD BOND FUND
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                  50
                      09-50026-mg    Doc 14503-2     Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                            Schedule
                                                            Pg        1
                                                               89 of 159

   Initial Required Term Lender Party (or its Designee),                                        Pro Rata Share of Allowed GUC
                                                                Counsel, Address and Email
                    Address and Email                                                                   Trust Claims*
                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
MFS Charter Income Trust                                   Washington, D.C. 20001
c/o MFS                                                    Email: cdipompeo@jonesday.com
Attn: Matthew Stowe
                                                                                                         $141,457.65
111 Huntington Avenue                                      Munger, Tolles & Olson LLP
Boston, MA 02199                                           c/o Nicholas Fram
Email: MStowe@MFS.com                                      560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com


                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
MFS Intermarket Income Trust I                             Washington, D.C. 20001
c/o MFS                                                    Email: cdipompeo@jonesday.com
Attn: Matthew Stowe
                                                                                                             $23,407.18
111 Huntington Avenue                                      Munger, Tolles & Olson LLP
Boston, MA 02199                                           c/o Nicholas Fram
Email: MStowe@MFS.com                                      560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                  51
                     09-50026-mg      Doc 14503-2     Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                             Schedule
                                                             Pg        1
                                                                90 of 159

   Initial Required Term Lender Party (or its Designee),                                         Pro Rata Share of Allowed GUC
                                                                 Counsel, Address and Email
                    Address and Email                                                                    Trust Claims*
                                                            Jones Day
                                                            c/o Christopher DiPompeo
                                                            51 Louisiana Ave., N.W.
MFS Intermediate High Income Fund                           Washington, D.C. 20001
c/o MFS                                                     Email: cdipompeo@jonesday.com
Attn: Matthew Stowe
                                                                                                              $42,055.62
111 Huntington Avenue                                       Munger, Tolles & Olson LLP
Boston, MA 02199                                            c/o Nicholas Fram
Email: MStowe@MFS.com                                       560 Mission St., 27th Floor
                                                            San Francisco, CA 94105
                                                            Email: nicholas.fram@mto.com


                                                              Jones Day
                                                              c/o Christopher DiPompeo
                                                              51 Louisiana Ave., N.W.
MFS Meridian Funds on behalf of Global High Yield Fund f/k/a
                                                              Washington, D.C. 20001
MFS Meridian Funds on behalf of MFS Floating Rate Income Fund
                                                              Email: cdipompeo@jonesday.com
c/o MFS
Attn: Matthew Stowe                                                                                            $177.98
                                                              Munger, Tolles & Olson LLP
111 Huntington Avenue
                                                              c/o Nicholas Fram
Boston, MA 02199
                                                              560 Mission St., 27th Floor
Email: MStowe@MFS.com
                                                              San Francisco, CA 94105
                                                              Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                   52
                       09-50026-mg       Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                 Schedule
                                                                 Pg        1
                                                                    91 of 159

   Initial Required Term Lender Party (or its Designee),                                             Pro Rata Share of Allowed GUC
                                                                   Counsel, Address and Email
                    Address and Email                                                                        Trust Claims*
                                                               Jones Day
                                                               c/o Christopher DiPompeo
                                                               51 Louisiana Ave., N.W.
MFS Multimarket Income Trust                                   Washington, D.C. 20001
c/o MFS                                                        Email: cdipompeo@jonesday.com
Attn: Matthew Stowe
                                                                                                                  $83,124.53
111 Huntington Avenue                                          Munger, Tolles & Olson LLP
Boston, MA 02199                                               c/o Nicholas Fram
Email: MStowe@MFS.com                                          560 Mission St., 27th Floor
                                                               San Francisco, CA 94105
                                                               Email: nicholas.fram@mto.com


                                                               Jones Day
                                                               c/o Christopher DiPompeo
MFS Series Trust III on behalf of MFS Global High Yield Fund   51 Louisiana Ave., N.W.
f/k/a MFS Series Trust II on behalf of MFS High Yield          Washington, D.C. 20001
Opportunities Fund                                             Email: cdipompeo@jonesday.com
c/o MFS
                                                                                                              $335,468.84
Attn: Matthew Stowe                                            Munger, Tolles & Olson LLP
111 Huntington Avenue                                          c/o Nicholas Fram
Boston, MA 02199                                               560 Mission St., 27th Floor
Email: MStowe@MFS.com                                          San Francisco, CA 94105
                                                               Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                       53
                      09-50026-mg       Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                Schedule
                                                                Pg        1
                                                                   92 of 159

   Initial Required Term Lender Party (or its Designee),                                            Pro Rata Share of Allowed GUC
                                                                    Counsel, Address and Email
                    Address and Email                                                                       Trust Claims*
                                                                Jones Day
                                                                c/o Christopher DiPompeo
MFS Series Trust III on behalf of MFS High Income Fund f/k/a    51 Louisiana Ave., N.W.
MFS Series Trust X on behalf of MFS Floating Rate High Income   Washington, D.C. 20001
Fund                                                            Email: cdipompeo@jonesday.com
c/o MFS
                                                                                                                 $79,117.06
Attn: Matthew Stowe                                             Munger, Tolles & Olson LLP
111 Huntington Avenue                                           c/o Nicholas Fram
Boston, MA 02199                                                560 Mission St., 27th Floor
Email: MStowe@MFS.com                                           San Francisco, CA 94105
                                                                Email: nicholas.fram@mto.com


                                                                Jones Day
                                                                c/o Christopher DiPompeo
                                                                51 Louisiana Ave., N.W.
MFS Series Trust III on behalf of MFS High Income Fund          Washington, D.C. 20001
c/o MFS                                                         Email: cdipompeo@jonesday.com
Attn: Matthew Stowe
                                                                                                             $594,369.74
111 Huntington Avenue                                           Munger, Tolles & Olson LLP
Boston, MA 02199                                                c/o Nicholas Fram
Email: MStowe@MFS.com                                           560 Mission St., 27th Floor
                                                                San Francisco, CA 94105
                                                                Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                      54
                       09-50026-mg       Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                 Schedule
                                                                 Pg        1
                                                                    93 of 159

   Initial Required Term Lender Party (or its Designee),                                             Pro Rata Share of Allowed GUC
                                                                     Counsel, Address and Email
                    Address and Email                                                                        Trust Claims*
                                                                 Jones Day
                                                                 c/o Christopher DiPompeo
                                                                 51 Louisiana Ave., N.W.
MFS Series Trust VIII on behalf of MFS Strategic Income Fund     Washington, D.C. 20001
c/o MFS                                                          Email: cdipompeo@jonesday.com
Attn: Matthew Stowe
                                                                                                                  $63,091.85
111 Huntington Avenue                                            Munger, Tolles & Olson LLP
Boston, MA 02199                                                 c/o Nicholas Fram
Email: MStowe@MFS.com                                            560 Mission St., 27th Floor
                                                                 San Francisco, CA 94105
                                                                 Email: nicholas.fram@mto.com


                                                                 Jones Day
                                                                 c/o Christopher DiPompeo
                                                                 51 Louisiana Ave., N.W.
MFS Series Trust XIII on behalf of MFS Diversified Income Fund   Washington, D.C. 20001
c/o MFS                                                          Email: cdipompeo@jonesday.com
Attn: Matthew Stowe
                                                                                                                  $41,544.44
111 Huntington Avenue                                            Munger, Tolles & Olson LLP
Boston, MA 02199                                                 c/o Nicholas Fram
Email: MStowe@MFS.com                                            560 Mission St., 27th Floor
                                                                 San Francisco, CA 94105
                                                                 Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                       55
                       09-50026-mg       Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                 Schedule
                                                                 Pg        1
                                                                    94 of 159

   Initial Required Term Lender Party (or its Designee),                                             Pro Rata Share of Allowed GUC
                                                                   Counsel, Address and Email
                    Address and Email                                                                        Trust Claims*
                                                               Jones Day
                                                               c/o Christopher DiPompeo
                                                               51 Louisiana Ave., N.W.
MFS Special Value Trust                                        Washington, D.C. 20001
c/o MFS                                                        Email: cdipompeo@jonesday.com
Attn: Matthew Stowe
                                                                                                                  $30,906.53
111 Huntington Avenue                                          Munger, Tolles & Olson LLP
Boston, MA 02199                                               c/o Nicholas Fram
Email: MStowe@MFS.com                                          560 Mission St., 27th Floor
                                                               San Francisco, CA 94105
                                                               Email: nicholas.fram@mto.com


                                                               Jones Day
                                                               c/o Christopher DiPompeo
                                                               51 Louisiana Ave., N.W.
MFS Variable Insurance Trust II on behalf of MFS High Yield
                                                               Washington, D.C. 20001
Portfolio f/k/a High Yield Variable Account
                                                               Email: cdipompeo@jonesday.com
c/o MFS
Attn: Matthew Stowe                                                                                               $30,603.78
                                                               Munger, Tolles & Olson LLP
111 Huntington Avenue
                                                               c/o Nicholas Fram
Boston, MA 02199
                                                               560 Mission St., 27th Floor
Email: MStowe@MFS.com
                                                               San Francisco, CA 94105
                                                               Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                       56
                       09-50026-mg        Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                  Schedule
                                                                  Pg        1
                                                                     95 of 159

   Initial Required Term Lender Party (or its Designee),                                              Pro Rata Share of Allowed GUC
                                                                    Counsel, Address and Email
                    Address and Email                                                                         Trust Claims*
                                                                Jones Day
                                                                c/o Christopher DiPompeo
MFS Variable Insurance Trust II on behalf of MFS High Yield     51 Louisiana Ave., N.W.
Portfolio f/k/a MFS Variable Insurance Trust on behalf of MFS   Washington, D.C. 20001
High Income Series                                              Email: cdipompeo@jonesday.com
c/o MFS
                                                                                                               $198,427.49
Attn: Matthew Stowe                                             Munger, Tolles & Olson LLP
111 Huntington Avenue                                           c/o Nicholas Fram
Boston, MA 02199                                                560 Mission St., 27th Floor
Email: MStowe@MFS.com                                           San Francisco, CA 94105
                                                                Email: nicholas.fram@mto.com


                                                                Jones Day
                                                                c/o Christopher DiPompeo
                                                                51 Louisiana Ave., N.W.
MFS Variable Insurance Trust II on behalf of MFS High Yield
                                                                Washington, D.C. 20001
Portfolio
                                                                Email: cdipompeo@jonesday.com
c/o MFS
Attn: Matthew Stowe                                                                                            $182,838.69
                                                                Munger, Tolles & Olson LLP
111 Huntington Avenue
                                                                c/o Nicholas Fram
Boston, MA 02199
                                                                560 Mission St., 27th Floor
Email: MStowe@MFS.com
                                                                San Francisco, CA 94105
                                                                Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                        57
                       09-50026-mg        Doc 14503-2        Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                    Schedule
                                                                    Pg        1
                                                                       96 of 159

   Initial Required Term Lender Party (or its Designee),                                                Pro Rata Share of Allowed GUC
                                                                       Counsel, Address and Email
                    Address and Email                                                                           Trust Claims*
                                                                   Jones Day
                                                                   c/o Christopher DiPompeo
MFS Variable Insurance Trust II on behalf of MFS Strategic         51 Louisiana Ave., N.W.
Income Portfolio f/k/a MFS Variable Insurance Trust on behalf of   Washington, D.C. 20001
MFS Strategic Income Series                                        Email: cdipompeo@jonesday.com
c/o MFS
                                                                                                                     $7,579.43
Attn: Matthew Stowe                                                Munger, Tolles & Olson LLP
111 Huntington Avenue                                              c/o Nicholas Fram
Boston, MA 02199                                                   560 Mission St., 27th Floor
Email: MStowe@MFS.com                                              San Francisco, CA 94105
                                                                   Email: nicholas.fram@mto.com


                                                                   Jones Day
                                                                   c/o Christopher DiPompeo
                                                                   51 Louisiana Ave., N.W.
MFS Variable Insurance Trust II on behalf of MFS Strategic
                                                                   Washington, D.C. 20001
Income Portfolio
                                                                   Email: cdipompeo@jonesday.com
c/o MFS
Attn: Matthew Stowe                                                                                                  $13,574.59
                                                                   Munger, Tolles & Olson LLP
111 Huntington Avenue
                                                                   c/o Nicholas Fram
Boston, MA 02199
                                                                   560 Mission St., 27th Floor
Email: MStowe@MFS.com
                                                                   San Francisco, CA 94105
                                                                   Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                          58
                     09-50026-mg     Doc 14503-2     Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                            Schedule
                                                            Pg        1
                                                               97 of 159

   Initial Required Term Lender Party (or its Designee),                                        Pro Rata Share of Allowed GUC
                                                                Counsel, Address and Email
                    Address and Email                                                                   Trust Claims*
                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
                                                           Washington, D.C. 20001
Microsoft Global Finance
                                                           Email: cdipompeo@jonesday.com
Attn: Brad Faulhaber
One Microsoft Way                                                                                            $74,394.49
                                                           Munger, Tolles & Olson LLP
Redmond, WA 98052
                                                           c/o Nicholas Fram
Email: bradfa@microsoft.com
                                                           560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com


                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
NAPIER PARK DISTRESSED DEBT OPPORTUNITY MASTER             Washington, D.C. 20001
FUND LTD.                                                  Email: cdipompeo@jonesday.com
Attn: Jeffrey Traum
                                                                                                         $341,265.76
280 PARK AVE, 3RD FLOOR                                    Munger, Tolles & Olson LLP
NEW YORK, NY 10017                                         c/o Nicholas Fram
Email: legal@napierparkglobal.com                          560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                  59
                       09-50026-mg        Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                   Schedule
                                                                   Pg        1
                                                                      98 of 159

   Initial Required Term Lender Party (or its Designee),                                               Pro Rata Share of Allowed GUC
                                                                      Counsel, Address and Email
                    Address and Email                                                                          Trust Claims*
                                                                  Jones Day
                                                                  c/o Christopher DiPompeo
                                                                  51 Louisiana Ave., N.W.
                                                                  Washington, D.C. 20001
Nash Point CLO Unlimited Company
                                                                  Email: cdipompeo@jonesday.com
c/o James Goldman
200 Clarendon Street                                                                                            $623,959.56
                                                                  Munger, Tolles & Olson LLP
Boston, MA 02116
                                                                  c/o Nicholas Fram
Email: JGoldman@baincapital.com
                                                                  560 Mission St., 27th Floor
                                                                  San Francisco, CA 94105
                                                                  Email: nicholas.fram@mto.com


Northern Trust Global Advisors, Inc., as Named Fiduciary to the
Central States, Southeast, and Southwest Area Pension Fund        Munger, Tolles & Olson LLP
Attn: John Serfling (or John Amberg)                              c/o Nicholas Fram
Northern Trust Investments, Inc.                                  560 Mission St., 27th Floor
                                                                                                                    $16,463.46
50 South LaSalle Street, M-15                                     San Francisco, CA 94105
Chicago, Illinois 60603                                           Email: nicholas.fram@mto.com
Email: jls3@ntrs.com
Email: jja11@ntrs.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                         60
                       09-50026-mg          Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                 Schedule
                                                                 Pg        1
                                                                    99 of 159

   Initial Required Term Lender Party (or its Designee),                                             Pro Rata Share of Allowed GUC
                                                                   Counsel, Address and Email
                    Address and Email                                                                        Trust Claims*
                                                               Jones Day
                                                               c/o Christopher DiPompeo
                                                               51 Louisiana Ave., N.W.
Oaktree Fund GP II, L.P.
                                                               Washington, D.C. 20001
C/o Oaktree Capital Management, L.P.
                                                               Email: cdipompeo@jonesday.com
Attn: Martin Boskovich
333 South Grand Ave., 28th Floor                                                                             $6,026,562.87
                                                               Munger, Tolles & Olson LLP
Los Angeles, CA 90071
                                                               c/o Nicholas Fram
Email: mboskovich@oaktreecapital.com
                                                               560 Mission St., 27th Floor
    on behalf of: Oaktree Loan Fund, L.P.
                                                               San Francisco, CA 94105
                                                               Email: nicholas.fram@mto.com


                                                               Jones Day
                                                               c/o Christopher DiPompeo
                                                               51 Louisiana Ave., N.W.
Oaktree High Yield Bond Fund, L.P.
                                                               Washington, D.C. 20001
C/o Oaktree Capital Management, L.P.
                                                               Email: cdipompeo@jonesday.com
Attn: Martin Boskovich
333 South Grand Ave., 28th Floor                                                                                  $83,768.12
                                                               Munger, Tolles & Olson LLP
Los Angeles, CA 90071
                                                               c/o Nicholas Fram
Email: mboskovich@oaktreecapital.com
                                                               560 Mission St., 27th Floor
                                                               San Francisco, CA 94105
                                                               Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                       61
                     09-50026-mg       Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                            Schedule
                                                           Pg         1
                                                               100 of 159

   Initial Required Term Lender Party (or its Designee),                                        Pro Rata Share of Allowed GUC
                                                                Counsel, Address and Email
                    Address and Email                                                                   Trust Claims*
                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
Oaktree High Yield Fund II, L.P.                           Washington, D.C. 20001
C/o Oaktree Capital Management, L.P.                       Email: cdipompeo@jonesday.com
Attn: Martin Boskovich
                                                                                                         $293,978.68
333 South Grand Ave., 28th Floor                           Munger, Tolles & Olson LLP
Los Angeles, CA 90071                                      c/o Nicholas Fram
Email: mboskovich@oaktreecapital.com                       560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com


                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
Oaktree High Yield Plus Fund, L.P.                         Washington, D.C. 20001
C/o Oaktree Capital Management, L.P.                       Email: cdipompeo@jonesday.com
Attn: Martin Boskovich
                                                                                                        $2,288,608.19
333 South Grand Ave., 28th Floor                           Munger, Tolles & Olson LLP
Los Angeles, CA 90071                                      c/o Nicholas Fram
Email: mboskovich@oaktreecapital.com                       560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                  62
                     09-50026-mg       Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                            Schedule
                                                           Pg         1
                                                               101 of 159

   Initial Required Term Lender Party (or its Designee),                                        Pro Rata Share of Allowed GUC
                                                                Counsel, Address and Email
                    Address and Email                                                                   Trust Claims*
                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
Oaktree Loan Fund 2x (Cayman), L.P.                        Washington, D.C. 20001
C/o Oaktree Capital Management, L.P.                       Email: cdipompeo@jonesday.com
Attn: Martin Boskovich
                                                                                                        $6,695,127.28
333 South Grand Ave., 28th Floor                           Munger, Tolles & Olson LLP
Los Angeles, CA 90071                                      c/o Nicholas Fram
Email: mboskovich@oaktreecapital.com                       560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com


                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
Oaktree Senior Loan Fund, L.P.                             Washington, D.C. 20001
C/o Oaktree Capital Management, L.P.                       Email: cdipompeo@jonesday.com
Attn: Martin Boskovich
                                                                                                         $232,337.99
333 South Grand Ave., 28th Floor                           Munger, Tolles & Olson LLP
Los Angeles, CA 90071                                      c/o Nicholas Fram
Email: mboskovich@oaktreecapital.com                       560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                  63
                      09-50026-mg       Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                 Schedule
                                                                Pg         1
                                                                    102 of 159

   Initial Required Term Lender Party (or its Designee),                                             Pro Rata Share of Allowed GUC
                                                                   Counsel, Address and Email
                    Address and Email                                                                        Trust Claims*
                                                               Jones Day
                                                               c/o Christopher DiPompeo
                                                               51 Louisiana Ave., N.W.
OCM High Yield Trust                                           Washington, D.C. 20001
C/o Oaktree Capital Management, L.P.                           Email: cdipompeo@jonesday.com
Attn: Martin Boskovich
                                                                                                              $184,922.07
333 South Grand Ave., 28th Floor                               Munger, Tolles & Olson LLP
Los Angeles, CA 90071                                          c/o Nicholas Fram
Email: mboskovich@oaktreecapital.com                           560 Mission St., 27th Floor
                                                               San Francisco, CA 94105
                                                               Email: nicholas.fram@mto.com


                                                               Jones Day
                                                               c/o Christopher DiPompeo
                                                               51 Louisiana Ave., N.W.
Pacific Gas and Electric Company Postretirement Medical Plan
                                                               Washington, D.C. 20001
Trust - Non-Management Employees and Retirees
                                                               Email: cdipompeo@jonesday.com
Attn: Ted Huntley (or Robin Reilly)
P.O. Box 7442                                                                                                     $3,254.08
                                                               Munger, Tolles & Olson LLP
San Francisco, CA 94120
                                                               c/o Nicholas Fram
Email: txh8@pge.com
                                                               560 Mission St., 27th Floor
Email: r1ra@pge.com
                                                               San Francisco, CA 94105
                                                               Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                       64
                     09-50026-mg      Doc 14503-2    Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                            Schedule
                                                           Pg         1
                                                               103 of 159

   Initial Required Term Lender Party (or its Designee),                                        Pro Rata Share of Allowed GUC
                                                                Counsel, Address and Email
                    Address and Email                                                                   Trust Claims*
                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
PG&E Corporation Retirement Master Trust                   Washington, D.C. 20001
Attn: Ted Huntley (or Robin Reilly)                        Email: cdipompeo@jonesday.com
P.O. Box 7442
                                                                                                             $45,557.12
San Francisco, CA 94120                                    Munger, Tolles & Olson LLP
Email: txh8@pge.com                                        c/o Nicholas Fram
Email: r1ra@pge.com                                        560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com


                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
                                                           Washington, D.C. 20001
Race Point II CLO, Limited
                                                           Email: cdipompeo@jonesday.com
c/o James Goldman
200 Clarendon Street                                                                                     $435,449.35
                                                           Munger, Tolles & Olson LLP
Boston, MA 02116
                                                           c/o Nicholas Fram
Email: JGoldman@baincapital.com
                                                           560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                  65
                      09-50026-mg      Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                            Schedule
                                                           Pg         1
                                                               104 of 159

   Initial Required Term Lender Party (or its Designee),                                        Pro Rata Share of Allowed GUC
                                                                Counsel, Address and Email
                    Address and Email                                                                   Trust Claims*
                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
                                                           Washington, D.C. 20001
Race Point III CLO Public Unlimited Company
                                                           Email: cdipompeo@jonesday.com
c/o James Goldman
200 Clarendon Street                                                                                     $317,668.91
                                                           Munger, Tolles & Olson LLP
Boston, MA 02116
                                                           c/o Nicholas Fram
Email: JGoldman@baincapital.com
                                                           560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com


                                                           Jones Day
                                                           c/o Christopher DiPompeo
                                                           51 Louisiana Ave., N.W.
                                                           Washington, D.C. 20001
Race Point IV CLO, Ltd.
                                                           Email: cdipompeo@jonesday.com
c/o James Goldman
200 Clarendon Street                                                                                     $626,727.24
                                                           Munger, Tolles & Olson LLP
Boston, MA 02116
                                                           c/o Nicholas Fram
Email: JGoldman@baincapital.com
                                                           560 Mission St., 27th Floor
                                                           San Francisco, CA 94105
                                                           Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                  66
                        09-50026-mg          Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                  Schedule
                                                                 Pg         1
                                                                     105 of 159

   Initial Required Term Lender Party (or its Designee),                                              Pro Rata Share of Allowed GUC
                                                                    Counsel, Address and Email
                    Address and Email                                                                         Trust Claims*
                                                                Jones Day
                                                                c/o Christopher DiPompeo
                                                                51 Louisiana Ave., N.W.
Sankaty Special Situations I Grantor Trust                      Washington, D.C. 20001
c/o James Goldman                                               Email: cdipompeo@jonesday.com
200 Clarendon Street
                                                                                                               $351,803.71
Boston, MA 02116                                                Munger, Tolles & Olson LLP
Email: JGoldman@baincapital.com                                 c/o Nicholas Fram
     on behalf of: SSS Funding II LLC                           560 Mission St., 27th Floor
                                                                San Francisco, CA 94105
                                                                Email: nicholas.fram@mto.com


                                                                Jones Day
                                                                c/o Christopher DiPompeo
                                                                51 Louisiana Ave., N.W.
State Teachers Retirement System of Ohio                        Washington, D.C. 20001
Attn: Mark Maxwell (or Ryan Collins)                            Email: cdipompeo@jonesday.com
275 East Broad Street
                                                                                                                   $61,099.68
Columbus, Ohio 43215                                            Munger, Tolles & Olson LLP
Email: MaxwellM@strsoh.org                                      c/o Nicholas Fram
Email: CollinsR@strsoh.org                                      560 Mission St., 27th Floor
                                                                San Francisco, CA 94105
                                                                Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                        67
                       09-50026-mg       Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                              Schedule
                                                             Pg         1
                                                                 106 of 159

   Initial Required Term Lender Party (or its Designee),                                          Pro Rata Share of Allowed GUC
                                                                Counsel, Address and Email
                    Address and Email                                                                     Trust Claims*
TCW Asset Management Company LLC
Attn: Eric Hausner
                                                            Jones Day
865 S. Figueroa St., Suite 1800
                                                            c/o Christopher DiPompeo
Los Angeles, CA 90017
                                                            51 Louisiana Ave., N.W.
Email: Eric.Hausner@tcw.com
                                                            Washington, D.C. 20001
    on behalf of:
                                                            Email: cdipompeo@jonesday.com
    ● CRESCENT SENIOR SECURED FLOATING RATE LOAN
FUND, LLC                                                                                                 $1,397,946.54
                                                            Munger, Tolles & Olson LLP
    ● MOMENTUM CAPITAL FUND LTD
                                                            c/o Nicholas Fram
    ● TCW HIGH INCOME PARTNERS, LTD.
                                                            560 Mission St., 27th Floor
    ● TCW SENIOR SECURED LOAN FUND, L.P.
                                                            San Francisco, CA 94105
    ● VITESSE CLO, LTD.
                                                            Email: nicholas.fram@mto.com
    ● VELOCITY CLO, LTD.
    ● WEST BEND MUTUAL INSURANCE COMPANY
    ● RGA Reinsurance Company
                                                            Jones Day
                                                            c/o Christopher DiPompeo
                                                            51 Louisiana Ave., N.W.
Texas County & District Retirement System                   Washington, D.C. 20001
Attn: Sandra Bragg (or Ann McGeehan)                        Email: cdipompeo@jonesday.com
901 Mopac S., Barton Oaks Plaza IV, Ste. 500
                                                                                                               $87,517.96
Austin, TX 78746                                            Munger, Tolles & Olson LLP
Email: sandra@tcdrs.org                                     c/o Nicholas Fram
Email: ann@tcdrs.org                                        560 Mission St., 27th Floor
                                                            San Francisco, CA 94105
                                                            Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                    68
                        09-50026-mg         Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                 Schedule
                                                                Pg         1
                                                                    107 of 159

   Initial Required Term Lender Party (or its Designee),                                             Pro Rata Share of Allowed GUC
                                                                   Counsel, Address and Email
                    Address and Email                                                                        Trust Claims*
                                                               Jones Day
                                                               c/o Christopher DiPompeo
                                                               51 Louisiana Ave., N.W.
TMCT II, LLC                                                   Washington, D.C. 20001
Attn: William Steinhart, Jr. (or Mike Jenkins)                 Email: cdipompeo@jonesday.com
100 East Corson Street, Suite 200
                                                                                                                  $14,055.96
Pasadena, CA 91103                                             Munger, Tolles & Olson LLP
Email: wstinehart@gibsondunn.com                               c/o Nicholas Fram
Email: MJenkins@lhmp.com                                       560 Mission St., 27th Floor
                                                               San Francisco, CA 94105
                                                               Email: nicholas.fram@mto.com


                                                               Jones Day
                                                               c/o Christopher DiPompeo
                                                               51 Louisiana Ave., N.W.
TMCT, LLC                                                      Washington, D.C. 20001
Attn: William Steinhart, Jr. (or Mike Jenkins)                 Email: cdipompeo@jonesday.com
100 East Corson Street, Suite 200
                                                                                                                  $13,976.82
Pasadena, CA 91103                                             Munger, Tolles & Olson LLP
Email: wstinehart@gibsondunn.com                               c/o Nicholas Fram
Email: MJenkins@lhmp.com                                       560 Mission St., 27th Floor
                                                               San Francisco, CA 94105
                                                               Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                       69
                       09-50026-mg       Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                  Schedule
                                                                 Pg         1
                                                                     108 of 159

   Initial Required Term Lender Party (or its Designee),                                              Pro Rata Share of Allowed GUC
                                                                    Counsel, Address and Email
                    Address and Email                                                                         Trust Claims*
                                                                Jones Day
                                                                c/o Christopher DiPompeo
                                                                51 Louisiana Ave., N.W.
Transamerica Aegon High Yield Bond VP, a series of Transamerica
                                                                Washington, D.C. 20001
Series Trust
                                                                Email: cdipompeo@jonesday.com
c/o Transamerica
Attn: Rhonda Mills                                                                                             $350,030.83
                                                                Munger, Tolles & Olson LLP
1801 California Street, Suite 5200
                                                                c/o Nicholas Fram
Denver, CO 80202
                                                                560 Mission St., 27th Floor
Email: rhonda.mills@transamerica.com
                                                                San Francisco, CA 94105
                                                                Email: nicholas.fram@mto.com


                                                                Jones Day
                                                                c/o Christopher DiPompeo
                                                                51 Louisiana Ave., N.W.
Variable Insurance Products Fund : High Income Portfolio
                                                                Washington, D.C. 20001
c/o Fidelity Investments
                                                                Email: cdipompeo@jonesday.com
Attn: Colm Hogan
Mail Code: V10F                                                                                                    $3,271.61
                                                                Munger, Tolles & Olson LLP
245 Summer St.
                                                                c/o Nicholas Fram
Boston MA 02210
                                                                560 Mission St., 27th Floor
Email: Colm.Hogan@FMR.com
                                                                San Francisco, CA 94105
                                                                Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                        70
                       09-50026-mg       Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                  Schedule
                                                                 Pg         1
                                                                     109 of 159

   Initial Required Term Lender Party (or its Designee),                                              Pro Rata Share of Allowed GUC
                                                                     Counsel, Address and Email
                    Address and Email                                                                         Trust Claims*
                                                                 Jones Day
                                                                 c/o Christopher DiPompeo
                                                                 51 Louisiana Ave., N.W.
Variable Insurance Products Fund V: Strategic Income Portfolio
                                                                 Washington, D.C. 20001
c/o Fidelity Investments
                                                                 Email: cdipompeo@jonesday.com
Attn: Colm Hogan
Mail Code: V10F                                                                                                $138,809.58
                                                                 Munger, Tolles & Olson LLP
245 Summer St.
                                                                 c/o Nicholas Fram
Boston MA 02210
                                                                 560 Mission St., 27th Floor
Email: Colm.Hogan@FMR.com
                                                                 San Francisco, CA 94105
                                                                 Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                        71
                       09-50026-mg       Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                  Schedule
                                                                 Pg         1
                                                                     110 of 159

   Initial Required Term Lender Party (or its Designee),                                              Pro Rata Share of Allowed GUC
                                                                      Counsel, Address and Email
                    Address and Email                                                                         Trust Claims*

Wells Fargo Bank, N.A.
Attn: Joel Brighton, Legal Department
MAC: D1130-161
Two Wells Fargo Center
301 S. Tryon St., Suite 1615
Charlotte, NC 28202                                               Jones Day
Email: joel.brighton@wellsfargo.com                               c/o Christopher DiPompeo
    on behalf of:                                                 51 Louisiana Ave., N.W.
    ● Wells Fargo Principal Investments, LLC                      Washington, D.C. 20001
    ● Wells Fargo High Yield Bond Fund, a series of Wells Fargo   Email: cdipompeo@jonesday.com
Funds Trust
                                                                                                              $2,493,630.92
    ● Wells Fargo Income Opportunities Fund                       Munger, Tolles & Olson LLP
    ● Wells Fargo Multi-Sector Income Fund                        c/o Nicholas Fram
    ● Wells Fargo Utilities and High Income Fund                  560 Mission St., 27th Floor
    ● High Yield Bond Fund, a series of 525 Market Street Fund    San Francisco, CA 94105
LLC                                                               Email: nicholas.fram@mto.com
    ● Wells Fargo & Company Master Pension Trust
    ● Wells Fargo Core Plus Bond Fund, a series of Wells Fargo
Funds Trust
    ● Los Angeles Department Water and Power Employees’
Retirement, Disability and Death Benefit Insurance Plan




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                        72
                       09-50026-mg       Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                  Schedule
                                                                 Pg         1
                                                                     111 of 159

   Initial Required Term Lender Party (or its Designee),                                              Pro Rata Share of Allowed GUC
                                                                    Counsel, Address and Email
                    Address and Email                                                                         Trust Claims*
                                                                Jones Day
Western Asset Management Company, LLC                           c/o Christopher DiPompeo
Attn: Adam Wright, Legal Department                             51 Louisiana Ave., N.W.
385 East Colorado Blvd.                                         Washington, D.C. 20001
Pasadena, CA 91101                                              Email: cdipompeo@jonesday.com
Email: Adam.Wright@westernasset.com
                                                                                                              $2,087,462.13
    on behalf of:                                               Munger, Tolles & Olson LLP
    ● Mt. Wilson CLO II, Ltd.                                   c/o Nicholas Fram
    ● Legg Mason ClearBridge Capital & Income Fund              560 Mission St., 27th Floor
    ● Western Asset Floating Rate High Income Fund, LLC         San Francisco, CA 94105
                                                                Email: nicholas.fram@mto.com


                                                                Jones Day
                                                                c/o Christopher DiPompeo
                                                                51 Louisiana Ave., N.W.
Westpath Benefits and Investments
                                                                Washington, D.C. 20001
Attn: Constance Christian (or Frank Holsteen or Rashed Khan)
                                                                Email: cdipompeo@jonesday.com
1901 Chestnut Avenue
Glenview, IL 60025                                                                                                 $41,467.56
                                                                Munger, Tolles & Olson LLP
Email: cchristian@wespath.org
                                                                c/o Nicholas Fram
Email: fholsteen@wespath.org
                                                                560 Mission St., 27th Floor
Email: rkhan@wespath.org
                                                                San Francisco, CA 94105
                                                                Email: nicholas.fram@mto.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                        73
                       09-50026-mg        Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                  Schedule
                                                                 Pg         1
                                                                     112 of 159

   Initial Required Term Lender Party (or its Designee),                                              Pro Rata Share of Allowed GUC
                                                                       Counsel, Address and Email
                    Address and Email                                                                         Trust Claims*
BBT Master Fund, L.P.
BBT Fund, L.P.
SRI Fund, L.P.                                                     Kasowitz Benson Torres LLP
c/o Kasowitz Benson Torres LLP                                     c/o Andrew K. Glenn
Attn: Andrew K. Glenn                                              1633 Broadway                               $137,561.72
1633 Broadway                                                      New York, NY 10019
New York, NY 10019                                                 Email: Aglenn@kasowitz.com
Email: aglenn@kasowitz.com


BlackRock Corporate High Yield Fund, Inc.
BlackRock Debt Strategies Fund, Inc.
BlackRock Floating Rate Income Strategies Fund Inc.
BlackRock High Yield Bond Portfolio, a series of BlackRock Funds
II
High Yield Bond Portfolio                                          Kasowitz Benson Torres LLP
BlackRock Senior Income Series II                                  c/o Andrew K. Glenn
BlackRock Senior Income Series IV                                  1633 Broadway                               $317,944.55
R3 Capital Partners Master L.P.                                    New York, NY 10019
BGIS Income Strategies Portfolio                                   Email: Aglenn@kasowitz.com
c/o Kasowitz Benson Torres LLP
Attn: Andrew K. Glenn
1633 Broadway
New York, NY 10019
Email: aglenn@kasowitz.com

California State Teachers’ Retirement System
c/o Kasowitz Benson Torres LLP                                     Kasowitz Benson Torres LLP
Attn: Andrew K. Glenn                                              c/o Andrew K. Glenn
1633 Broadway                                                      1633 Broadway                               $107,983.77
New York, NY 10019                                                 New York, NY 10019
Email: aglenn@kasowitz.com                                         Email: Aglenn@kasowitz.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                        74
                       09-50026-mg       Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                 Schedule
                                                                Pg         1
                                                                    113 of 159

   Initial Required Term Lender Party (or its Designee),                                             Pro Rata Share of Allowed GUC
                                                                       Counsel, Address and Email
                    Address and Email                                                                        Trust Claims*
Delaware Strategic Income Fund, a series of Delaware Group
Government Fund (fka Delaware Core Plus Bond Fund); Delaware
Corporate Bond Fund, a series of Delaware Group Income Funds;
Delaware Diversified Income Fund, a series of Delaware Group
Adviser Funds; Delaware Investments Dividend and Income Fund,
Inc.; Delaware Wealth Builder Fund, a series of Delaware Group
Equity Fund V (fka Delaware Dividend Income Fund); Macquarie
Core Bond Portfolio, a series of Delaware Pooled Trust (fka The
Core Plus Fixed Income Portfolio); Macquarie High Yield Bond
Portfolio, a series of Delaware Pooled Trust (fka The High-Yield
Bond Portfolio); Delaware Enhanced Global Dividend and Income
Fund; Delaware Extended Duration Bond Fund, a series of
Delaware Group Income Funds; Delaware High-Yield                   Kasowitz Benson Torres LLP
Opportunities Fund, a series of Delaware Group Income Funds (on    c/o Andrew K. Glenn
its own behalf and as successor to Delaware Delchester Fund, a     1633 Broadway                              $614,546.58
series of Delaware Group Income Funds); Delaware VIP               New York, NY 10019
Diversified Income Series, a series of Delaware VIP Trust;         Email: Aglenn@kasowitz.com
Delaware VIP High A17Yield Series, a series of Delaware VIP
Trust; Optimum Fixed Income Fund, a series of Optimum Fund
Trust
c/o Kasowitz Benson Torres LLP
Attn: Andrew K. Glenn
1633 Broadway
New York, NY 10019
Email: aglenn@kasowitz.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                       75
                      09-50026-mg       Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                             Schedule
                                                            Pg         1
                                                                114 of 159

   Initial Required Term Lender Party (or its Designee),                                         Pro Rata Share of Allowed GUC
                                                                Counsel, Address and Email
                    Address and Email                                                                    Trust Claims*
Fortress Credit Investments I Ltd.
Fortress Credit Investments II Ltd.
Drawbridge Special Opportunities Fund LP                   Kasowitz Benson Torres LLP
Drawbridge Special Opportunities Fund Ltd.                 c/o Andrew K. Glenn
c/o Kasowitz Benson Torres LLP                             1633 Broadway                                  $990,543.73
Attn: Andrew K. Glenn                                      New York, NY 10019
1633 Broadway                                              Email: Aglenn@kasowitz.com
New York, NY 10019
Email: aglenn@kasowitz.com
Four Corners CLO II Ltd.
c/o Kasowitz Benson Torres LLP                             Kasowitz Benson Torres LLP
Attn: Andrew K. Glenn                                      c/o Andrew K. Glenn
1633 Broadway                                              1633 Broadway                                      $27,494.11
New York, NY 10019                                         New York, NY 10019
Email: aglenn@kasowitz.com                                 Email: Aglenn@kasowitz.com

Four Corners CLO III Ltd.
c/o Kasowitz Benson Torres LLP                             Kasowitz Benson Torres LLP
Attn: Andrew K. Glenn                                      c/o Andrew K. Glenn
1633 Broadway                                              1633 Broadway                                      $27,494.21
New York, NY 10019                                         New York, NY 10019
Email: aglenn@kasowitz.com                                 Email: Aglenn@kasowitz.com

Guggenheim High Yield Fund
c/o Kasowitz Benson Torres LLP                             Kasowitz Benson Torres LLP
Attn: Andrew K. Glenn                                      c/o Andrew K. Glenn
1633 Broadway                                              1633 Broadway                                      $47,653.07
New York, NY 10019                                         New York, NY 10019
Email: aglenn@kasowitz.com                                 Email: Aglenn@kasowitz.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                   76
                       09-50026-mg        Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                               Schedule
                                                              Pg         1
                                                                  115 of 159

   Initial Required Term Lender Party (or its Designee),                                           Pro Rata Share of Allowed GUC
                                                                 Counsel, Address and Email
                    Address and Email                                                                      Trust Claims*
Guggenheim Portfolio Company X, LLC
GPC 69 LLC                                                   Kasowitz Benson Torres LLP
c/o Kasowitz Benson Torres LLP                               c/o Andrew K. Glenn
Attn: Andrew K. Glenn                                        1633 Broadway                                  $145,244.77
1633 Broadway                                                New York, NY 10019
New York, NY 10019                                           Email: Aglenn@kasowitz.com
Email: aglenn@kasowitz.com
Houston Police Officers' Pension System
c/o Kasowitz Benson Torres LLP                               Kasowitz Benson Torres LLP
Attn: Andrew K. Glenn                                        c/o Andrew K. Glenn
1633 Broadway                                                1633 Broadway                                      $7,949.00
New York, NY 10019                                           New York, NY 10019
Email: aglenn@kasowitz.com                                   Email: Aglenn@kasowitz.com

Illinois Municipal Retirement Fund
c/o Kasowitz Benson Torres LLP                               Kasowitz Benson Torres LLP
Attn: Andrew K. Glenn                                        c/o Andrew K. Glenn
1633 Broadway                                                1633 Broadway                                      $45,106.92
New York, NY 10019                                           New York, NY 10019
Email: aglenn@kasowitz.com                                   Email: Aglenn@kasowitz.com

JHF II Floating Rate Income Fund
JHF II High Yield Bond Fund
JHVIT Floating Rate Income Trust                             Kasowitz Benson Torres LLP
JHVIT High Yield Bond Trust                                  c/o Andrew K. Glenn
c/o Kasowitz Benson Torres LLP                               1633 Broadway                                 $1,419,873.28
Attn: Andrew K. Glenn                                        New York, NY 10019
1633 Broadway                                                Email: Aglenn@kasowitz.com
New York, NY 10019
Email: aglenn@kasowitz.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                     77
                       09-50026-mg       Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                  Schedule
                                                                 Pg         1
                                                                     116 of 159

   Initial Required Term Lender Party (or its Designee),                                              Pro Rata Share of Allowed GUC
                                                                      Counsel, Address and Email
                    Address and Email                                                                         Trust Claims*
Lord Abbett Investment Trust - Lord Abbett High Yield Fund
Lord Abbett Investment Trust - Lord Abbett Floating Rate Fund
c/o Kasowitz Benson Torres LLP                                    Kasowitz Benson Torres LLP
Attn: Andrew K. Glenn                                             c/o Andrew K. Glenn
1633 Broadway                                                     1633 Broadway                                    $72,847.21
New York, NY 10019                                                New York, NY 10019
Email: aglenn@kasowitz.com                                        Email: Aglenn@kasowitz.com



LVIP Delaware Bond Fund, a series of Lincoln Variable Insurance
Products Trust
LVIP JP Morgan Retirement Income Fund (the successor to LVIP
Delaware Foundation® Conservative Allocation Fund, a series of    Kasowitz Benson Torres LLP
Lincoln Variable Insurance Products Trust and the LVIP Delaware   c/o Andrew K. Glenn
Managed Fund)                                                     1633 Broadway                                    $1,444.80
c/o Kasowitz Benson Torres LLP                                    New York, NY 10019
Attn: Andrew K. Glenn                                             Email: Aglenn@kasowitz.com
1633 Broadway
New York, NY 10019
Email: aglenn@kasowitz.com
Mason Capital, Ltd.
Mason Capital, LP                                                 Kasowitz Benson Torres LLP
c/o Kasowitz Benson Torres LLP                                    c/o Andrew K. Glenn
Attn: Andrew K. Glenn                                             1633 Broadway                               $1,204,660.71
1633 Broadway                                                     New York, NY 10019
New York, NY 10019                                                Email: Aglenn@kasowitz.com
Email: aglenn@kasowitz.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                        78
                       09-50026-mg       Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                 Schedule
                                                                Pg         1
                                                                    117 of 159

   Initial Required Term Lender Party (or its Designee),                                             Pro Rata Share of Allowed GUC
                                                                       Counsel, Address and Email
                    Address and Email                                                                        Trust Claims*
Missouri State Employees’ Retirement System
c/o Kasowitz Benson Torres LLP                                     Kasowitz Benson Torres LLP
Attn: Andrew K. Glenn                                              c/o Andrew K. Glenn
1633 Broadway                                                      1633 Broadway                                  $23,983.68
New York, NY 10019                                                 New York, NY 10019
Email: aglenn@kasowitz.com                                         Email: Aglenn@kasowitz.com

Neuberger Berman High Yield Strategies Fund Inc. (f/k/a Lehman
Brothers First Trust Income Opportunity Fund)
Neuberger Berman High Income Bond Fund (f/k/a Lehman               Kasowitz Benson Torres LLP
Brothers High Income Bond Fund)                                    c/o Andrew K. Glenn
c/o Kasowitz Benson Torres LLP                                     1633 Broadway                              $122,065.35
Attn: Andrew K. Glenn                                              New York, NY 10019
1633 Broadway                                                      Email: Aglenn@kasowitz.com
New York, NY 10019
Email: aglenn@kasowitz.com
New York Life Insurance Company on behalf of itself, its
subsidiaries, and any fund, account, pool, or investment vehicle
owned, managed or advised by New York Life Insurance Company,
including but not limited to MacKay New York Life Insurance
Company (Guaranteed Products), New York Life Insurance
Company Guaranteed Products, New York Life Insurance Company       Kasowitz Benson Torres LLP
(Guaranteed Products), New York Life Insurance Company GP –        c/o Andrew K. Glenn
Portable Alpha, and MacKay Shields Core Plus Alpha Fund Ltd        1633 Broadway                                  $41,026.32
c/o Kasowitz Benson Torres LLP                                     New York, NY 10019
Attn: Andrew K. Glenn                                              Email: Aglenn@kasowitz.com
1633 Broadway
New York, NY 10019
Email: aglenn@kasowitz.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                       79
                       09-50026-mg       Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                 Schedule
                                                                Pg         1
                                                                    118 of 159

   Initial Required Term Lender Party (or its Designee),                                             Pro Rata Share of Allowed GUC
                                                                   Counsel, Address and Email
                    Address and Email                                                                        Trust Claims*
North Dakota State Investment Board
c/o Kasowitz Benson Torres LLP                                 Kasowitz Benson Torres LLP
Attn: Andrew K. Glenn                                          c/o Andrew K. Glenn
1633 Broadway                                                  1633 Broadway                                      $9,550.20
New York, NY 10019                                             New York, NY 10019
Email: aglenn@kasowitz.com                                     Email: Aglenn@kasowitz.com

PIMCO 1464 - Freescale Semiconductor Inc. Retirement Savings
c/o Kasowitz Benson Torres LLP                                 Kasowitz Benson Torres LLP
Attn: Andrew K. Glenn                                          c/o Andrew K. Glenn
1633 Broadway                                                  1633 Broadway                                      $67,482.48
New York, NY 10019                                             New York, NY 10019
Email: aglenn@kasowitz.com                                     Email: Aglenn@kasowitz.com

PIMCO Income Strategy Fund
PIMCO Income Strategy Fund II
Red River HYPi, L.P.
PIMCO Cayman Trust: PIMCO Cayman Bank Loan Fund
StocksPLUS, Sub-Fund B, LLC
PIMCO Funds: PIMCO Total Return Fund
PIMCO Funds: Private Account Portfolio Series High Yield
Portfolio
                                                               Kasowitz Benson Torres LLP
PIMCO Funds: Global Investors Series plc, Global Investment
                                                               c/o Andrew K. Glenn
Grade Credit Fund
                                                               1633 Broadway                                  $131,057.68
GIS Global Investment Grade Credit Fund
                                                               New York, NY 10019
Fairway Loan Funding Company
                                                               Email: Aglenn@kasowitz.com
Mayport CLO, Ltd.
Portola CLO, Ltd.
c/o Kasowitz Benson Torres LLP
Attn: Andrew K. Glenn
1633 Broadway
New York, NY 10019
Email: aglenn@kasowitz.com



* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                       80
                        09-50026-mg        Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                    Schedule
                                                                   Pg         1
                                                                       119 of 159

   Initial Required Term Lender Party (or its Designee),                                                Pro Rata Share of Allowed GUC
                                                                       Counsel, Address and Email
                    Address and Email                                                                           Trust Claims*
Plumbers & Pipefitters National Pension Fund
c/o Kasowitz Benson Torres LLP                                     Kasowitz Benson Torres LLP
Attn: Andrew K. Glenn                                              c/o Andrew K. Glenn
1633 Broadway                                                      1633 Broadway                                     $72,374.00
New York, NY 10019                                                 New York, NY 10019
Email: aglenn@kasowitz.com                                         Email: Aglenn@kasowitz.com

Putnam Floating Rate Income Fund
c/o Kasowitz Benson Torres LLP                                     Kasowitz Benson Torres LLP
Attn: Andrew K. Glenn                                              c/o Andrew K. Glenn
1633 Broadway                                                      1633 Broadway                                     $42,362.49
New York, NY 10019                                                 New York, NY 10019
Email: aglenn@kasowitz.com                                         Email: Aglenn@kasowitz.com

Russell Investment Company Russell Strategic Bond Fund
Russell Institutional Funds LLC Russell Core Bond Fund
Russell Investment Company plc Russell U.S. Bond Fund
Russell Investment Company plc on behalf of its sub-fund The
Global Strategic Yield Fund, and its successor funds, and Multi-
Style, Multi-Manager Fund plc on behalf of its sub-fund, The       Kasowitz Benson Torres LLP
Global Strategic Yield Fund                                        c/o Andrew K. Glenn
Russell Trust Company Russell Multi-Manager Bond Fund              1633 Broadway                                     $57,791.05
c/o Kasowitz Benson Torres LLP                                     New York, NY 10019
Attn: Andrew K. Glenn                                              Email: Aglenn@kasowitz.com
1633 Broadway
New York, NY 10019
Email: aglenn@kasowitz.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                          81
                       09-50026-mg       Doc 14503-2     Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                Schedule
                                                               Pg         1
                                                                   120 of 159

   Initial Required Term Lender Party (or its Designee),                                            Pro Rata Share of Allowed GUC
                                                                      Counsel, Address and Email
                    Address and Email                                                                       Trust Claims*
Solus Core Opportunities Master Fund
Sola Ltd
Ultra Master Ltd                                                  Kasowitz Benson Torres LLP
c/o Kasowitz Benson Torres LLP                                    c/o Andrew K. Glenn
Attn: Andrew K. Glenn                                             1633 Broadway                                  $96,900.74
1633 Broadway                                                     New York, NY 10019
New York, NY 10019                                                Email: Aglenn@kasowitz.com
Email: aglenn@kasowitz.com
Taconic Capital Partners 1.5 L.P.
Taconic Market Dislocation Fund II L.P.
Taconic Market Dislocation Master Fund II L.P.                    Kasowitz Benson Torres LLP
Taconic Opportunity Fund L.P.                                     c/o Andrew K. Glenn
c/o Kasowitz Benson Torres LLP                                    1633 Broadway                             $2,337,485.31
Attn: Andrew K. Glenn                                             New York, NY 10019
1633 Broadway                                                     Email: Aglenn@kasowitz.com
New York, NY 10019
Email: aglenn@kasowitz.com
The Lincoln National Life Insurance Company Separate Account 12
The Lincoln National Life Insurance Company Separate Account 20
c/o Kasowitz Benson Torres LLP                                    Kasowitz Benson Torres LLP
Attn: Andrew K. Glenn                                             c/o Andrew K. Glenn
1633 Broadway                                                     1633 Broadway                                  $22,280.86
New York, NY 10019                                                New York, NY 10019
Email: aglenn@kasowitz.com                                        Email: Aglenn@kasowitz.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                      82
                         09-50026-mg        Doc 14503-2        Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                      Schedule
                                                                     Pg         1
                                                                         121 of 159

   Initial Required Term Lender Party (or its Designee),                                                  Pro Rata Share of Allowed GUC
                                                                            Counsel, Address and Email
                    Address and Email                                                                             Trust Claims*
Thrivent Financial for Lutherans
Thrivent High Yield Fund, a series of Thrivent Mutual Funds
Thrivent High Yield Portfolio, a series of Thrivent Series Fund, Inc.
Thrivent Income Fund, a series of Thrivent Mutual Funds
Thrivent Income Portfolio, a series of Thrivent Series Fund, Inc.       Kasowitz Benson Torres LLP
c/o Kasowitz Benson Torres LLP                                          c/o Andrew K. Glenn
Attn: Andrew K. Glenn                                                   1633 Broadway                              $423,366.47
1633 Broadway                                                           New York, NY 10019
New York, NY 10019                                                      Email: Aglenn@kasowitz.com
Email: aglenn@kasowitz.com




Virginia Retirement System
c/o Kasowitz Benson Torres LLP                                          Kasowitz Benson Torres LLP
Attn: Andrew K. Glenn                                                   c/o Andrew K. Glenn
1633 Broadway                                                           1633 Broadway                              $118,080.65
New York, NY 10019                                                      New York, NY 10019
Email: aglenn@kasowitz.com                                              Email: Aglenn@kasowitz.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                            83
                       09-50026-mg          Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18        Exhibit B
                                                                 Schedule
                                                                Pg         1
                                                                    122 of 159

Remaining Required Term Lender Party (or its Designee),                                                 Pro Rata Share of Allowed GUC
                                                                   Counsel, Address and Email
                 Address and Email                                                                              Trust Claims*
Grand Central Asset Trust, SIL Series
                                                               Davis Polk & Wardwell LLP
c/o Fiona M. Fallon
                                                               c/o Elliot Moskowitz
Barclays Bank PLC
                                                               450 Lexington Avenue                                                $214.38
745 Seventh Avenue
                                                               New York, NY 10017
New York, NY 10019
                                                               Email: elliot.moskowitz@davispolk.com
Email: fiona.m.fallon@barclayscapital.com
Carlyle High Yield Par IX Ltd.
                                                               Hahn & Hessen LLP                       [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                               c/o Mark T. Power                       Trust Claims in respect of Initial
Attn: Mark T. Power
                                                               488 Madison Avenue                      Defense Costs incurred by Hahn &
488 Madison Avenue
                                                               New York, NY 10022                      Hessen LLP on behalf of all of its
New York, NY 10022
                                                               Email: Mpower@hahnhessen.com            clients is listed above]
email: MPower@hahnhessen.com
Coca-Cola Company Retirement & Master Trust
                                                               Hahn & Hessen LLP                       [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                               c/o Mark T. Power                       Trust Claims in respect of Initial
Attn: Mark T. Power
                                                               488 Madison Avenue                      Defense Costs incurred by Hahn &
488 Madison Avenue
                                                               New York, NY 10022                      Hessen LLP on behalf of all of its
New York, NY 10022
                                                               Email: Mpower@hahnhessen.com            clients is listed above]
email: MPower@hahnhessen.com
GoldenTree Loan Opportunities III, Ltd.
                                                               Hahn & Hessen LLP                       [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                               c/o Mark T. Power                       Trust Claims in respect of Initial
Attn: Mark T. Power
                                                               488 Madison Avenue                      Defense Costs incurred by Hahn &
488 Madison Avenue
                                                               New York, NY 10022                      Hessen LLP on behalf of all of its
New York, NY 10022
                                                               Email: Mpower@hahnhessen.com            clients is listed above]
email: MPower@hahnhessen.com
GoldenTree Loan Opportunities IV, Ltd.
                                                               Hahn & Hessen LLP                       [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                               c/o Mark T. Power                       Trust Claims in respect of Initial
Attn: Mark T. Power
                                                               488 Madison Avenue                      Defense Costs incurred by Hahn &
488 Madison Avenue
                                                               New York, NY 10022                      Hessen LLP on behalf of all of its
New York, NY 10022
                                                               Email: Mpower@hahnhessen.com            clients is listed above]
email: MPower@hahnhessen.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                               84
                       09-50026-mg        Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                               Schedule
                                                              Pg         1
                                                                  123 of 159

Remaining Required Term Lender Party (or its Designee),                                            Pro Rata Share of Allowed GUC
                                                                 Counsel, Address and Email
                 Address and Email                                                                         Trust Claims*
Hewett’s Island CLO IV
                                                             Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                             c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                             488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                             New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                             Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Hewett’s Island CLO V Ltd.
                                                             Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                             c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                             488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                             New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                             Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Hewett’s Island CLO VI Ltd.
                                                             Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                             c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                             488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                             New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                             Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Oak Hill Credit Opportunities Financing Ltd.
                                                             Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                             c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                             488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                             New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                             Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Oak Hill Credit Opportunities Master Fund, Ltd.
                                                             Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                             c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                             488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                             New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                             Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                       85
                       09-50026-mg       Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                              Schedule
                                                             Pg         1
                                                                 124 of 159

Remaining Required Term Lender Party (or its Designee),                                           Pro Rata Share of Allowed GUC
                                                                Counsel, Address and Email
                 Address and Email                                                                        Trust Claims*
Oak Hill Credit Partners II Ltd.
c/o Hahn & Hessen LLP                                       Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
Attn: Mark T. Power                                         c/o Mark T. Power                 Trust Claims in respect of Initial
488 Madison Avenue                                          488 Madison Avenue                Defense Costs incurred by Hahn &
New York, NY 10022                                          New York, NY 10022                Hessen LLP on behalf of all of its
email: MPower@hahnhessen.com                                Email: Mpower@hahnhessen.com      clients is listed above]

Oak Hill Credit Partners III Ltd.
                                                            Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                            c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                            488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                            New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                            Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Oak Hill Credit Partners IV Ltd.
                                                            Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                            c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                            488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                            New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                            Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
Oak Hill Credit Partners V Ltd.
                                                            Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                            c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                            488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                            New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                            Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
OHA Capital Solution Financing (Offshore), Ltd.
                                                            Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                            c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                            488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                            New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                            Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                      86
                       09-50026-mg       Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                  Schedule
                                                                 Pg         1
                                                                     125 of 159

Remaining Required Term Lender Party (or its Designee),                                               Pro Rata Share of Allowed GUC
                                                                    Counsel, Address and Email
                 Address and Email                                                                            Trust Claims*
OHA Capital Solution Financing (Onshore), Ltd.
                                                                Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                                Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
OHA Park Avenue CLO I Ltd.
                                                                Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                                Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
OHSF Financing Ltd.
                                                                Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                                Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
OHSF II Financing Ltd.
                                                                Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP
                                                                c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power
                                                                488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue
                                                                New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022
                                                                Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com

Inter-Local Pension Fund of the Graphic Communications
Conference of the International Brotherhood of Teamsters        Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP                                           c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power                                             488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue                                              New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022                                              Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com



* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                          87
                        09-50026-mg        Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                                                   Schedule
                                                                  Pg         1
                                                                      126 of 159

Remaining Required Term Lender Party (or its Designee),                                                Pro Rata Share of Allowed GUC
                                                                     Counsel, Address and Email
                 Address and Email                                                                             Trust Claims*
Stichting Pensioenfonds van de Metalektro f/k/a Stichting
Bedrijfstakpensioenfonds Voor De Metalektro                      Hahn & Hessen LLP                 [The aggregate share of Allowed GUC
c/o Hahn & Hessen LLP                                            c/o Mark T. Power                 Trust Claims in respect of Initial
Attn: Mark T. Power                                              488 Madison Avenue                Defense Costs incurred by Hahn &
488 Madison Avenue                                               New York, NY 10022                Hessen LLP on behalf of all of its
New York, NY 10022                                               Email: Mpower@hahnhessen.com      clients is listed above]
email: MPower@hahnhessen.com
                                                                 Jones Day
                                                                 c/o Christopher DiPompeo
                                                                 51 Louisiana Ave., N.W.
                                                                 Washington, D.C. 20001
Caterpillar Inc. Pension Master Trust
                                                                 Email: cdipompeo@jonesday.com
Attn: Asha Mehrotra
510 Lake Cook Rd., Suite 100                                                                                        $25,629.14
                                                                 Munger, Tolles & Olson LLP
Deerfield, IL 60015
                                                                 c/o Nicholas Fram
Email: Mehrotra_Asha_T@cat.com
                                                                 560 Mission St., 27th Floor
                                                                 San Francisco, CA 94105
                                                                 Email: nicholas.fram@mto.com

Genesis CLO 2007-1 Ltd.
c/o Kasowitz Benson Torres LLP                                   Kasowitz Benson Torres LLP
Attn: Andrew K. Glenn                                            c/o Andrew K. Glenn
1633 Broadway                                                    1633 Broadway                                      $42,917.63
New York, NY 10019                                               New York, NY 10019
Email: aglenn@kasowitz.com                                       Email: Aglenn@kasowitz.com

Golden Knight II CLO, Ltd.
                                                                 Kasowitz Benson Torres LLP
c/o Kasowitz Benson Torres LLP
                                                                 c/o Andrew K. Glenn
Attn: Andrew K. Glenn
                                                                 1633 Broadway                                        $0.00
1633 Broadway
                                                                 New York, NY 10019
New York, NY 10019
                                                                 Email: Aglenn@kasowitz.com
Email: aglenn@kasowitz.com




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                           88
                       09-50026-mg        Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18      Exhibit B
                                                                   Schedule
                                                                  Pg         1
                                                                      127 of 159

Remaining Required Term Lender Party (or its Designee),                                                 Pro Rata Share of Allowed GUC
                                                                     Counsel, Address and Email
                 Address and Email                                                                              Trust Claims*
Teachers' Retirement System of Oklahoma
c/o Kasowitz Benson Torres LLP                                                                         [The pro rata share of Allowed GUC
Attn: Andrew K. Glenn                                                                                  Trust Claims in respect of Initial
1633 Broadway                                                                                          Defense Costs incurred by Kasowitz
New York, NY 10019                                                                                     Benson Torres LLP on behalf of
                                                                 Kasowitz Benson Torres LLP
Email: aglenn@kasowitz.com                                                                             Teachers' Retirement System of
                                                                 c/o Andrew K. Glenn
                                                                                                       Oklahoma is currently included with
                                                                 1633 Broadway
                                                                                                       the Pro Rata Share of Allowed GUC
                                                                 New York, NY 10019
                                                                                                       Trust Claims listed above for Lord
                                                                 Email: Aglenn@kasowitz.com
                                                                                                       Abbett Investment Fund - Lord Abbett
                                                                                                       High Yield Fund and Lord Abbett
                                                                                                       Investment Trust - Lord Abbett
                                                                                                       Floating Rate Fund]

Fire & Police Employees' Retirement System of the City of
Baltimore                                                        Kasowitz Benson Torres LLP
c/o Kasowitz Benson Torres LLP                                   c/o Andrew K. Glenn
Attn: Andrew K. Glenn                                            1633 Broadway                                        $20,408.28
1633 Broadway                                                    New York, NY 10019
New York, NY 10019                                               Email: Aglenn@kasowitz.com
Email: aglenn@kasowitz.com
SF-3 Segregated Portfolio
c/o Kasowitz Benson Torres LLP                                   Kasowitz Benson Torres LLP
Attn: Andrew K. Glenn                                            c/o Andrew K. Glenn
1633 Broadway                                                    1633 Broadway                                         $370.41
New York, NY 10019                                               New York, NY 10019
Email: aglenn@kasowitz.com                                       Email: Aglenn@kasowitz.com


                                                                                              Total:                         $231,000,000.00




* The pro rata shares of the Allowed AAT Claims and Allowed GUC Trust Claims are the same.                                                89
09-50026-mg         Doc 14503-2           Filed 05/13/19 Entered 05/13/19 15:39:18         Exhibit B
                                                Pg 128 of 159


                                                  EXHIBIT A

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x
In re:
                                                                           Chapter 11
MOTORS LIQUIDATION COMPANY, f/k/a
GENERAL MOTORS CORPORATION, et al.,                                        Case No. 09-50026 (MG)
                                                                           (Jointly Administered)

                                                   Debtors.
-----------------------------------------------------------------------x
MOTORS LIQUIDATION COMPANY AVOIDANCE
ACTION TRUST, by and through the Wilmington Trust
Company, solely in its capacity as Trust Administrator and
Trustee,                                                                   Adversary Proceeding

                                                     Plaintiff,            Case No. 09-00504 (MG)

                                against

JPMORGAN CHASE BANK, N.A., et al.,

                                                      Defendants.
-----------------------------------------------------------------------x

       ORDER PURSUANT TO SECTIONS 105 AND 1142 OF THE BANKRUPTCY
               CODE AND BANKRUPTCY RULE 9019 APPROVING
           THE SETTLEMENT AGREEMENT AND RELATED RELIEF

        Upon the motion (the “Motion”) of Motors Liquidation Company Avoidance Action Trust

(the “AAT”) pursuant to Bankruptcy Code sections 105(a) and 1142 and Bankruptcy Rule 9019

dated April __, 2019 for approval of the settlement agreement (the “Settlement Agreement”)

dated as of April 10, 2019, entered into among the AAT, the Motors Liquidation Company GUC

Trust (the “GUC Trust”), each of the defendants in the Term Loan Avoidance Action that are

listed on Schedule 1 to the Settlement Agreement (including any dissolved defendant on behalf of

which its former manager or other related Person executed the Settlement Agreement), including,

without limitation, JPMorgan Chase Bank, N.A., in its individual capacity and as administrative
09-50026-mg       Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18             Exhibit B
                                          Pg 129 of 159


agent (in both such capacities, “JPMorgan”) under a Term Loan Agreement dated as of November

29, 2006 and amended from time to time (the “Term Loan Agreement”), and Simpson Thacher

& Bartlett LLP (each a “Party,” and collectively, the “Parties”)1; and the joinder to the Motion

by the GUC Trust dated ________; and the Court having jurisdiction to consider the Motion and

the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334; and consideration of

the Motion and the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b);

and venue being proper before this Court pursuant to 28 U.S.C. § 1409; and upon consideration of

the Declaration of Arthur J. Gonzalez dated April __, 2019; and due and proper notice of the

Settlement Agreement having been given, and no other or further notice being necessary; and the

Court having reviewed the Settlement Agreement; and after due deliberation and for good cause

shown,

         THE COURT FINDS2:

         A.    The legal and factual bases set forth in the Motion establish just and sufficient cause

to grant the relief requested therein.

         B.    The Settlement Agreement and the actions contemplated thereby, including the

releases and bar order given therein, meet the standards established by the Second Circuit for the

approval of a compromise and settlement in bankruptcy, and are reasonable, fair and equitable and

supported by adequate consideration.




1
        The Settlement Agreement is annexed as Exhibit __ to the Motion. Capitalized terms
used in this Order without definition have the meanings ascribed thereto in the Settlement
Agreement.
2
        The findings and conclusions set forth herein constitute the Court’s findings of fact and
conclusions of law pursuant to Bankruptcy Rule 7052. To the extent that any of the findings of
fact constitute conclusions of law, they are adopted as such. To the extent any of the following
conclusions of law constitute findings of fact, they are adopted as such.


                                                 2
09-50026-mg       Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18          Exhibit B
                                          Pg 130 of 159


       C.      The Settlement Agreement and the actions contemplated thereby, including the

releases given therein, are in the best interests of the beneficiaries of the AAT.

       NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      The Motion is GRANTED and the Settlement Agreement is APPROVED.

       2.      Any and all objections to the Motion or the relief requested therein that have not

been withdrawn, waived or settled, and all reservations of rights included therein, are hereby

overruled on the merits.

       3.      The AAT and the GUC Trust are authorized to take all necessary steps pursuant to

the terms and conditions of the Settlement Agreement to effectuate the Settlement Agreement and

the other Settlement Documents, including without limitation, execution, delivery and

performance of the Settlement Agreement and the other Settlement Documents, allowance of the

Allowed TL Claims, and effectuation of the releases, bar order and the covenants not to sue

incorporated in the Settlement Agreement, the other Settlement Documents and/or this Order.

       4.      As evidenced by the affidavits of service filed with this Court, and in accordance

with the procedures described in the Motion, notice has been given and a reasonable opportunity

to object or be heard with respect to the Motion and the relief requested therein has been afforded

to (a) the potential beneficiaries of the AAT, including the holders of Allowed General Unsecured

Claims (as defined in the AAT Agreement); (b) the DIP Lenders; (c) the Capital Providers; (d) the

Office of the United States Trustee for the Southern District of New York; (e) counsel to the

Signatory Plaintiffs, as such term is defined in the settlement agreement by and among the

Signatory Plaintiffs and the GUC Trust, dated as of February 1, 2019; (f) JPMorgan; (g) the

Defendants Steering Committee Counsel; (h) all other Term Lender counsel of record; (i) any other

Term Lender recipient of the Term Loan Repayment at the electronic or physical address provided




                                                  3
09-50026-mg       Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18            Exhibit B
                                         Pg 131 of 159


to JPMorgan, as agent, by the Term Lender as of June 30, 2009 (or such other address, if any, as

provided by such Term Lender to JPMorgan thereafter in connection with the Term Loan

Avoidance Action); (j) any Net Proceeds Counter-Party to a Net Proceeds Transaction with

JPMorgan; (k) any Net Proceeds Counter-Party to a Net Proceeds Transaction with a Non-

JPMorgan Term Lender Party, provided that such Net Proceeds Counter-Party is known to the

employee or representative of such Non-JPMorgan Term Lender Party who is responsible for

supervising the defense of the Term Loan Avoidance Action; (l) additional publication notice of

the Motion has been published in The New York Times and Investor’s Business Daily, as set forth

in the Settlement Agreement; and the notice was good, sufficient and appropriate in light of the

circumstances and the nature of the relief requested, and no other or further notice is or shall be

required.

       5.      The Fee Examiner shall be given the maximum immunity permitted by law from

civil actions for all acts taken or omitted in the performance of her duties. In addition to such

immunity, no action may be commenced against the Fee Examiner in connection with Fee

Examiner matters except in this Court and only with the prior approval of this Court, which retains

exclusive jurisdiction.

       6.      This Order is a final order within the meaning of 28 U.S.C. § 158(a).

       7.      Upon entry of this Order, any Person (other than a DIP Lender) that is not a

signatory to the Settlement Agreement is permanently barred, enjoined, and restrained from

contesting or disputing the reasonableness of the settlement, or commencing, prosecuting, or

asserting any Actions, including, without limitation, Actions for contribution, indemnity, or

comparative fault (however denominated and on whatsoever theory), arising out of or related to

any Released Matters.




                                                4
09-50026-mg        Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18            Exhibit B
                                           Pg 132 of 159


        8.      JPMorgan is authorized in its capacity as administrative agent pursuant to Section

8.05 of the Term Loan Agreement to grant the releases by the Term Lenders contemplated by the

Settlement Agreement.

        9.      For the avoidance of doubt, nothing in this Order shall preclude: (i) claims by the

Parties to the Settlement Agreement or Settlement Documents to enforce any obligations created

therein; (ii) claims by the Parties to the Settlement Agreement to enforce this Order; or (iii) claims

by JPMorgan and the non-JPMorgan Term Lender Parties to pursue, receive or retain distributions

on the Allowed TL Claims allocated in Schedule 1 of the Settlement Agreement.

        10.     The AAT Settlement Payment is (i) being made to the AAT to settle the Term Loan

Avoidance Action against the Term Lenders, (ii) a partial repayment of the Term Loan Repayment

on behalf of the Term Lenders, and (iii) a recovery by the AAT of the proceeds of the Term Loan

Avoidance Action.

        11.     The claims arising in favor of the Term Lenders as a result of the AAT Settlement

Payment are allowed claims against the GUC Trust and the AAT pursuant to Bankruptcy Code

section 502(h), and are “Term Loan Avoidance Action Claims” under and as defined in the GUC

Trust Agreement and the AAT Agreement, respectively.

        12.     The failure to specifically include any particular provision of the Settlement

Agreement in this Order shall not diminish or impair the effectiveness of such provision, it being

the intent of this Court that the Settlement Agreement, and all actions required for its

implementation, be approved in its entirety.

        13.     If the Final Closing Conditions are not met, then this Order shall be deemed to be

nullified and void ab initio in all respects.

        14.     This Order shall be immediately effective and enforceable upon entry.




                                                  5
09-50026-mg      Doc 14503-2    Filed 05/13/19 Entered 05/13/19 15:39:18       Exhibit B
                                      Pg 133 of 159


       15.    The Court shall retain jurisdiction to hear and determine any and all matters

concerning this Order.

IT IS SO ORDERED.


Dated: ___________, 2019
       New York, New York



                                          MARTIN GLENN
                                          United States Bankruptcy Judge




                                            6
09-50026-mg      Doc 14503-2          Filed 05/13/19 Entered 05/13/19 15:39:18         Exhibit B
                                            Pg 134 of 159


                                            EXHIBIT B

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                 :
 In re:                                                          :   Chapter 11 Case
                                                                 :
 MOTORS LIQUIDATION COMPANY, et al.,                             :   Case No. 09-50026 (MG)
                                                                 :
                         Debtors.                                :   (Jointly Administered)
                                                                 :
                                                                 :
 MOTORS LIQUIDATION COMPANY AVOIDANCE                            :   Adversary Proceeding
 ACTION TRUST, by and through the Wilmington Trust               :
 Company, solely in its capacity as Trust Administrator and      :   Case No. 09-00504 (MG)
 Trustee,                                                        :
                                                                 :
                         Plaintiff,                              :
 vs.                                                             :
                                                                 :
 JPMORGAN CHASE BANK, N.A., individually and as                  :
 Administrative Agent for Various Lenders Party to the Term      :
 Loan Agreement described herein, et al.,                        :
                                                                 :
                         Defendants.                             :
                                                                 :

                           [PROPOSED] ORDER OF DISMISSAL

               WHEREAS, the Motors Liquidation Company Avoidance Action Trust (the

“AAT”) has negotiated and agreed to a settlement of its claims in the above-captioned action (the

“Action”);

               NOW, THEREFORE, IT IS HEREBY ORDERED, that:

          1.   The AAT’s claims in the Action are dismissed with prejudice and without costs

except as provided and in accordance with the settlement agreement settling all claims in the

Action (the “Settlement Agreement”).
09-50026-mg      Doc 14503-2     Filed 05/13/19 Entered 05/13/19 15:39:18         Exhibit B
                                       Pg 135 of 159


       2.     The Settlement Agreement shall not be admissible in any proceeding, except to

enforce the terms of the Settlement Agreement.


Dated: __________, 2019


BINDER & SCHWARTZ LLP


By:    _______________________
       Eric B. Fisher
       Neil S. Binder
       Lindsay A. Bush
       Lauren K. Handelsman
       Tessa B. Harvey
       Lisa C. Lightbody
       366 Madison Avenue, 6th Floor
       New York, New York 10017
       Telephone: (212) 510-7008
       Facsimile: (212) 510-7008

       Attorneys for the Motors Liquidation
       Company Avoidance Action Trust



       SO ORDERED this _________ day of _____________, 2019.


                                                         _________________________
                                                                Martin Glenn
                                                         United State Bankruptcy Judge




                                              -2-
09-50026-mg    Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                   Pg 136 of 159


                                   EXHIBIT C

    IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

                                              )
 MOTORS LIQUIDATION COMPANY                   )
 AVOIDANCE ACTION TRUST, by                   )
 and through the Wilmington Trust             )
 Company, solely in its capacity as Trust     )
 Administrator and Trustee,                   )
                                                         C.A. No. 12191-VCS
              Plaintiff,                      )
                                              )
       v.
                                              )
 OAKTREE LOAN FUND, L.P.,                     )
              Defendant.                      )
                                              )

                  STIPULATION AND [PROPOSED] ORDER
                     OF DISMISSAL WITH PREJUDICE

      Plaintiff Motors Liquidation Company Avoidance Action Trust, by and

through the Wilmington Trust Company, solely in its capacity as Trust

Administrator and Trustee, and Oaktree Loan Fund, L.P., by and through Oaktree

Loan Fund GP, L.P., solely in its capacity as Trustee, hereby stipulate and agree,

pursuant to Rule 41(a)(1)(ii), and subject to the approval of the Court, to the

dismissal with prejudice of the above-captioned action and all claims asserted

therein.

      The parties shall bear their own fees and costs.
09-50026-mg   Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18   Exhibit B
                                  Pg 137 of 159


                                      YOUNG CONAWAY STARGATT
                                      & TAYLOR, LLP


                                      /s/                    .
OF COUNSEL:                           Elena C. Norman (#4780)
                                      Richard J. Thomas (#5073)
Eric B. Fisher                        Rodney Square
Neil S. Binder                        1000 North King Street
Lindsay A. Bush                       Wilmington, DE 19801
Lauren K. Handelsman                  (302) 571-6600
BINDER & SCHWARTZ LLP
366 Madison Avenue, 6th Floor         Counsel for Plaintiff Motors
New York, New York 10017              Liquidation Company Avoidance
(212) 510-7008                        Action Trust, by and through
                                      Wilmington Trust Company, solely in
                                      its   capacity    as    the  Trust
                                      Administrator and Trustee



                                        ROSS ARONSTAM & MORITZ LLP

OF COUNSEL:                             /s/
                                        David E. Ross (Bar No. 5228)
Erin L. Burke                           Benjamin Z. Grossberg (Bar No. 5615)
JONES DAY                               100 S. West Street, Suite 400
555 South Flower Street                 Wilmington, Delaware 19801
Fiftieth Floor                          (302) 576-1600
Los Angeles, California 90071
(213) 243-2692                          Attorneys for Defendant Oaktree Loan
                                        Fund GP, L.P, solely in its capacity as
C. Kevin Marshall                       Trustee of and for Defendant Oaktree
JONES DAY                               Loan Fund, L.P.
51 Louisiana Avenue, N.W.
Washington, D.C. 20001-2113
(202) 879-3851

Dated: _____________
09-50026-mg     Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18   Exhibit B
                                    Pg 138 of 159


              SO ORDERED this ___ day of _____, 2019



              Vice Chancellor Joseph R. Slights III
09-50026-mg    Doc 14503-2    Filed 05/13/19 Entered 05/13/19 15:39:18     Exhibit B
                                    Pg 139 of 159


    IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


                                               )
 MOTORS LIQUIDATION COMPANY                    )
 AVOIDANCE ACTION TRUST, by                    )
 and through the Wilmington Trust              )
 Company, solely in its capacity as Trust      )
 Administrator and Trustee,                    )
                                                         C.A. No. 12248-VCS
              Plaintiff,                       )
                                               )
       v.
                                               )
 SSS FUNDING II, LLC,                          )
              Defendant.                       )
                                               )

                  STIPULATION AND [PROPOSED] ORDER
                     OF DISMISSAL WITH PREJUDICE

      Plaintiff Motors Liquidation Company Avoidance Action Trust, by and

through the Wilmington Trust Company, solely in its capacity as Trust

Administrator and Trustee, and SSS Funding II, LLC, by and through Sankaty

Special Situations I, L.P., solely in its capacity as Receiver, hereby stipulate and

agree, pursuant to Rule 41(a)(1)(ii), and subject to the approval of the Court, to the

dismissal with prejudice of the above-captioned action and all claims asserted

therein.

      The parties shall bear their own fees and costs.
09-50026-mg   Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18    Exhibit B
                                  Pg 140 of 159


                                      YOUNG CONAWAY STARGATT
                                      & TAYLOR, LLP


                                      /s/                    .
OF COUNSEL:                           Elena C. Norman (#4780)
                                      Richard J. Thomas (#5073)
Eric B. Fisher                        Rodney Square
Neil S. Binder                        1000 North King Street
Lindsay A. Bush                       Wilmington, DE 19801
Lauren K. Handelsman                  (302) 571-6600
BINDER & SCHWARTZ LLP
366 Madison Avenue, 6th Floor         Counsel for Plaintiff Motors
New York, New York 10017              Liquidation Company Avoidance
(212) 510-7008                        Action Trust, by and through
                                      Wilmington Trust Company, solely in
                                      its   capacity    as    the  Trust
                                      Administrator and Trustee


                                        ROSS ARONSTAM & MORITZ LLP

OF COUNSEL:                             /s/
                                        David E. Ross (Bar No. 5228)
Erin L. Burke                           Benjamin Z. Grossberg (Bar No. 5615)
JONES DAY                               100 S. West Street, Suite 400
555 South Flower Street                 Wilmington, Delaware 19801
Fiftieth Floor                          (302) 576-1600
Los Angeles, California 90071
(213) 243-2692                          Attorneys for Sankaty Special
                                        Situations I, L.P., solely in its capacity
C. Kevin Marshall                       as Receiver for Defendant SSS Funding
JONES DAY                               II, LLC
51 Louisiana Avenue, N.W.
Washington, D.C. 20001-2113
(202) 879-3851

Dated: ____________
09-50026-mg     Doc 14503-2   Filed 05/13/19 Entered 05/13/19 15:39:18   Exhibit B
                                    Pg 141 of 159


              SO ORDERED this ___ day of _____, 2019



              Vice Chancellor Joseph R. Slights III
09-50026-mg      Doc 14503-2          Filed 05/13/19 Entered 05/13/19 15:39:18          Exhibit B
                                            Pg 142 of 159


                                            EXHIBIT D

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                  :
 In re:                                                           :   Chapter 11 Case
                                                                  :
 MOTORS LIQUIDATION COMPANY, et al.,                              :   Case No. 09-50026 (MG)
                                                                  :
                         Debtors.                                 :   (Jointly Administered)
                                                                  :
                                                                  :
 MOTORS LIQUIDATION COMPANY AVOIDANCE                             :   Adversary Proceeding
 ACTION TRUST, by and through the Wilmington Trust                :
 Company, solely in its capacity as Trust Administrator and       :   Case No. 09-00504 (MG)
 Trustee,                                                         :
                                                                  :
                         Plaintiff,                               :
 vs.                                                              :
                                                                  :
 JPMORGAN CHASE BANK, N.A., individually and as                   :
 Administrative Agent for Various Lenders Party to the Term       :
 Loan Agreement described herein, et al.,                         :
                                                                  :
                         Defendants.                              :
                                                                  :

               STIPULATION AND [PROPOSED] ORDER OF DISMISSAL

               WHEREAS, the undersigned parties to the above-captioned action (the “Action”)

have negotiated and agreed to a settlement of their claims and cross-claims in the Action:

               NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, that:

          1.   All claims and cross-claims by the undersigned parties are dismissed with

prejudice and without costs except as provided and in accordance with the settlement agreement

settling all claims in the Action (the “Settlement Agreement”).

          2.   The Settlement Agreement shall not be admissible in any proceeding, except to

enforce the terms of the Settlement Agreement.
09-50026-mg     Doc 14503-2     Filed 05/13/19 Entered 05/13/19 15:39:18   Exhibit B
                                      Pg 143 of 159


Dated: ____________, 2019

WACHTELL, LIPTON, ROSEN & KATZ

By:   _______________________
      Marc Wolinsky
      Harold S. Novikoff
      Amy R. Wolf
      51 West 52nd Street
      New York, New York 10019
      Telephone: (212) 403-1000
      Facsimile: (212) 403-2000
      Email: MWolinsky@wlrk.com

KELLEY DRYE & WARREN LLP

      John M. Callagy
      Nicholas J. Panarella
      Martin A. Krolewski
      101 Park Avenue
      New York, New York 10178
      Telephone: (212) 808-7800
      Facsimile: (212) 808-7897
      Email: JCallagy@kelleydrye.com

JONES DAY

      C. Lee Wilson
      250 Vesey Street
      New York, New York 10281
      Telephone: (212) 326-3885
      Facsimile: (212) 755-7306
      Email: CLWilson@jonesday.com

Attorneys for Defendant and Cross-Claim
Defendant JPMorgan Chase Bank, N.A.




                                          -2-
09-50026-mg     Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18   Exhibit B
                                       Pg 144 of 159


MUNGER, TOLLES & OLSON LLP

By:    _______________________
       John W. Spiegel
       Bradley R. Schneider
       Matthew A. Macdonald
       350 South Grand Avenue, 50th Floor
       Los Angeles, CA 90071
       Telephone: (213) 683-9100
       Email: john.spiegel@mto.com

JONES DAY

       Bruce Bennett
       Erin Burke
       555 South Flower Street, 50th Floor
       Los Angeles, CA 90071
       Telephone: (213) 489-3939
       Email: bbennett@jonesday.com

       Gregory Shumaker
       Christopher DiPompeo
       51 Louisiana Avenue, N.W.
       Washington, D.C. 20001
       Telephone: (202) 879-3939
       Email: gshumaker@jonesday.com

Attorneys for the Term Loan Lenders as listed in
Appendix A to the Consent Motion to Withdraw [Dkt. 753]


KASOWITZ, BENSON, TORRES & FRIEDMAN LLP

By:    _______________________
       Andrew K. Glenn
       Michelle Genet Bernstein
       Frank DiCarlo
       1633 Broadway
       New York, NY 10019
       Tel: (212) 506-1700
       Email: aglenn@kasowitz.com

Attorneys for the Ad Hoc Group of Cross-Claiming
Term Lenders listed in Appendix A to Dkt. 334 and
the Ad Hoc Supplemental Group of Answering Term
Lenders listed in Appendix A to Dkt. 690




                                             -3-
09-50026-mg    Doc 14503-2     Filed 05/13/19 Entered 05/13/19 15:39:18   Exhibit B
                                     Pg 145 of 159


ENTWISTLE & CAPPUCCI LLP

By:    ______________________
      Joshua K. Porter
      299 Park Avenue, 20th Floor
      New York, NY 10171
      Tel: (212) 894-7282
      Email: jporter@entwistle-law.com

      Attorneys for Teachers’ Retirement System
      of the State of Illinois and TCW Illinois
      State Board of Investments


BARONE MOONEY NEWMAN & FOREMAN

By:    ______________________
      Cindy Newman
      343 Thornall Street, Suite 650
      Edison, New Jersey 08837
      Tel: (732) 494-0050
      Email: Cindy.Newman@csaa.com

      Attorneys for Wells Cap Mgmt—13923601




                                            -4-
09-50026-mg       Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18               Exhibit B
                                          Pg 146 of 159


                                             EXHIBIT E

     MUTUAL RELEASES BY AND AMONG UNITED STATES DEPARTMENT OF
   TREASURY ON BEHALF OF THE DIP LENDERS; JPMORGAN CHASE BANK, N.A.;
                 AND SIMPSON THACHER & BARTLETT LLP

        The United States Department of Treasury (“Treasury”), on behalf of itself and, in
Treasury’s capacity as Required Lender, Export Development Canada (collectively, the “DIP
Lenders”), in each case on behalf of itself and on behalf of its past, present and future
representatives, beneficiaries, monitors, trustees, agents and predecessor and successor entities,
hereby does and shall be deemed to fully, finally and forever generally release, waive and
discharge JPMorgan Chase Bank, N.A. (“JPMorgan”), Simpson Thacher & Bartlett LLP (“STB”)
and each of their respective predecessors, successors and assigns, past, present and future direct
and indirect parents, subsidiaries, affiliates and all of their respective property, and each of their
respective past, present and future partners, members, officers, directors, employees, divisions,
branches, control persons, attorneys, financial advisors, accountants, investment bankers,
investment advisors, actuaries, professionals, collateral managers, equity holders, noteholders,
agents, trustees and representatives and all of their respective property, if any, from and in respect
of all Released Matters, as defined below.

        JPMorgan and STB, in each case on behalf of itself and on behalf of its past, present and
future representatives, beneficiaries, monitors, trustees, agents and predecessor and successor
entities, hereby does and shall be deemed to fully, finally and forever generally release, waive and
discharge each of the DIP Lenders and each of their respective predecessors, successors and
assigns, past, present and future direct and indirect parents, subsidiaries, affiliates and all of their
respective property, and each of their respective past, present and future partners, members,
officers, directors, employees, divisions, branches, control persons, attorneys, financial advisors,
accountants, investment bankers, investment advisors, actuaries, professionals, collateral
managers, equity holders, noteholders, agents, trustees and representatives and all of their
respective property, if any, from and in respect of all Released Matters, as defined below.

        All rights under Section 1542 of the California Civil Code, or any analogous state or federal
law, are hereby expressly WAIVED, if applicable, with respect to any of the Actions described in
this Release. Section 1542 of the California Civil Code reads as follows:

        “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE DEBTOR
        OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
        HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, AND THAT, IF
        KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS OR HER
        SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

      For purposes of this release, the following terms shall have the following respective
meanings:

               “AAT Agreement” means the Motors Liquidation Company Avoidance Action
        Trust Agreement dated as of March 30, 2011 (as amended and restated from time to time).
09-50026-mg    Doc 14503-2        Filed 05/13/19 Entered 05/13/19 15:39:18                Exhibit B
                                        Pg 147 of 159


            “Actions” means all claims, including without limitation indemnification and
     subrogation claims, objections to claims, causes of action, avoidance actions, setoff
     challenges, debts, obligations, rights, suits, damages, actions, interests, remedies, fees, costs,
     expenses and liabilities, whether asserted or unasserted, known or unknown, foreseen or
     unforeseen, suspected or unsuspected, liquidated or unliquidated, contingent or fixed,
     accrued or unaccrued, state or federal, currently existing or hereafter arising, in law, contract,
     equity or otherwise, including without limitation all claims for prepetition, postpetition,
     postconfirmation, prejudgment and postjudgment interest and all appeal rights.

           “Delaware UCC-1” means the Delaware UCC-1 financing statement that was
     deemed terminated by the United States Court of Appeals for the Second Circuit in In re
     Motors Liquidation Co., 777 F.3d 100 (2d Cir. 2015).

           “GUC Trust Agreement” means the Motors Liquidation Company GUC Trust
     Agreement dated as of March 30, 2011 (as amended and restated from time to time).

             “Released Matters” means any and all Actions described in, arising from, related
     in any way to, or in connection with the Term Loan Avoidance Action, the Synthetic Lease,
     the Term Loan Agreement, the Delaware UCC-1, and any transactions, financing
     statements, collateral, services or legal advice related to any of the foregoing, including,
     without limitation, any such Action with respect to fees, expenses, prejudgment interest, or
     valuation. For the avoidance of doubt, Released Matters do not include any Action to
     enforce any rights or claims against persons or entities other than the DIP Lenders,
     JPMorgan and STB under the AAT Agreement, the GUC Trust Agreement or the
     Settlement Agreement. Nor shall this agreement or the definition of Released Matters bar
     any Governmental Unit (as defined in Bankruptcy Code Section 101(27)) from pursuing
     any police or regulatory action, or from pursuing any claim arising from the exercise or
     enforcement of any safety, police or regulatory power or authority against any debtor or
     non-debtor (together, the “Police or Regulatory Actions and Claims”). Police or Regulatory
     Actions and Claims include, but are not limited to, any criminal, civil or administrative
     enforcement of any law, regulation, rule or other regulatory obligation, such as liabilities
     arising under tax laws (including the Internal Revenue Code), environmental laws, civil
     fraud or false claim laws, securities laws, criminal laws, and any statutory or common-law
     claims associated with any fraud on or misstatement made to a Governmental Unit; and
     further include the assessment and collection of any judgments, fines, taxes, penalties, or
     other monetary recoveries, as well as the pursuit and imposition of any non-monetary relief,
     associated with the exercise of these police or regulatory powers except in respect of the
     claims asserted in the Term Loan Avoidance Action.

            “Required Lender” refers to Treasury, and has the meaning stated in Section 8.1 of
     the Wind-Down Agreement.

            “Settlement Agreement” means the Settlement Agreement dated as of April__,
     2019 to which JPMorgan and STB are parties governing the settlement of the Term Loan
     Avoidance Action.




                                                -2-
09-50026-mg     Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18           Exhibit B
                                       Pg 148 of 159


              “Synthetic Lease” means the financing arrangement between General Motors
      Corporation, JPMorgan as administrative agent, and a group of financial institutions that,
      beginning on October 31, 2001, provided General Motors Corporation with approximately
      $300 million in financing, secured by liens on certain real estate properties that became
      subject to the financing over time.

             “Term Loan Agreement” means the Term Loan Agreement dated as of November
      29, 2006 and amended from time to time, among General Motors Corporation, Saturn
      Corporation, JPMorgan as administrative agent, and a syndicate of lenders.

             “Term Loan Avoidance Action” means the action that is captioned Motors
      Liquidation Company Avoidance Action Trust v. JPMorgan Chase Bank, N.A. et al., Adv.
      Pro No. 09-00504 (Bankr. S.D.N.Y.).

              “Wind-Down Agreement” means the agreement titled “$1,175,000,000 Amended
      and Restated Secured Superpriority Debtor-in-Possession Credit Agreement” approved by
      the United States Bankruptcy Court for the Southern District of New York by an order
      (Dkt. No. 2969) in In re Motors Liquidation Co., Case No. 09-50026-MG (Bankr. S.D.N.Y.
      July 5, 2009).


United States Department of Treasury, on           JPMorgan Chase Bank, N.A., in its
behalf of itself and Export Development            individual capacity and as Administrative
Canada                                             Agent

By:   ________________________                     By:      ________________________
      Its duly authorized representative                    Its duly authorized representative

Name: ________________________                     Name: ________________________

Title: ________________________                    Title:   ________________________

Dated: ________________________                    Dated: ________________________


                                                   Simpson Thacher & Bartlett LLP

                                                   By:      ________________________
                                                            Its duly authorized representative

                                                   Name: ________________________

                                                   Title:   ________________________

                                                   Dated: ________________________




                                             -3-
09-50026-mg       Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18                Exhibit B
                                          Pg 149 of 159


                                            EXHIBIT F

                                RELEASE BY CYNTHIANA LLC

        Cynthiana LLC, on behalf of itself and on behalf of its past, present and future
representatives, beneficiaries, monitors, trustees, agents, and predecessor and successor entities,
hereby does and shall be deemed to fully, finally and forever generally release, waive and
discharge JPMorgan Chase Bank, N.A. (“JPMorgan”) and Simpson Thacher & Bartlett LLP, and
each of their respective predecessors, successors and assigns, each of their respective past, present
and future direct and indirect parents, subsidiaries, affiliates and all of their respective property,
and each of their respective past, present and future partners, members, officers, directors,
employees, divisions, branches, control persons, attorneys, financial advisors, accountants,
investment bankers, investment advisors, actuaries, professionals, collateral managers, equity
holders, noteholders, agents, trustees and representatives and all of their respective property, from
and in respect of all Released Matters, as defined below.

        All rights under Section 1542 of the California Civil Code, or any analogous state or
federal law, are hereby expressly WAIVED, if applicable, with respect to any of the Actions
described in this Release. Section 1542 of the California Civil Code reads as follows:

       “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE DEBTOR
       OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
       HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, AND THAT, IF
       KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS OR
       HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

      For purposes of this release, the following terms shall have the following respective
meanings:

              “Actions” means all claims, including without limitation indemnification and
       subrogation claims, objections to claims, causes of action, avoidance actions, setoff
       challenges, debts, obligations, rights, suits, damages, actions, interests, remedies, fees, costs,
       expenses and liabilities, whether asserted or unasserted, known or unknown, foreseen or
       unforeseen, suspected or unsuspected, liquidated or unliquidated, contingent or fixed,
       accrued or unaccrued, state or federal, currently existing or hereafter arising, in law, contract,
       equity or otherwise, including without limitation all claims for prepetition, postpetition,
       postconfirmation, prejudgment and postjudgment interest and all appeal rights.

             “Delaware UCC-1” means the Delaware UCC-1 financing statement that was
       deemed terminated by the United States Court of Appeals for the Second Circuit in In re
       Motors Liquidation Co., 777 F.3d 100 (2d Cir. 2015).

               “Released Matters” means any and all Actions described in, arising from, related
       in any way to, or in connection with the Term Loan Avoidance Action, the Synthetic Lease,
       the Term Loan Agreement, the Delaware UCC-1, and any transactions, financing
       statements, collateral, services or legal advice related to any of the foregoing, including,
09-50026-mg       Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18            Exhibit B
                                          Pg 150 of 159


       without limitation, any such Action with respect to fees, expenses, prejudgment interest, or
       valuation.

               “Synthetic Lease” means the financing arrangement between General Motors
       Corporation, JPMorgan as administrative agent, and a group of financial institutions that,
       beginning on October 31, 2001, provided General Motors Corporation with approximately
       $300 million in financing, secured by liens on certain real estate properties that became
       subject to the financing over time.

              “Term Loan Agreement” means the Term Loan Agreement dated as of November
       29, 2006 and amended from time to time, among General Motors Corporation, Saturn
       Corporation, JPMorgan as administrative agent, and a syndicate of lenders.

              “Term Loan Avoidance Action” means the action that is captioned Motors
       Liquidation Company Avoidance Action Trust v. JPMorgan Chase Bank, N.A. et al.,
       Adv. Pro No. 09-00504 (Bankr. S.D.N.Y.).

        This Release shall be construed in accordance with, and this Release and all matters
arising out of or relating in any way whatsoever to it (whether in contract, tort or otherwise) shall
be governed by, the laws of the State of New York (without reference to any conflict of law
principles or choice of law doctrine that would have the effect of causing this Release to be
construed in accordance with or governed by the law of any other jurisdiction).

Cynthiana LLC

By:    ________________________
       Its duly authorized representative

Name: ________________________

Title: ________________________

Dated: ________________________




                                                 -2-
09-50026-mg       Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18                Exhibit B
                                          Pg 151 of 159


                                 RELEASE BY EARLHAM LLC

        Earlham LLC, on behalf of itself and on behalf of its past, present and future
representatives, beneficiaries, monitors, trustees, agents, and predecessor and successor entities,
hereby does and shall be deemed to fully, finally and forever generally release, waive and
discharge JPMorgan Chase Bank, N.A. (“JPMorgan”) and Simpson Thacher & Bartlett LLP, and
each of their respective predecessors, successors and assigns, each of their respective past, present
and future direct and indirect parents, subsidiaries, affiliates and all of their respective property,
and each of their respective past, present and future partners, members, officers, directors,
employees, divisions, branches, control persons, attorneys, financial advisors, accountants,
investment bankers, investment advisors, actuaries, professionals, collateral managers, equity
holders, noteholders, agents, trustees and representatives and all of their respective property, from
and in respect of all Released Matters, as defined below.

        All rights under Section 1542 of the California Civil Code, or any analogous state or
federal law, are hereby expressly WAIVED, if applicable, with respect to any of the Actions
described in this Release. Section 1542 of the California Civil Code reads as follows:

       “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE DEBTOR
       OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
       HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, AND THAT, IF
       KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS OR
       HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

      For purposes of this release, the following terms shall have the following respective
meanings:

              “Actions” means all claims, including without limitation indemnification and
       subrogation claims, objections to claims, causes of action, avoidance actions, setoff
       challenges, debts, obligations, rights, suits, damages, actions, interests, remedies, fees, costs,
       expenses and liabilities, whether asserted or unasserted, known or unknown, foreseen or
       unforeseen, suspected or unsuspected, liquidated or unliquidated, contingent or fixed,
       accrued or unaccrued, state or federal, currently existing or hereafter arising, in law, contract,
       equity or otherwise, including without limitation all claims for prepetition, postpetition,
       postconfirmation, prejudgment and postjudgment interest and all appeal rights.

             “Delaware UCC-1” means the Delaware UCC-1 financing statement that was
       deemed terminated by the United States Court of Appeals for the Second Circuit in In re
       Motors Liquidation Co., 777 F.3d 100 (2d Cir. 2015).

               “Released Matters” means any and all Actions described in, arising from, related
       in any way to, or in connection with the Term Loan Avoidance Action, the Synthetic Lease,
       the Term Loan Agreement, the Delaware UCC-1, and any transactions, financing
       statements, collateral, services or legal advice related to any of the foregoing, including,
       without limitation, any such Action with respect to fees, expenses, prejudgment interest, or
       valuation.
09-50026-mg       Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18             Exhibit B
                                          Pg 152 of 159


               “Synthetic Lease” means the financing arrangement between General Motors
       Corporation, JPMorgan as administrative agent, and a group of financial institutions that,
       beginning on October 31, 2001, provided General Motors Corporation with approximately
       $300 million in financing, secured by liens on certain real estate properties that became
       subject to the financing over time.

              “Term Loan Agreement” means the Term Loan Agreement dated as of November
       29, 2006 and amended from time to time, among General Motors Corporation, Saturn
       Corporation, JPMorgan as administrative agent, and a syndicate of lenders.

              “Term Loan Avoidance Action” means the action that is captioned Motors
       Liquidation Company Avoidance Action Trust v. JPMorgan Chase Bank, N.A. et al.,
       Adv. Pro No. 09-00504 (Bankr. S.D.N.Y.).

        This Release shall be construed in accordance with, and this Release and all matters
arising out of or relating in any way whatsoever to it (whether in contract, tort or otherwise) shall
be governed by, the laws of the State of New York (without reference to any conflict of law
principles or choice of law doctrine that would have the effect of causing this Release to be
construed in accordance with or governed by the law of any other jurisdiction).

Earlham LLC

By:    ________________________
       Its duly authorized representative

Name: ________________________

Title: ________________________

Dated: ________________________




                                                 -2-
09-50026-mg       Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18                Exhibit B
                                          Pg 153 of 159


                              RELEASE BY LW HOLDCO VI LLC

        LW Holdco VI LLC, on behalf of itself and on behalf of its past, present and future
representatives, beneficiaries, monitors, trustees, agents, and predecessor and successor entities,
hereby does and shall be deemed to fully, finally and forever generally release, waive and
discharge JPMorgan Chase Bank, N.A. (“JPMorgan”) and Simpson Thacher & Bartlett LLP, and
each of their respective predecessors, successors and assigns, each of their respective past, present
and future direct and indirect parents, subsidiaries, affiliates and all of their respective property,
and each of their respective past, present and future partners, members, officers, directors,
employees, divisions, branches, control persons, attorneys, financial advisors, accountants,
investment bankers, investment advisors, actuaries, professionals, collateral managers, equity
holders, noteholders, agents, trustees and representatives and all of their respective property, from
and in respect of all Released Matters, as defined below.

        All rights under Section 1542 of the California Civil Code, or any analogous state or
federal law, are hereby expressly WAIVED, if applicable, with respect to any of the Actions
described in this Release. Section 1542 of the California Civil Code reads as follows:

       “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE DEBTOR
       OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
       HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, AND THAT, IF
       KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS OR
       HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

      For purposes of this release, the following terms shall have the following respective
meanings:

              “Actions” means all claims, including without limitation indemnification and
       subrogation claims, objections to claims, causes of action, avoidance actions, setoff
       challenges, debts, obligations, rights, suits, damages, actions, interests, remedies, fees, costs,
       expenses and liabilities, whether asserted or unasserted, known or unknown, foreseen or
       unforeseen, suspected or unsuspected, liquidated or unliquidated, contingent or fixed,
       accrued or unaccrued, state or federal, currently existing or hereafter arising, in law, contract,
       equity or otherwise, including without limitation all claims for prepetition, postpetition,
       postconfirmation, prejudgment and postjudgment interest and all appeal rights.

             “Delaware UCC-1” means the Delaware UCC-1 financing statement that was
       deemed terminated by the United States Court of Appeals for the Second Circuit in In re
       Motors Liquidation Co., 777 F.3d 100 (2d Cir. 2015).

               “Released Matters” means any and all Actions described in, arising from, related
       in any way to, or in connection with the Term Loan Avoidance Action, the Synthetic Lease,
       the Term Loan Agreement, the Delaware UCC-1, and any transactions, financing
       statements, collateral, services or legal advice related to any of the foregoing, including,
       without limitation, any such Action with respect to fees, expenses, prejudgment interest, or
       valuation.
09-50026-mg       Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18            Exhibit B
                                          Pg 154 of 159


               “Synthetic Lease” means the financing arrangement between General Motors
       Corporation, JPMorgan as administrative agent, and a group of financial institutions that,
       beginning on October 31, 2001, provided General Motors Corporation with approximately
       $300 million in financing, secured by liens on certain real estate properties that became
       subject to the financing over time.

              “Term Loan Agreement” means the Term Loan Agreement dated as of November
       29, 2006 and amended from time to time, among General Motors Corporation, Saturn
       Corporation, JPMorgan as administrative agent, and a syndicate of lenders.

              “Term Loan Avoidance Action” means the action that is captioned Motors
       Liquidation Company Avoidance Action Trust v. JPMorgan Chase Bank, N.A. et al.,
       Adv. Pro No. 09-00504 (Bankr. S.D.N.Y.).

        This Release shall be construed in accordance with, and this Release and all matters
arising out of or relating in any way whatsoever to it (whether in contract, tort or otherwise) shall
be governed by, the laws of the State of New York (without reference to any conflict of law
principles or choice of law doctrine that would have the effect of causing this Release to be
construed in accordance with or governed by the law of any other jurisdiction).

LW Holdco VI LLC

By:    ________________________
       Its duly authorized representative

Name: ________________________

Title: ________________________

Dated: ________________________




                                                 -2-
09-50026-mg      Doc 14503-2       Filed 05/13/19 Entered 05/13/19 15:39:18           Exhibit B
                                         Pg 155 of 159


                                          EXHIBIT G

                                   CLOSING CERTIFICATE

       The undersigned parties certify that each of the Final Closing Conditions set forth in
Section 9 of the Settlement Agreement has been satisfied or duly waived.

Dated: ______________

BINDER & SCHWARTZ LLP                                WACHTELL, LIPTON, ROSEN &
                                                     KATZ
By:    _______________________
       Eric B. Fisher                                By:    _______________________
       Neil S. Binder                                       Marc Wolinsky
       Lindsay A. Bush                                      Harold S. Novikoff
       Lauren K. Handelsman                                 Amy R. Wolf
       Tessa B. Harvey                                      51 West 52nd Street
       Lisa C. Lightbody                                    New York, New York 10019
       366 Madison Avenue, 6th Floor                        Telephone: (212) 403-1000
       New York, New York 10017                             Email: MWolinsky@wlrk.com
       Telephone: (212) 510-7008
       Email: efisher@binderschwartz.com             KELLEY DRYE & WARREN LLP

       Attorneys for the Motors Liquidation                 John M. Callagy
       Company Avoidance Action Trust                       Nicholas J. Panarella
                                                            Martin A. Krolewski
                                                            101 Park Avenue
DRINKER BIDDLE & REATH LLP                                  New York, New York 10178
                                                            Telephone: (212) 808-7800
By:    _______________________                              Email: JCallagy@kelleydrye.com
       Kristin K. Going
       Marita Erbeck                                 JONES DAY
       1500 K Street, N.W. Suite 1100
       Washington, D.C. 20005                               C. Lee Wilson
       Telephone: (202) 842-8800                            250 Vesey Street
       Email: Kristin.Going@dbr.com                         New York, New York 10281
                                                            Telephone: (212) 326-3885
       Attorneys for the Motors Liquidation                 Email: CLWilson@jonesday.com
       Company GUC Trust
                                                     Attorneys for Defendant and Cross-Claim
                                                     Defendant JPMorgan Chase Bank, N.A.
09-50026-mg      Doc 14503-2     Filed 05/13/19 Entered 05/13/19 15:39:18           Exhibit B
                                       Pg 156 of 159


JONES DAY                                          DAVIS POLK & WARDWELL LLP

By:    _______________________                     By:    _______________________
       Bruce Bennett                                      Elliot Moskowitz
       Erin Burke                                         Marc J. Tobak
       555 South Flower Street, 50th Floor                M. Nick Sage
       Los Angeles, CA 90071                              450 Lexington Avenue
       Telephone: (213) 489-3939                          New York, New York 10017
       Email: bbennett@jonesday.com                       Telephone: (212) 450-4000
                                                          Email: elliot.moskowitz@davispolk.com
       Gregory Shumaker
       Christopher DiPompeo                        Attorneys for certain Term Loan Lender
       51 Louisiana Avenue, N.W.                   Defendants identified on Exhibit 1 to Dkt.
       Washington, D.C. 20001                      No. 788
       Telephone: (202) 879-3939
       Email: gshumaker@jonesday.com

MUNGER, TOLLES & OLSON LLP                         HAHN & HESSEN LLP

       John W. Spiegel                             By:    _______________________
       Bradley R. Schneider                               Mark T. Power
       Matthew A. Macdonald                               Allison M. Ladd
       355 South Grand Avenue, 35th Floor                 488 Madison Avenue
       Los Angeles, CA 90071                              New York, New York 10022
       Telephone: (213) 683-9100                          Telephone: (212) 478-7200
       Email: john.spiegel@mto.com                        Email: mpower@hahnhessen.com

Attorneys for the Term Loan Lenders as             Attorneys for certain Term Loan Investor
listed in Appendix A to the Consent Motion         Defendants identified on Exhibit 1 to Dkt.
to Withdraw [Dkt. 753]                             No. 788

KASOWITZ, BENSON, TORRES &                         SIMPSON THACHER & BARTLETT
 FRIEDMAN LLP                                      LLP

By:    ______________________                      By:    _______________________
       Andrew K. Glenn                                    Paul C. Curnin
       Michelle Genet Bernstein                           Sandeep Qusba
       Frank DiCarlo                                      Michael J. Garvey
       1633 Broadway                                      425 Lexington Avenue
       New York, NY 10019                                 New York, New York 10017
       Tel: (212) 506-1700                                Telephone: (212) 455-2000
       Email: aglenn@kasowitz.com                         Email: pcurnin@stblaw.com

Attorneys for the Ad Hoc Group of Cross-
Claiming Term Lenders listed in Appendix A
to Dkt. No. 908




                                             -2-
09-50026-mg         Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18        Exhibit B
                                           Pg 157 of 159


                                           EXHIBIT H

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 In re:

 MOTORS LIQUIDATION COMPANY, f/k/a                                  Chapter 11
 GENERAL MOTORS CORPORATION, et al.,
                                                                    Case No. 09-50026 (MG)
                                                                    (Jointly Administered)
                         Debtors.
 MOTORS LIQUIDATION COMPANY AVOIDANCE
 ACTION TRUST, by and through the Wilmington Trust
 Company, solely in its capacity as Trust Administrator and
 Trustee,                                                           Adversary Proceeding

                        Plaintiff,                                  Case No. 09-00504 (MG)

          against

 JPMORGAN CHASE BANK, N.A., et al.,

                        Defendants.

     NOTICE OF PROPOSED SETTLEMENT AND OF SETTLEMENT HEARING

On, April [ ], 2019, the Motors Liquidation Company Avoidance Action Trust (“AAT”) filed a
motion seeking approval of a proposed global settlement agreement (the “Settlement
Agreement”) resolving all claims and cross-claims in the Term Loan Avoidance Action (the
“Action”). The Action was filed in July 2009 in connection with the bankruptcy of General
Motors Corporation (“GM”) to avoid liens and recover an approximately $1.5 billion repayment
made to the lenders of a syndicated secured term loan made to GM pursuant to a November 29,
2006 agreement (the “Term Loan”). If approved by the Bankruptcy Court, the Settlement
Agreement would result in a payment of $231,000,000 to be distributed in accordance with the
Fourth Amended Avoidance Action Trust Agreement. The parties to the Settlement include the
AAT, the Motors Liquidation Company GUC Trust, JPMorgan Chase Bank, N.A., participating
lenders in the Term Loan, and Simpson Thacher & Bartlett LLP.

If you believe you have legal claims related in any way to the Term Loan or the Action, the
Settlement Agreement may affect your rights because it provides for entry of an order of the
Bankruptcy Court (“Approval Order”) that bars any and all claims against the parties to the
Settlement Agreement and other related persons arising from or related in any way to the subject
matter of the Action. The Approval Order will provide as follows: “Upon entry of this Order,
any Person (other than a DIP Lender) that is not a signatory to the Settlement Agreement is
permanently barred, enjoined, and restrained from contesting or disputing the reasonableness of
09-50026-mg      Doc 14503-2      Filed 05/13/19 Entered 05/13/19 15:39:18            Exhibit B
                                        Pg 158 of 159
                                                                                                  2


the settlement, or commencing, prosecuting, or asserting any Actions, including, without
limitation, Actions for contribution, indemnity, or comparative fault (however denominated and
on whatsoever theory), arising out of or related to any Released Matters.” “Released Matters”
means any and all Actions described in, arising from, related in any way to, or in connection with
the Term Loan Avoidance Action, the Delaware Actions, the Synthetic Lease, the Term Loan
Agreement, the Delaware UCC-1, and any transactions, financing statements, collateral, services
or legal advice related to any of the foregoing, including, without limitation, any such Action
with respect to fees, expenses, prejudgment interest, or valuation. Capitalized terms not defined
herein are defined in the Settlement Agreement.

If you are a defendant in the Action, you may be able to become a party to the Settlement
Agreement and qualify to recover a portion of any fees and expenses you incurred defending the
Action, subject to and in accordance with the provisions of the Settlement Agreement.

The Bankruptcy Court (Glenn, J.) will hold a hearing, currently scheduled for [DATE] at
[TIME], at the United States Bankruptcy Court for the Southern District of New York, One
Bowling Green, New York, New York, 10004, to determine whether to approve the Settlement
Agreement.

The Settlement Agreement and AAT’s motion seeking approval of the Settlement Agreement
can be found at [www.motorsliquidationdocket.com/adversary_JPM.php3].
09-50026-mg     Doc 14503-2     Filed 05/13/19 Entered 05/13/19 15:39:18         Exhibit B
                                      Pg 159 of 159


                                        EXHIBIT I

                          TERM LENDER SIGNATURE PAGE

By signing and completing this Term Lender Signature Page in the spaces provided below, the
signing Term Lender will become a party to the Settlement Agreement dated as of April 10,
2019 (the “Settlement Agreement”) among the Motors Liquidation Company Avoidance Action
Trust, the Motors Liquidation Company GUC Trust, certain of the defendants in the Motors
Liquidation Company Term Loan Avoidance Action, JPMorgan Chase Bank, N.A., in its
individual capacity and as administrative agent under a Term Loan Agreement dated as of
November 29, 2006, and Simpson Thacher & Bartlett LLP, and be deemed to have made the
representations and warranties set forth therein.



                            Term Lender Party Name: ______________________________

                                              Address: ______________________________

                                                        ______________________________


                                                    By: ______________________________
                                                           Its duly authorized representative

                                                 Name: ______________________________

                                                  Title: ______________________________
